The next item is the statement by the President of the Commission on the Commission’s strategic political orientations.
. – Mr President, ladies and gentlemen, in the four weeks that have passed since my team was given your support, we have rolled up our sleeves and set to work. Our main objective has been to draw up proposals for a common vision to govern the activities of Parliament, the Council and the Commission over the coming years. This vision will flesh out the partnership for prosperity, solidarity and security, which I announced here last July. It will identify the main economic, social and environmental challenges upon which our success will depend, and it will put forward priorities and solutions. It cannot be a unilateral exercise, however.
This is why this debate is important. This is why I am here today to listen to you. I want to hear Parliament’s proposals, as they will be an essential contribution to our joint thinking. I want to hear the concerns and, through you, to get to know the opinions of the millions of Europeans that you represent. Why is that so important? Because I am sure that the success of this Commission, of this Parliament and of the European project that we share depends on our showing that the European Union can make a difference, both within our borders and without.
Just as we are now preparing to ratify the European Constitution, we must not forget Europe’s remarkable achievements: half a century of peace and of social and economic development, as well as the recent enlargement representing the reunification of our continent.
We must not, however, underestimate the challenges that we face and that require a Europe-wide response: the increasing age of our populations, the damage done to the environment and the effects of climate change, the need to adapt our economy to the competitive context of globalisation, and the threats to our peace and security.
Today I do not intend to present a detailed account of our work in progress before listening to you; I would, however, like to outline the main elements of our approach.
To connect the European Union with its citizens we must earn the confidence of Europeans every day by providing answers to their concerns. Their main worries concern the economic and employment situation. There is no freedom, no future, if you are not able to earn a decent living and to secure the future of your children. We need a strong, stable and dynamic economy to generate more jobs and more opportunity. The main question is: how? We do not need another library of comprehensive studies to answer that question. The work has already been done. The Lisbon strategy is both a diagnostic and a list of tasks to perform. As I said in this House in July and in November, I intend to make it a top priority of the action of the Commission. A knowledge-based economy will be at the core of such a strategy.
For the time being it may look too much like a catalogue of worthy aims, but the Commission wants to reshape it and transform it into a road map for prosperity, identifying clear objectives and a demanding calendar. This must be done with the Member States, who share the responsibility for implementation, and in a constructive dialogue with the social partners.
Economic growth is not an end in itself. Europeans are concerned about the sustainability of our social model – our solidarity mechanisms, health and pension systems. They care about the quality of life and their environment. The only way to secure these goods is to generate the necessary resources to that end, and therefore to secure economic growth. Otherwise this will remain an affordable luxury for only some of our citizens.
Europeans are also concerned about their personal security. Crime is not limited to the boundaries of our Member States. Terrorism is the ugly face of globalisation. We need safer streets and a safer continent. The Commission will actively promote initiatives to provide our citizens with a better level of personal security and therefore of personal freedom. What are our means? We must back our ambition with the necessary financial resources at European and national level. We will not be a true Union without a vigorous cohesion policy. We must complete the internal market on the basis of clear and simple regulations. We need better regulation and have to be ready to roll back unnecessary red tape.
We can also do this by supporting our strategic objectives with a new way of working inspired by the Constitution. All this must amount to a positive agenda for reform. But all this will not be achieved in a vacuum. The Union is not an isolated entity. It is not a fortress. A number of states want to join our Union. We should prepare ourselves to welcome them in the same way as they make efforts to meet our demanding standards.
We also have neighbours and we need to better structure our relationship with them, to tackle common problems and promote stability. We have partners in the entire world with whom we are united by strong cultural and economic ties. Europe cannot be selfish. We have a duty of solidarity with the poorest regions of the world, particularly Africa. Our values of democracy, freedom and respect for human rights imposes on us the responsibility of promoting them worldwide. Only by strengthening our values will we be able to defend our interests in the world.
Mr President, ladies and gentlemen, the Commission is present here today to listen to you. The Commission’s considerations will draw upon today’s debate, which will undoubtedly be of great assistance to us in proposing strategic priorities for the entire Union and in concluding the preparation of our work programme for the first year of this Commission. I shall present these proposals to you at the second plenary session of January. They will then have to be discussed by Parliament and by the Council so that agreement can be reached on the objectives and priorities for the Union during the first half of 2005.
I should like to say another word or two about my initiative to develop joint strategic objectives. One the one hand, the concept of multiannual planning is now enshrined in the Constitution. It has indeed already been put into practice with the Council and the last Parliament. For the time being, however, we are solely committed to coordinating the planning for the three institutions, without going as far as coordinating our strategic visions for the medium- and long-term future.
On the other hand, although it is true that the previous Commissions presented their vision, this did not always represent the expression of a real partnership with Parliament or the Council. The practical result was that Europe was being driven without a sufficiently clear roadmap, the consequence being that we were sometimes diverted from our route by external international events and that our priorities changed too much as a result of the political agendas of the different presidencies.
At the very least, therefore, we are duty-bound to do our best to set the medium- and long-term priorities for the entire Union, by which I mean not just the priorities for our institution, but also the efforts that we must make to set priorities for the whole of Europe.
Our joint strategic objectives must act as a global navigation system for Europe for the next five years. It is clear that we must demonstrate flexibility and show ourselves to be capable of adapting to change. Nonetheless, our joint objectives will certainly help us to define priorities to be used later to assess the work of our institutions: the Commission, Parliament and the Council.
I am very much looking forward to hearing your contributions and working with you to establish an ambitious agenda for the future of Europe.
.  Mr President, Mr President of the Commission, ladies and gentlemen, we are rolling our sleeves up. The difficult and sometimes dramatic weeks involved in confirming the Commission are behind us. It eventually got a resounding vote of confidence, and our Group voted for it with a large degree of unanimity. Now is the time to get down to work. Today’s debate is a quite new experience, and what makes it so is the fact that the Commission first listens to Parliament. Mr President of the Commission, I am very glad to hear you say that you wanted to hear what Parliament thinks about the work the Commission will be doing over the next five years. I am also glad to hear you say that you will be presenting your programme on 26 January and, in so doing, want to take into consideration as much as possible of what Parliament has to say. Even as I speak, we are endeavouring to put together this House’s common position.
Our Group has tabled a motion for a resolution, which is currently being discussed with the other Groups. I hope that the House will be able to express an opinion, thus enabling the Commission and – it is to be hoped – the Council, to agree on a five-year programme. Our group believes that there are five main priorities: if we were able to implement them alone, we would do so, but we cannot, and that is why we always need to be willing to compromise. The first is economic reforms in the European Union to make for greater competitiveness and more prosperity for the public; the second is to improve security by combating terrorism and crime, securing the European Union’s external borders, preventing abuse of the asylum systems and fighting illegal immigration. I might add that this is something that matters also to people who enter the EU illegally, for what is going on in the Mediterranean, with thousands of people dying because the situation there remains unresolved, is a fundamental violation of human rights. We must join together in attempting to find solutions so that people no longer end up losing their lives in the Mediterranean.
The third priority is a stronger Europe in a safer world, creating greater stability and fostering democracy and human rights. Fourthly, there is a need to shape a policy that makes a clean environment possible and offers people a better quality of life. The fifth and final priority is to make the European Union more open, more receptive to new ideas and more democratic, to enable it to work better and with less red tape. What I ask of you, Mr President of the Commission, is that, whenever putting forward a proposal, you should ask yourself whether it makes for more bureaucracy, whether it contravenes the principle of subsidiarity, and how much it costs. What I ask, in other words, is that all these things should be taken into account in the Commission’s administrative practice as early as the stage at which proposals are presented.
There are three aspects on which I would like to focus rather more closely. It is Europe’s competitiveness that determines whether people in the European Union have work and the wherewithal to live. Our main concern must be to maintain and create jobs, and we can do that only if we make Europe more competitive. I would urge you, Mr President of the Commission, to be cautious in the language you use, for the language used in the Lisbon Declaration, according to which the European Union was to become the most dynamic knowledge-based economic area in the world, reminds me of Nikita Khrushchev, who, in the 1950s and 1960s, wanted to overtake the USA, and we know what became of that! So let us be modest in what we say, but ambitious in what we do. If you do that, you will be on the right track.
By far the greater part of our Group takes the view that we must not jeopardise the stability criteria that underpin the Stability and Growth Pact, for new debts will have to be repaid tomorrow by those who are the young generation of today, something that would neither make economic sense nor be in line with the policy’s moral foundations.
Something else that is important is the neighbourhood policy. I would like to encourage you to have us, during your presidency, taking initiatives in the Middle East, seeing as we do that the Americans cannot manage on their own. The Middle East is a region that is one of the European Union’s neighbours, and it is worthy of every effort on our part to establish stability and peace in it for both Israel and Palestine. We know how important all this is to peace and for the sake of good relations with the Arab and Muslim world. Our priority must be the adoption of the Constitution, on which the European Union’s peaceful and democratic action in the twenty-first century depends.
.  Mr President, ladies and gentlemen, I am glad to see Mr Barroso again this morning. Mr Barroso, I have not had the opportunity of speaking to you for a month, have positively longed to see you, and it is good that you are here to listen for ideas to take away with you. I am also glad to see Mrs Kroes sitting behind you; I will readily admit that it gave me pleasure to see that the first thing she has done, after all that has happened here, is to submit one of the decisions taken by Portugal’s Government under Mr Barroso to critical scrutiny – a good indication of her independence.
Mr Poettering’s references to Nikita Khrushchev are getting more frequent. The reason for this, which I can divulge to the House, is that Mr Poettering’s doctorate was on Konrad Adenauer’s security policy. Like much else in his politics, Adenauer’s security policy was guided by the motto of ‘no experiments’. I can tell Mr Poettering that ‘no experiments’ will not get the European Union very far. So let me encourage you, Mr Barroso, to be cautious only in the words you use, but bold in what your Commission proposes and in the initiatives it takes.
I want now to seize the opportunity to give you, from the Socialist Group in the European Parliament, three essential messages to take away with you; in previous debates, I have described them as the three key elements in our policy in this House. Before I repeat them, let me give you – for you are here to listen – some more good advice, which is that whatever initiatives you take will need broad majority support in this House. I therefore take it as read that you will take what the Socialist Group says on board and that it will also be reflected in the initiatives you put forward. You will of course understand that any programme from the Commission that is flawlessly constructed and draws on neo-liberalism or conservative thinking while devoid of any social democratic elements will not get any support from us. Let that be quite clear.
If we want economic policy in the European Union to be guided – as Mr Poettering put it – by economic reforms, then, just so we can make it clear where the faultlines are that divide consensus from conflict, I can tell you – Mr Poettering, Mr Barroso – that such economic reforms, always and above all, add up to one thing. They must, indeed, help to make the European Union more competitive, but they must also, and above all, help to promote social cohesion in Europe. The two are different sides of the same coin. Those who believe that competitiveness demands that Europe’s workers should have fewer rights will have energetic resistance from our Group to contend with. To take an example, the Services Directive will give you an early opportunity to show us whether this Commission is willing to bring the two together. Competitiveness must be emphasised as much as possible, but social cohesion is absolutely indispensable as the basis for everything we do.
Mr Poettering’s second point, in which he mentioned anti-terrorism in the same breath as asylum and immigration, struck me as combining two quite different phenomena in a dangerous way. Combating terrorism is one of the European Union’s core tasks, but please do not lump it together with illegal immigration and asylum policy. I am sure you do not in fact intend to do so, but please make the distinction! Counter-terrorism has little to do with asylum and immigration, but asylum and immigration form one single task, one of European policy’s pressing concerns.
For that reason, Mr Barroso, I believe that the good proposals that have already been made – years ago, by Commissioner Vitorino as part of the Tampere process – should again feature in your programme. The Europe we expect – and this is what our group is striving for – is both humane and concerned to guard its citizens’ security, one whose external borders are secured as consistently as possible, but which also treats humanely those who need our protection.
We talk about a clean environment and need a sustainable policy for it, but we also have to set out in plain terms what has again become apparent in Buenos Aires over the past week, that the failure of a sustainable worldwide policy for the environment is not the European Union’s doing. One of the Commission’s core tasks must be to spell out the fact that, for as long as the United States of America fails to ratify the Kyoto Protocol, for as long as it does nothing to help reduce the production of CO2, we Europeans must be tireless in demanding that it should do so. That is one of your core tasks as President of the Commission.
My third point, Mr Barroso, is another message for you as you prepare your programme; it has to do with Europe’s putting down roots and establishing its place in the world. A model of democracy founded upon multinationality and multi-ethnic structures, which is what the European Union is, can be a winner when it comes to exporting peace to the world, because balance and acceptance are at the heart of the European Union – the balance between large and small and the acceptance of minorities in particular. If you base Europe’s international policy on this message that we seek internal balance – as we are at the moment helping to do in Ukraine – and that we seek political rather than military solutions to ethnic conflicts, then you will always have the Socialist Group on your side.
Mr President, the ALDE Group supports the Lisbon process as the best way of achieving a competitive European economy and it maintains that sustainable economic development has to be a guiding principle in all future regulatory initiatives.
Cohesion and social development are necessary, but do not take place in Europe today. A knowledge-based society is necessary, but is not a reality in Europe today. We have to increase funding for research and development and we also have to do a lot more work on lifelong learning. Technical development with regard to environmental concerns is necessary, and this does not take place in Europe today – at least not in the way it could and should.
Fundamental human rights, the rule of law and gender equality are what the European citizen want to achieve: that is the sound basis of economic growth. I therefore urge you, Commissioner, not to mix up the fight against terrorism with human rights and the concerns for human rights.
Furthermore, active participation in the labour market makes a substantial contribution to a decent standard of living, regional development and social cohesion, although investment in education and research, as well as government action in cases of serious market failure, also have a key role to play.
Each minister of finance in Europe today is taken up to the mountain top with all the temptations of undermining the Growth and Stability Pact. Sometimes the reaction is the same as that of the famous Swedish actress who once said: 'I do not have to be drawn into temptation, I can walk by myself'. The ALDE Group firmly believes that a robust and dynamic economic environment in the European Union can only come about if the new Commission commits itself to reviewing the Stability and Growth Pact so that it provides a strong bulwark against fiscal irresponsibility, while maintaining the necessary flexibility to ensure that Europe maximises its growth potential without endangering price stability.
The ALDE Group is fully prepared to cooperate with the Commission along this very stony path that we have to walk together, but this must be based on sustainable development.
. – Mr President, ladies and gentlemen, I am very pleased that during today’s debate many fellow Members of various political groups, some of them quite unexpectedly, have spoken at length about sustainability. I believe that such interest is important, since I am sure that this issue will become a genuine priority for the Commission too.
At a time when many citizens have a growing distrust of the European project, the main strategic objective of the new Commission and all the other Community institutions ought to be to return to being visibly effective in improving the quality of life for citizens, to become a positive instrument for democratic growth both within and outside the European Union and to transform the Union into an area of technological innovation focusing on ecological and social sustainability.
We believe that three commitments are necessary to achieve these goals. The first relates to consistency in terms of the objectives established and the capacity to ensure they are achieved. Therefore, we strongly urge the Commission to be more determined in taking into account the EU’s key commitments, such as sustainability, social cohesion and gender equality, in all its policy proposals, and to make a real commitment to restoring a balance among the three Lisbon Agenda pillars – economic, social and environmental – in order to avoid promoting inflexible economic objectives at the expense of the quality of our citizens’ individual lives.
We call on the Commission to put forward bold proposals for a coordinated effort to give fresh impetus to investment in environmental technologies and measures to promote employment. As far as competitiveness is concerned, we would like to see the relevant indicators extended to include qualitative, social and environmental indicators too, such as income distribution, poverty and energy efficiency.
We think that consistency is also measured in terms of the capacity to ensure that the commitments undertaken are complied with. We know that a very large number of Member States are not complying with the Kyoto Protocol targets and we therefore believe that the ways in which the Commission will help these countries to comply with the protocol are an important ingredient in achieving consistency. On this point, we would like to relaunch our old proposal for a climate stability pact, which would lay down a joint management system for the Kyoto commitments that would be not merely repressive but also positive.
The second commitment which we certainly must re-evaluate relates to having the courage to reject an easy conformism that ignores the European Union’s responsibilities in the world; we must, instead, make Europe a point of reference and a model for those in the rest of the world who are fighting to defend human rights and freedom. This point is extremely important to us. We cannot refrain from expressing our thoughts on human rights in China and Russia or on the war in Chechnya for commercial and economic reasons. We will soon be speaking again about the Dayton accords, now reaching their tenth anniversary. We need to take action on this point as well, and we hope that the Commission will be able to put forward some positive initiatives.
The third and final commitment relates to the ability to truly represent the interests of the European Union as a union, by managing not to be overly influenced by the power relations between individual countries and with the Council in general, and by finding true alliances between those in the European Parliament, the voluntary sector and business who share the idea that the European Union is much more than the sum of the EU governments. To this end, we call upon the Barroso Commission to reconsider, and perhaps to withdraw, the Bolkestein directive, to defend the REACH directive tooth and nail, to put forward a new directive on services of general interest, to abandon or at least to review the former Commission’s policy on GMOs and to take a practical and courageous approach to opening legal immigration channels.
Mr President, in conclusion I would like to mention at least four fundamental points in the interinstitutional agreement which we would like to enter into with you.
The first, of course, relates to the code of conduct for Commissioners and a serious approach to the issue of conflicts of interest.
The second concerns the issue of impact assessment. New laws should not be assessed arbitrarily but in a way that is based on uniformly applied criteria. The European Parliament is moving slowly on this front. We know that companies and the economic world in general are much more active in this field. We must encourage the Commission and Parliament to assess new laws on the criteria of sustainability and social impact as well.
The third point relates to the reopening of the issue of access to documents. We are extremely dissatisfied with the current situation and sincerely hope that in the coming years we will succeed in obtaining a positive outcome.
The fourth and final point concerns a very complex issue, of which we will no doubt have occasion to speak again, which is the Commission’s attitude to contraventions of Community law by the Member States. We are extremely concerned about the delays that have built up and the fact that the Commission now seems to have practically abandoned this priority, particularly in the environmental field. We very much hope that in the future the Commission will reconsider this priority, since the credibility of the European Union also depends on its ability to ensure that its laws are obeyed.
. Mr President, Mr President of the Commission, given the dominant political profile of the new Commission, it would be foolhardy of my group to ask it to implement a set of strategic orientations corresponding to our vision for Europe. Nonetheless, in view of the unexpected strength of the headwinds at the time of his investiture, I should like to recommend that Mr Barroso give his less fortunate fellow citizens a few clear signals to show that he has also heard what they have to say.
The first signal could relate to the draft directive on the liberalisation of services, commonly known as the Bolkestein Directive, to which Mr Schulz and Mrs Frassoni have referred. This text confirms all of the reservations towards the European liberal model held by the social movements, including the European Trade Union Confederation – and with good reason. At the very heart of the draft lies the infamous country of origin principle, which is intended to allow service providers to apply the social legislation in force in their home countries in all Member States. This would constitute a social dumping machine, a sort of flag of convenience covering all services. My belief is that such a measure will not be accepted by our fellow citizens. My request is therefore simple, Mr Barroso: withdraw the Bolkestein Directive and initiate a broad debate on the subject.
A second signal could concern the plan to set up holding centres for refugees and migrants on the southern shore of the Mediterranean or in other countries outside the Union. This is an appalling plan. The last Commission legitimised this move, however, by initiating and financing pilot projects. Here again, my request is simple: put a complete end to these plans.
The third signal should, in our view, involve the interminable and dramatic conflict in the Middle East. The Union was jointly responsible for the roadmap providing for the creation of a Palestinian State in 2005. We are now at the end of 2004 and our undertaking is nowhere near even starting to be implemented. The main obstacle is Sharon. No other leader, except, no doubt, George Bush, could violate UN resolutions, scorn the Hague Court and snub the Union as he does without reprisals. The Commission has just proposed that he should form part of what one Commissioner has called a ‘ring of friends’ and benefit from the advantages of its new neighbourhood policy. It should be realised that this measure risks being grossly misunderstood by people who no longer support the policy of double standards. My request in this case, Mr Barroso, would be that you should remove all ambiguity in this area by answering a twofold question: what are you going to require of Mr Sharon and what measures do you recommend if he persists in ignoring you?
Your responses to these three points will certainly be followed very closely.
. Mr President, Mr Barroso, how nice it is for us to be able to continue our conversation that was so rudely interrupted just a month ago.
You talked this morning about leading in Europe, and there is much talk of five-year plans, of the great visions that you have; but it seems to me that you have one or two problems. There is the problem of legitimacy, and the Commission has the problem of credibility. On whose authority are you people the government of Europe? I certainly have never been asked whether that is what I want. The total failure of the hearings of the Commissioners that went through this Parliament has cast a very dark shadow over your Commission. You know as well as I do that the gap between what you want and what the ordinary voters want is getting wider. That is why the turnout in the European elections in June was down to a record low. People know that the Lisbon agenda is nothing more than a joke and that the economic model in the European Union is simply not working.
Perhaps the Constitution and the referendums that we are going to have offer us both a chance for a solution; but they must be free and fair referendums. I would like your assurance that any information that goes out to Member States in which there are going to be referendums presents both sides of the argument, so that we can have a free and fair result. Not to do so is to risk long-term public contempt.
. Mr President, ladies and gentlemen, I should like to comment briefly on several points in the order in which they were mentioned by Mr Barroso.
I will start with economic issues. The Lisbon strategy is a splendid idea, but it has to be remembered that if Europe is to compete with the rest of the world, its economy must be soundly based on freedom. Much has been said in this House about the need for a knowledge-based economy and for an economy based on social values, and rightly so. Nonetheless, unless Europe’s economy is based on freedom, it will be unable to compete successfully with the rest of the world. Mr Poettering seemed to be of the same mind, and I endorse the views he expressed. Mr Farage took the words out of my mouth, and there was sound common sense in what he said too. We must say yes to economic freedom, and it must have priority over everything else.
You referred to the environment, Mr Barroso. It certainly is crucially important to protect the environment. We must say yes to environmental protection, but no to ideological . It is not acceptable to be hemmed in by screens when driving through some beautiful German countryside, yet this is what happens to me twice a week. The screens have not been installed for the benefit of human inhabitants, but to prevent any possible disturbance to animals. As a result, I am prevented from admiring the landscape, and that is not acceptable. The wind generators one cannot fail to notice when travelling through the beautiful countryside in the Black Forest area are a similar case. These useless loss-making monsters are actually subsidised by the German Government and the European Union. Quite simply, they are detrimental to the environment. It is important to bear in mind the visual aspect of the environment and not to equate environmental issues with the defence of all conceivable animal rights.
As regards social issues, it must be remembered that there is more to them than democracy and tolerance. Moral values also have an important role to play. I am bound to say, Mr Barroso, that you gave in to pressure from the Left when you undertook your reshuffle to come up with a new Commission-designate. Your actions do not bode well for the future of moral values in Europe.
Turning to foreign policy, its scope has to be broader than Turkey and North Africa, Mr Barroso. I am well aware that citizens of the old Union holiday in those countries. I also realise that citizens of the old Union meet people from those countries as they go about their daily lives back in Europe. It must be understood, however, that foreign policy also involves what lies beyond the Union’s eastern border. Until recently, that was deemed to be the single huge area of Russia. That is not the case. There are countries other than Russia across that border, and I have in mind Ukraine in particular. Ukraine is a free nation and wishes to remain one. You spoke of showing solidarity with Africa, Mr Barroso. Subsidies are not the best way of doing so, as they are mere drops in the ocean. The best way of demonstrating solidarity is by withdrawing subsidies from European agriculture. African countries would then be able to compete and build a better future for themselves.
Mr Barroso, it is essential to be guided by moral principles and common sense if weare to come up with something more than empty phrases. I trust you will bear this in mind.
Mr Barroso, ladies and gentlemen, we are currently discussing your Commission’s strategic orientations. I should therefore like to ask your Commission, perhaps in collaboration with the Council, to give a clear message, as soon as possible, to all citizens of the European Union as to what will happen if the European Constitution is not ratified in the next two years in one single country. I realise that the major political forces in this Parliament consider it to be just a matter of course that the European Constitution will be ratified in all twenty-five countries, but I can assure you that the reality is different in my country. I am not saying that the Constitution will not be ratified, but nobody there is looking it at as a forgone conclusion that it will be ratified.
There is at present a sort of legal vacuum here, similar to when the initial proposals for the composition of your Commission was not ratified, and nobody is able to give a clear answer as to what will happen. It is being said that if the Constitution is not approved in the countries of the former fifteen the process will start again from the beginning. It is being said that if it is not approved in the new ten the same process as in Nice will be followed, namely the referendums will be repeated a year later in those countries. I do not think that the new countries are so inferior that there should be these two different outcomes, and I think that the citizens of the European Union deserve a clear answer as to what will happen if the European Constitution fails to go through in one single country.
I should like to make one further point. At the present time, the adopted European Constitution also includes clearly established Financial Perspectives, drawn up by the European Commission for the period 2007-2013. I therefore consider it to be of the utmost importance that both the citizens and this Parliament should be given an answer as to what will happen if the European Constitution does not come into force.
One of the chapters of the proposal for a decision put forth by the European People’s Party and European Democrats is about how to get Europe closer to its citizens. I firmly believe that establishing the Commission is in itself a step towards bringing European institutions closer to the citizens. The European Parliament is the only directly-elected body of the European Union, and with the election of the European Parliament and the establishment of the Commission, a clear and unequivocal direct link has been established for the first time in the sense that the parties with the most votes will have a more definite say in the Commission’s decisions on the issues that concern the citizens of Europe the most.
According to the European People’s Party and European Democrats, there are three fundamentally important questions to be addressed by the new Commission over the next five years: competitiveness, cohesion and security, all of which have been mentioned by the President of our party. I believe that growth, the encouragement of small and medium-sized enterprises and consequently job growth, research and development are fundamental goals of Europe that promote the welfare of European citizens. As far as research and development are concerned, let me add that it is the European People’s Party’s determined policy to promote ethical research. As to security, I would like to point out to the President as well, that if we examine the question of security from the European citizens’ viewpoint, then crime, crime that crosses borders, illegal immigration and terrorism are indeed interrelated questions. It is by no means an accident that notions of freedom, security and justice are so strongly dependent on each other and from the citizens’ point of view they are downright inseparable.
The third and perhaps most important task is cohesion, the creation of European unity. The newly-established European Commission inherited the pre-existing situation of an expanded Europe and if you are from one of the new Member States, you sometimes have the impression here in Parliament and also in other European institutions, that Europe, the European Union, has not fully realised the scale of its expansion yet. New opportunities for a united Europe need to be created, and further steps need to be taken to ensure the success of this enterprise, which is the greatest expansion of the European Union to date. This is not only in the vital interest of citizens from new Member States, but also in the interest of those from existing members. Therefore, cohesion policy must be improved and expansion must be consolidated. The expansion has only been completed from a legal point of view. There is still a lot to do on the social and economic front and the European Union must help new states catch up and provide the means to create unity within the European Union. With the expansion, the European Union has become a much more diverse place, but its problems have also become more diverse. These problems need to be solved and the new questions, such as minority rights, warrant adequate, joint European answers. I would like to emphasise the question of the Romany minority and all those that may be addressed with the help of the Commission, the cooperation of European institutions and by taking into account the opinion of the directly-elected members of Parliament.
Mr President, Mr Barroso, a moment ago, the President of our party, Mr Schulz, presented the vision and a list of practical proposals, and I should like today, as President of the Socialist Group in the European Parliament during your Presidency, to propose ten practical points to you.
Firstly, and as you yourself said, Europe needs the Lisbon strategy to become a reality. It must be practical, and it must be focused. We propose to you a five-year programme in which Europe’s development of the Lisbon strategy is placed within a time frame as specific as the one devised when we duly created the internal market in 1992. Secondly, we need a new European multiannual growth strategy with stronger coordination of the national governments’ public investment programmes. By doing things simultaneously, we achieve a far greater impact. Thirdly, we need a Commission proposal that can strengthen companies’ social responsibility, especially in the light of outsourcing and the major problems involved in European conversion. Fourthly, we need to strengthen gender equality in the work place. Fifthly, we need to double the sustainable energy objectives for 2020 from 6 % to 12%. If we act single-mindedly, we can actually do this. Sixthly, we need the Commission’s programme genuinely to give higher priority to research, development and training within the financial estimates. Seventhly, we need a European Agency for Fundamental Rights. Eighthly, we need a charter for services of general interest that can establish the principles governing citizens’ rights in the modern welfare state. Ninthly, Mr Barroso, we need a list of common principles governing ‘best practice’ when it comes to the exchange of information about the integration of immigrants into our society. Tenthly, and finally, we need, as you yourself said, to show more solidarity. We need the Commission to present an ambitious plan to the European Council by June 2005 to increase EU aid to developing countries, a plan to ensure that, in 2009, we make an overall contribution of 0.5% of GDP and that we establish a ‘road map’ to achieve 0.7% in 2015.
Mr Barroso, I have very quickly mentioned a number of the important points I believe are fundamental to the success of the Commission’s work. We need good speakers, but we also need practical action. When I listen to your contribution in this House today, I see that such ambition is present. We shall assess your work on the basis of the practical action taken. I look forward to sensible cooperation in people’s best interests.
Mr President, Mr President of the Commission, ladies and gentlemen, it is by no means easy to deliver an appreciation of the Commission’s strategic policy objectives in two and a half minutes, but, as we are in such festive spirits, I do have this to say on the subject. Let us imagine the Commission as Santa Claus and me as a little boy. I will have to give some more thought to the role to be played by the Council, and will leave you to imagine it as Rudolf or as Santa’s little helpers.
I now have the difficult task of drawing up my wish list, and top of the list is that I, along with all other MEPs, should no longer be denied the right of codecision in matters of justice and home affairs. This is an important field for the EU, and one in which this House expects, from 2005, to be fully involved, for our European society is founded upon the rule of law, and every citizen allows himself to be guided by the standards set by the Community, believing as he does that these have been examined and approved by the majority of his legitimate representatives. My wish is that that belief should become reality.
My second wish is that we should all play by the same rules – rules that we have made for ourselves. I think we can no longer tolerate the situation in which national governments, in love with their own grandeur, circumvent the institutions they created. When a handful of European interior ministers take decisions as a clique, they treat European democracy with contempt. Both Tampere and the Hague Programme are good examples of a Community approach that involves everyone. My wish is that we should press on with this open dialogue instead of forming ourselves into small clubs.
My third wish is that due account be taken of the need for data protection. It is time that the third pillar included an instrument comparable to Directive 95/46/EC on data protection. I would like Commissioner Frattini to remember that he has indicated his agreement to this.
My fourth wish – and my last for today – is that the European Union should face terrorism head-on, and that it should show that democracy also means the defence of democracy. The European Union must demonstrate that it is more than equal to those who seek to send freedom up in flames. A victory for terrorism means the destruction of free society, and that is something we must neither aid nor abet. I would like to see the Commission valuing and maintaining fundamental democratic principles, the freedom of the individual, and giving due weight to data protection.
Most of the wish lists I have seen and heard so far are not as short as that, but for all those who wrote them they are expressions of hope. My hope is that what I want for Christmas will not be buried under a snowdrift thrown up by political aberrations.
Mr President, I wish to make a plea on behalf of Europe's stateless nations. Like Mr Alvaro I was struck by our proximity to Christmas. All the good little boys and girls have drawn up their Christmas lists and instead of sending them to Lapland we are sending them to the Berlaymont. Mr Barroso, it is up to you to find out in January whether you have been Father Christmas or Scrooge. However, I hope you will make all our Christmases merry and bright.
I refer to paragraph 3 in the Christmas list in the name of Mrs Frassoni and Mr Cohn-Bendit and the reference to the subsidiarity protocol, which is the biggest opportunity your Commission has to put meaning to the often empty phrases about subsidiarity and bringing Europe closer to the people. The subsidiarity protocol represents an opportunity for the Commission to do something brave and new. It is perfectly possible for the Commission to act as if the protocol were in force from this afternoon. Regardless of any decision on the Constitution itself, this Commission could act in a way totally unlike its predecessors and involve the relevant institution at the relevant time, regardless of whether or not it is a nation-state parliament.
By way of example, until five years ago, my own country, Scotland, had no parliament. Now we have a parliament, a government and a civil service with near total power over health, education, justice, home affairs, the environment and many other areas. The only thing we do not control is money, which, as colleagues will be aware, is a subject close to any Scotsman's heart. However, we are bigger than Ireland and have more people than Denmark. The relevant institution for the Commission to deal with in Scotland is the European Parliament and the Scottish Parliament and yet our flag is not there. We are firmly in the second class when it comes to relations with Europe and yet we could contribute so much.
I would urge you, Mr Barroso, to make our Christmas merry and bright and use your Commission and the subsidiarity protocol to put meaning to the phrases about subsidiarity, about bringing Europe home, because you will gain, we will gain and Europe will gain.
Mr President, Mr President of the Commission, the economic policy guidelines for the European Union’s strategy are laid down in the Constitutional Treaty.
Let me cite three examples from Part III: Article 177/78, which lays down the principle of an open market economy with free competition; Article 147/48 which downgrades services of public general interest guaranteed by individual states; and Article 203, which makes employment policy subordinate to economic policy. The result of this is merciless competition to undercut in social terms, in environmental terms, and as regards protection in the workplace. Everything the Commission does is done according to the same blueprint; you ask for a navigation system, but you already have one, in the shape of the directive on services, the directive on ports, and the third railway package.
If you really want advice as to how the European Commission should set its navigation system, then I can give you some in very brief terms: do it socially rather than taking a radically free-market approach!
Mr President, we are all taxpayers, and we all pay subscriptions to the EU. We are also all citizens with different views of the Constitution. According to both the EC Treaty and the Constitution, we are all equal before the law. Nonetheless, all the EU bodies now propose that we who are opposed to the Constitution should pay subsidies to those who are in favour of it. There are major hearings to which no opponents of the Constitution are invited. There are major subsidies to the European movement and to think-tanks that think alike, and now millions of euros for propaganda. It is undemocratic, improper, in conflict with the principle of equality and, therefore, illegal. I do not understand how the Commission’s clever Swedish Vice-President can put her name to a communications strategy that will impose a particular view of the Constitution upon people.
The public authorities have just one task: to publish the draft Constitution and the alternative produced by the Convention, preferably in reader-friendly editions for every possible target group. Opinions should be left to a free press, the political organisations and parties, citizens’ initiatives and interested parties. States should not have opinions, and constitutions should have no specific political content. A state is a tool for all the citizens. A constitution should merely create ground rules for bringing the laws into being. It is up to the people to decide the political complexion of the laws, whether they are to be adopted in Brussels or by the national parliaments and whether they are good or bad. It is totalitarian to want to give the state a specific opinion and lock people into a specific policy. Mrs Wallström can scarcely sell that project to the electorate. She would do much better to stick to her own proposal, which is much more reminiscent of Grundtvig’s message of ‘freedom for Loki as well as for Thor’.
Mr President, ladies and gentlemen, I am convinced that one of the new Commission’s priorities ought to be to begin a constructive debate on the Stability Pact and possible reforms to it.
Let us quickly clear away any misunderstandings. No one is intending – and the Commissioner responsible has done well in confirming this emphatically – to think up a reform to get around the Maastricht criteria. Rigour in complying with the Treaty and a commitment to a progressive reduction of deficits remain the objectives needed to make Europe economically credible and stable. I believe, however, that it is possible to have a debate on the operational criteria for achieving the objective of deficit reduction, and to think not so much in terms of a reform as of a transformation of the Pact, one that can reconcile budget rigour and flexibility in order to give renewed impetus to growth, development, employment and, finally, the Lisbon strategy.
The Italian Government has done its thinking, and has not gone unheard. Faced with considerable concerns over the excessively high rate of the euro and the loss of Europe’s competitiveness compared with the United States and emerging countries, the proposal could be to remove investments in infrastructure and research from the calculation of national budgets. In simple terms, this means introducing the golden rule to achieve the goal of budgetary consolidation without compromising the recovery.
In conclusion, the Pact can no longer content itself with being merely a pact for stability, and unfortunately also a pact for economic stagnation, but must become a pact for competitiveness, for structural reform and, above all, a pact to guarantee a future for our children.
Thank you, Mr President. Mr President of the Commission, you have a very important role and ultimately, as this discussion shows, it is difficult to build but easy to criticise. I assure you that the debate following the introduction of your programme will be far more dramatic than todays, when it is our task to present to you our aims and our dreams. First and foremost, I would urge you to address the future in your programmes, by which I mean concern for the next generation, for young people and education. I would also urge you to give priority to the past and show concern for the generation which is ageing, concern for older people. The first experimental and very clear aim will be the Constitutional Agreement mentioned by my colleague, Mrs Bobošíková. I am convinced that you will be able to assure the European Community that this is a modern document which simplifies all the previous historically outmoded rules of the game. For the first time, you are President of the Commission of the enlarged Community. I would ask you to make use of the potential offered by the ten new Member States in the shape of their Commissioners so that you too can tear down that virtual frontier that exists between the old and the new Europe. A momentous period lies ahead of you; the fulfilment of your aims, the fulfilment of the trust we placed in you when we voted for you, but, of course, this also applies to us as our assistance will be required in all of this. I cannot speak for all the Members, but I can say that those of us who are here for Slovakia and for my political party are always ready to engage in constructive discussion and to participate in your programme. I will vote for it and I assure you that I will monitor the area of healthcare very closely and carefully. The free movement of people is nothing more than an empty phrase if it is not accompanied by matching health cover provision. I will keep my fingers crossed for you, Mr President, and I believe that in January you will succeed in putting together a programme that is in line with our goals. Thank you.
Mr President, the strategic policy should mainly be focused on big issues. Tinkering with small matters eats away at both the Commission’s and Parliament’s credibility. One important area of focus with regard to policy is, unquestionably, security. We need to tackle the issue of security as a broad concept, like peace in Europe or peace in the world. More than anything, however, we need to tackle the issue of security at the level of the individual. Our citizens must feel that their lives and living conditions are safe.
Another important area of focus is something that is often mentioned here: competitiveness. In this respect, the Lisbon strategy is of key importance. The President of the Commission presented a list of tasks in connection with Lisbon and it must actually be implemented; it cannot be allowed to remain just a ‘wish list’.
An essential ingredient in competitiveness is our need to create conditions that spawn new companies in Europe, which in turn generate new jobs. These we need in order to achieve vital economic growth. A stable, healthy and growing economy nevertheless requires instruments such as the Stability and Growth Pact. We must fearlessly adhere to that at all costs, and all countries should comply with it, both big and small.
Finally, I would like to refer back to yesterday’s debate on Turkey. If enlargement comes about too quickly, it might lessen our chances of achieving the results we want to see in the economy and with regard to security. This in turn would increase public opposition to the EU. Enlargement should therefore proceed at a sensible, controlled pace.
Mr President, Mr President of the Commission, ladies and gentlemen, a great discrepancy is becoming apparent in Europe, and we all have to deal with it, although it is of course the Commission that has to do something about making it less glaring. On the one hand, the European Union appeals to the outside world – consider Ukraine, the Southern Caucasus, Turkey, to which reference has just been made, but also the migration that is going on, the fact that Europe is a destination for all, or many, states or individuals. On the other hand, we find ill-feeling, disappointment, and a bad atmosphere in Europe itself. In many cases, it will be for the Vice-President of the Commission and her public relations work to deal with that, but the Commission as a whole, along with Parliament, must work at resolving this contradiction. This does of course tie in with what previous speakers have already mentioned, namely the fact that many members of the public believe that nothing positive is being done about reinforcing and modernising the European model – which is what we wanted to express in the resolution on which we will be voting – but rather that it is being dismantled.
Whether that actually is the case, I do not propose to consider, but people feel that social rights are being reduced, that social options are being cut back, and that there are also not enough jobs for people to earn enough money and amass sufficient financial resources to keep themselves and their families. I believe that the public’s perception that the social model or the European model are in danger imperils the European Union as a whole. Even where it is globalisation or new forms of competition, which actually have no direct connection with the European Union, that are bringing this situation about, and threatening people’s living conditions, it is often the European Union that is blamed, and that is why we must do everything in our power to really make a success of Lisbon, so that the people can identify with the European model. We are not dealing here with abstract concepts, but with things that are very real.
As reference has already been made to the Services Directive, let me say that I think that it, in the form in which it has been presented, may well be an example of how ordinary people can come to believe what they do. A lot of people are afraid not only that their social rights or their rights as employees are now being eroded, but also that the same thing is happening to their rights as consumers, quite simply because the principle has gained acceptance that, in future, the lowest consumer standards should prevail and become normative across Europe instead of higher, or perhaps even the highest, consumer standards.
So, even though it is now for us to work on it, I ask you too to consider whether a different approach might be taken in future, one using something other than the principles contained in the Services Directive. Let me say, by way of a final comment, that we all agree on the need to reduce bureaucracy and over-regulation, but, if you will just take a look at the legal opinions on how the Services Directive is to be interpreted, you will see that to say so amounts to mere pious platitudes and that the reality is rather different. That being so, Mr Barroso, I urge you and your Commission to get back to supporting and reinforcing the European model of social and economic policy.
Mr President, Mr President of the Commission, Commissioners, ladies and gentlemen, my group expects the Commission to do at least as well as its predecessors in terms of external and security policy. Mrs Ferrero-Waldner and Mr Mandelson are faced with the difficult task of continuing the policy of Mr Patten and Mr Lamy while maintaining the good rapport with Mr Solana as before. We expect Commissioner Michel to breathe new life into the Union’s development policy. Coherence will be of the essence in order to lend the European Union the same weight in world politics as it has in the global economy. We expect the Commission to prepare and guide the accessions that are in the pipeline, including that of Turkey, and to adopt a policy of in-depth work with our new neighbours.
Those are all fairly traditional complaints, but we expect more from you. We expect you to become much more active in the Middle East, and to enter into fully-fledged dialogue with the United States on an equal footing. We expect you to further shape the Africa policy without losing sight of promoting democracy, the rule of law and human rights. We also expect the Commission to continue the policy of Mr Lamy and Mr Fischler in terms of world trade. Indeed, the Union’s efforts are absolutely essential to enhance the Doha development agenda.
Last, but not least, we expect the Commission to promote multilateralism in order to contribute to a more balanced, and thus, safer world.
– Mr President, the programme statements by the new Commission may not be admissible in evidence, but they were submitted. The faster implementation of the Lisbon strategy, with increased working hours and times, reduced wages, pensions and unemployment benefits, specialisation in part-time and temporary work, the abolition of collective agreements and privatisation in the health, education and welfare sectors will bring more profit for capital and more poverty and unemployment for workers.
The so-called 'European Constitution' and the Hague programme will result in the further militarisation of Europe, with the development of arms programmes and massacre of the individual and collective rights and freedoms of the peoples on the pretext of terrorism. It is a policy of new privileges and power for the European monopolies.
The financing of the occupying government and cooperation with the conquerors of Iraq will be to the detriment of peace and of the Iraqi resistance, while negotiations with the WTO guarantee that new hordes will join the unemployed and small and medium-sized farm holdings will be wiped out.
The peoples of Europe should be concerned and, at the same time, should step up their fight. Their fight can raise obstacles. We MEPs of the Communist Party of Greece shall fight with them in order to put a stop to the new anti-grass roots tempest which is building up.
Mr President, the European Parliament is today debating the Commission’s strategic and political goals, and the memory of the recent confrontation between these European institutions is still fresh. In many different ways, this House is reminding President Barroso of the fact that, under pressure from the European Parliament, he has made far-reaching promises at times. I should particularly like to draw your attention to one of those pledges, namely his promise to commit himself actively to the protection and promotion of basic rights, equal opportunities and the fight against discrimination. We take the view that the Commission should shape this policy in such a way that the European Union does not redraw ethical boundaries. The fight against discrimination should not result in the squeezing out of biblically-founded views about marriage and the view that life is worth protecting.
Secondly, I should like to ask the new Commission to hold back as regards the ratification of the European Constitution. This ratification is, and will continue to be, a matter for the national states. The Commission should keep well away from a unilateral campaign in favour of the European Constitution. Needless to say, the Commission’s contribution to boost turnout at national referendums should also benefit those voting against it. In a real democracy, they too should be taken entirely seriously.
Mr President, if we talk about the EU’s strategic and political guidelines, we will inevitably end up talking about Turkey. Even though Parliament, the Commission and the Council have failed to even make a start on a debate about Europe’s boundaries, accession negotiations will almost certainly be opened with Turkey, a non-European country, and one which, by the time it actually accedes, will have more than 80 million inhabitants. What fine strategic thinking that is!
We are still in the dark as to how much this accession will cost, never mind will be footing the bill. It is a telling fact that a country such as the United Kingdom should be backing Turkey’s accession all the way, while at the same time refusing to budge on its rebate. The same is also true, in fact, of a number of other net contributors.
Substantial research has still not been done into the effects of immigration from Turkey. The EU is becoming ever more estranged from its people. We are told that we must bring Europe closer to the citizen, but when push comes to shove, nothing is done. The Turkey issue is a perfect illustration of this. It is a perfect opportunity to ask the public for their opinion, and yet it is unlikely that a referendum will be held in any of the Member States. Commissioner Michel explained why that was when he was still Foreign Affairs Minister in Belgium. He said that a referendum about an issue of this kind would open a debate with vicious arguments about Islam, among other things, which would only play into the hands of Right-wing parties. According to him, our western democracies would not have the wherewithal to control and frame a public debate on subjects of that kind.
This anti-democratic creed is quite simply perplexing. We should in any event thank Mr Michel for his frankness. He has stated out loud what many of his fellow Commissioners are thinking privately. Europe has a serious problem where its democratic legitimacy, and its being held accountable, are concerned, and there looks to be no sign of improvement in the near future – quite the reverse, in fact.
– Mr President, ladies and gentlemen, the President of the Commission has already given this Parliament proof of his determination and enthusiasm by taking on the leadership of the European Union’s executive body on a ticket of reforming practices, policies and procedures. I hope, Mr President, that the Commission as a whole will succeed in finding what those who enter the life of an institution with energy and a desire for reform always have the greatest difficulty in finding: the right distance between realism and utopia.
It is the search for that constant balance – which some call common sense – that for the last fifty years has enabled Europe to develop the social model that is the driving force behind Europe’s identity. The essential components of the model have been peace, prosperity and the convergence of cultures, and it has proved to be a winning model.
Today, however, we are faced with a reality in which there have recently appeared a number of hitherto unknown aspects: a worrying demographic situation together with unprecedented technological evolution, one of the principal factors to have consolidated the phenomenon that has made the world a smaller place: globalisation.
In these circumstances, for Europe to remain an area that lives up to the winning model, we must wholeheartedly accept the inevitability of carrying out reforms that will first and foremost enhance our competitiveness. That means the opening-up of markets, increased productivity, more and better research, more innovation and greater investment in people and ideas.
The reforms that Europe needs must not, however, be seen as a task for the Commission alone. In my view, the most critical point in the period of reform that is now beginning is rather the commitment of the Member States and their willingness to take risks in putting these reforms into practice. Only with strong commitment from the Member States can the most dynamic sectors of society and the middle-tier authorities be encouraged to take part; without their participation no reform will be possible. This is also an area in which I believe Parliament should take action.
Mr President, in the introduction to your speech, Mr President of the Commission, you said that it was important to demonstrate that Europe could make a difference.
We share this aim, in particular as regards growth and employment, and, in order to restore confidence among the citizens of the European Union, the Union must clearly demonstrate its capacity to revive our economy. The debate will, of course, revolve around the strategy and the means for restoring our competitiveness. When you present your proposals in January, our group will be listening particularly attentively to your Commission’s choice of economic strategy. In this context, a number of speeches have referred to a link between the economic dimension, the social dimension and the environment, which is, I believe, no more than rhetoric and masks a real difference in approach.
In our view, it is the Lisbon strategy that represents the path to follow. You mentioned the objective of a competitive, knowledge-based economy and we go along with that. We believe that, in choosing an economic strategy, we are choosing a social model and if we choose an economic strategy that is only based on liberalisation, this will be at the expense of the social model. We do not subscribe to the idea that the social aspect will simply follow on later.
I shall naturally refer to the example of the directive on services. If the price to be paid for developing the internal market in services is that our social services – our health services – are to be deregulated, that a number of services of general interest are to be put at risk and that employment law is under threat as a result of the country of origin rule, then I do not believe the return of competitiveness will in itself allow us to retain elements of the European social model.
The Clinton years in the United States showed that it is possible to have economic growth rightly based on investment in the knowledge economy and in new technologies, but without pulling the social model up with it, since the President did not, at that time, have a majority in Congress or political support for the implementation of a social policy that would provide for such a balance. We believe, on the contrary, that investment in social aspects, investment in public services and infrastructure and high environmental standards can be factors of production and competitiveness and can contribute towards success in international competition from the European Union’s point of view.
We are therefore serious about this interdependence of the economy, social aspects and the environment. We could give examples of this and we shall do so in the dialogue with you in January. The need to increase the employment rate and the rate of labour participation will accordingly be among the subjects raised. Let us look at the sections of society worst affected. Women constitute one such category. It is in those countries that have invested in public amenities, such as crèches and in training that the employment rate among women tends to be higher. .
We could also mention other vulnerable sections of society, such as the many children from disadvantaged, in particular immigrant, backgrounds, who not only face racism and discrimination but also suffer from gaps in their education. What must also be borne in mind is the need to reduce frictional unemployment and the fact that there have been a number of successes, for example in the Scandinavian countries, achieved thanks to investment in training.
I also believe that you will have to prove that you are capable of improving the quality of social dialogue, which will ensure greater involvement among employees in their companies’ development. Against this backdrop, we also await an initiative with regard to the revision of the directive on European works councils, which is now experiencing enormous delays compared to the other directives on information and consultation.
Mr President, I am sorry to supplement Mr Barroso's catalogue of strategic priorities – which has already grown during the debate – but I hope that the Commission will focus upon the necessity of preventing a collapse in the transatlantic partnership. There is currently a dangerous and unprecedented American reaction to European integration. Europe and America diverge on a clutch of important questions: trade; science; fundamental rights; climate change; monetary policy; competition policy; foreign, security and defence policy and the Constitution. It is a priority for us all that the Constitution should enter into force. We have to fight for it across the Atlantic as well as within our Member States.
It falls to the Commission to state clearly what the Constitution says, why it says it, and what the outcome will be if it is not brought into force. It is surely a perfectly sensible question for the citizen to ask 'What happens if I vote no?'. We need some serious answers to that question. The Commission should not fight shy of offending some of our governments that have sought refuge in plebiscites but are failing to show any signs of wanting to make an effort to win them.
The public should be informed of the sheer folly of rejecting the Constitution and of what the outcome would be for an enfeebled European Union.
Mr President, President of the Commission, ladies and gentlemen, in adopting the Lisbon strategy one of the objectives that Europe set itself was the ambitious goal of becoming the most advanced knowledge society in the world.
Such an objective cannot, however, be achieved without giving renewed impetus to basic research and innovation which, in turn, makes it necessary to put greater resources into facilities, infrastructure and European centres of excellence and to target the improvement of human capital by bringing in thousands of young researchers. This step change necessitates a rise in research investment to 3 per cent, at the level both of individual Member States and of the European Union as a whole. The Prodi Commission’s proposal aimed at an expenditure ceiling of 1.24 per cent of gross national income, but some major EU countries have already publicly set a maximum limit of 1 per cent.
Such a severe restriction of Community financial resources is likely to have the concrete result of penalising many high-priority policies, including the cohesion policy, the rural development policy and the funding of training and research programmes, to which development policies are increasingly closely linked. With such a reduced budget it would truly be wishful thinking to go on talking of a renewed impetus in research in Europe and of becoming the most advanced society.
Mr President, I am delighted that Mr Barroso wishes to be informed of the views held by this House on the work of the Commission. I shall now make my comments.
Not a single European Union competence has been devolved to the Member States since the principle of subsidiarity was announced. It is high time we took subsidiarity seriously, and took the Member States seriously too. It is time to recognise that Member States must not be dictated to over issues they are very well able to settle for themselves. Indeed, excessive regulation is the next issue I would like to mention. We must stop regulating everything. That is the socialist approach, and socialism has been proven to fail people. The Member States need to regain their freedom. My third comment is that the worst type of regulation is to be found in the common agricultural policy, which should be done away with. It is unfair to poorer Member States, especially to countries that were previously part of the Soviet bloc. There is one notable exception to this rule, however. The former German Democratic Republic, or East Germany, received the same treatment as members of the old Fifteen from the moment it joined the Union. Unequal treatment of this kind must cease. Why should a Polish farmer receive worse treatment that one in the former East Germany? The common agricultural policy is also unfair to poor countries outside the Union, and it should simply be dispensed with. Farmers within and without the Union should be granted freedom and equality. My last comment concerns the approaching referendums on the Constitution. Care must be taken to ensure that they are democratic, and that both supporters and opponents of the Constitution enjoy equal rights and equal access to the public media. It is all well and good to support democracy in Ukraine, Iraq and Palestine, but first and foremost we must nurture it amongst ourselves.
Mr President, Mr President of the Commission, ladies and gentlemen, I have six ideas to put to you. Firstly, give back the people of Europe their confidence in a Europe of peace, freedom and justice. What do I mean by that? I mean that everyone should have to abide by common rules, that all must obey the Treaties, that all must implement decisions, that the Commission must avail itself more of its right of initiative and must monitor more. The rules are sufficient, but there is a lack of political will and determination. Words such as ‘infringement proceedings’, ‘Stability and Growth Pact’, ‘Lisbon’ and ‘Barcelona’ spring to mind.
Mr President of the Commission, I urge you to withdraw Commissioner Almunia’s proposal on the Stability and Growth Pact, which weakens the Commission and Community law. The common rules need to be reinforced.
Secondly, do not let what you do be influenced by those who break the rules, but take initiatives to do away with unanimity in the Council, so that your success or failure is not determined by those who block progress.
Thirdly, make Europe more competitive in line with Lisbon and Barcelona, and take initiatives to remove from the internal market all barriers, blockages and distortions of competition. We need a stronger Commission, we need more Europe, and we need more initiatives from the Commission.
Fourthly, let us not just train researchers, but also let them carry out research into things that are usable!
Fifthly, make Europe more secure and stronger on the world stage, with the common foreign and security policy, the common defence policy, a common asylum and immigration policy, and a stronger United Nations. What we need is not for Germany to have the right of veto in the Security Council, but for the European Union to be a permanent member of it.
The sixth thing I urge is that we should make informed participants of the people of Europe. There is not enough European consciousness in the Member States, which use a double strategy to weaken it. Let us make it impossible to shift the blame on to the EU; this will involve you, Mr President of the Commission, putting a European information and communication strategy on the table after every summit, so that what you have achieved cannot be claimed by the nation states.
Mr President, Mr President of the Commission, I should like to make a few observations about external policy. I have no doubt that we will have many meetings discussing the EU’s external policy and security policy in the coming years. In my view, the Commission, and also its President, play a major role in controlling policy cohesion and must ensure that the Commission’s tasks and the Council’s responsibilities are coordinated effectively. What is important in this is, of course, the correct use of all instruments which the European Union has at its disposal.
To date, we relied on the excellent relationship between Commissioner Patten and High Representative Solana. However, we are now heading for a slightly different scenario, one that has been provided for in the Constitution. What we mainly expect, and ask, from the Commission is, pending the adoption and ratification of the Constitution, is that it should continue to work in the same spirit and now to look for a model of integration in which the scope of the different pillars, namely the first, second and third pillars, can be combined.
The second point that is of importance to us is the EU’s commitment to promoting effective multilateralism. This has to do with the Commission’s contribution to the EU’s international relations. We would also like the Commission to devote much of its attention to fleshing out the civilian aspects of the EU’s security policy; I should also like the Commission to return to pledges it has made in the past with regard to reinforcing the EU’s action in conflict prevention. Furthermore, I think it is important to enter into a debate with the United States about the UN’s future. That is a very topical issue, in respect of which the Commission can be expected to make an active contribution. That should be a new element in the transatlantic dialogue. As far as we are concerned, making the world more democratic – starting with Europe, of course – is the leitmotif.
I can be brief about the third point. The EU’s enlargement and the Commission’s commitment to negotiations with Turkey, which we discussed this week, will be important tasks in the years to come.
The fourth point concerns the relationship with Russia, a resolution on which will be adopted this week. How can we develop the relationship with that country along twin tracks, on the one hand, economic cooperation and working on common energy policy, and on the other hand, an open debate about values, democracy and the developments in Russia in this area? In our view, a lively debate about the relationship between the EU and Russia is inevitable, as well as a discussion about the neighbours we have in common, which should touch on Russia, Moldova, the Caucasus and Ukraine.
I should like to end with a remark in connection with the new neighbours. We believe that the people in Ukraine have sent out a clear message. What will be the EU’s response after the third round of the presidential elections? We see the new neighbourhood policy, in its current set-up, is an inadequate match for what is developing over there. I think that the EU’s action plans, in the framework of the new neighbourhood policy, must be linked more closely to the European aspirations that were very prominent in Ukraine. I think that that requires a fresh debate in Parliament. In short, with regard to the new neighbours, there is a need for a more comprehensive concept, a European .
Mr President, behind us we have an historic enlargement and the first elections to the European Parliament following this enlargement. It is reasonable for the Commission’s main emphases to reflect the message that has emerged in connection with these events. I therefore want the guidelines to send out a clear political signal worthy of the unique situation in which Europe finds itself.
We have promised that the divided Europe will grow together. The most important emphasis should therefore be to bridge the gulf. Differences in health must be evened out. We want companies that operate across the borders and even out the economic differences.
In order to achieve that, we must fully exploit the opportunities provided by structural and research policy. The Baltic must become the world’s cleanest sea, meaning that there must be an end to the emissions from Saint Petersburg. We want a top quality, dynamic research society in the Baltic Sea region, and there are surely corresponding expectations further south. We must construct a legal area in which everyone feels protected by law, irrespective of where they are in the area of the EU.
Finally, we need a consistent and vigorous policy towards the EU’s Eastern neighbours too. The crisis in Ukraine has revealed the weaknesses in our neighbourhood policy. The EU must also tighten up its strategy and be consistent in its policy towards the countries of the Caucasus, Moldova and Russia. These are precisely the issues also touched upon by Mr Wiersma.
It is easy for me to concur with Commission President Barroso’s words in the French part of his speech: [we must set priorities for the whole of Europe].
Mr President, ladies and gentlemen, on other occasions I have already indicated that we should realise that a certain approach to the European project has now reached a very difficult social and political crisis point.
While the updating of the Lisbon strategy is being debated, however, concrete choices are being made which can indicate a move in a particular direction. On this point, I would like to mention two actual examples. The first example is a proposal for a directive, the so-called Bolkestein directive, which in our opinion ought to be rejected. It is an outright collection of negative contents mixed up together, which would lead to an outright jungle where the fundamental rights of workers and citizens to high-quality services would be simultaneously violated, and it is therefore quite rightly opposed by the trade unions and by a wide range of social partners; we call for its withdrawal.
The second example is the proposal for the REACH regulation, designed to reform our chemical industry in terms of quality and health and safety, and we strongly call for it to be adopted speedily. These are two concrete choices which demonstrate two different conceptions of Europe.
Mr President, this debate is about strategic priorities. As coordinator for my Group on the Committee on the Internal Market and Consumer Protection, I want to focus on one crucial priority: the internal market. I want to say in response to previous remarks – it is a pity that some speakers have already left – that the Commissioner's support for the Internal Market Services Directive is very welcome because it is a fundamental part of completing the internal market. Sixty percent of the European economy is taken up by services and we have a complete network of anti-competitive restrictions among the Member States.
Mr Barroso, do not withdraw the directive: make it better. I am afraid to say that some of my colleagues are still living in the past and calling it the 'Bolkestein Directive'. I hope, first of all, that they might move with the times and consider calling it the 'McCreevy Directive', but maybe with your endorsement it could become the 'Barroso Directive'. Who knows?
I want to make a second important point about internal market strategy. We have to make the rest of the internal market work better for consumers and businesses. Aside from the Internal Market Services Directive, we do not want a lot more legislation during your Commission in the internal market area. What we want you to do is to put some serious enforcement and simplification behind the existing internal market directives. On the ground, businesses find many of the European directives much too complicated; in many cases there are inconsistencies between them. The objectives on the environment and social policy are, in many cases, not being delivered and yet we have the costs and inconsistencies that go with them. Consumers are concerned that they are not getting their full rights in terms of availability of products, common prices, or access to justice if they have problems in a cross-border world.
I hope that the theme of your strategy on the internal market will be that consumers and enterprises will get a better deal from the internal market and you will bring in provisions during your term of office to make sure that we really achieve that essential goal.
Mr President of the Commission, you expressed a personal vision nearly six months ago when we first heard you speak here in Strasbourg. Since then your personal vision has expanded and been restructured; as you are also the head of the government of Europe, your goals will be jointly determined and we will also comment on these goals and their execution from a different perspective. Let me refer to your first address to us, when you made the promise that parallel processes will enhance each other in your politics. You promised a sort of Euclidean political organisational work where parallel values do not cross over and extinguish each other, although it is a great challenge.
Let me refer to two examples that have been brought up several times during today’s debate. Lisbon promises a Europe of competitiveness, growth and employment. I would like to highlight my colleagues’ comments: competitiveness, growth and an increase in employment cannot conflict with the interest and value of social acceptance. It must be emphasised again and again that social acceptance represents European solidarity only if it is able to cross state boundaries and is able to create solidarity within all of the united Europe, as well as between states, in order to help weak and vulnerable countries to rise and catch up. In order for this to be achieved, complex programmes are needed that help those who fall outside our field of vision (as well as those who will not make it to the job market) and that are able to rehabilitate human resources and its environment at the same time. We need complex programmes that will make job market opportunities equal between the existing and the new Member States.
The second great set of tasks is to exercise the powers of freedom security as well as security justice. There is no such thing as freedom security, or security justice. Martin Schulz indicated, and I have also heard from the mouth of a high-ranking European official, that refugees to the European Union bring with them the danger of terrorism. I hope that you reject this opinion. It is also unacceptable to regard different cultural backgrounds or Non-Christian religious views as a basis for any sort of suspicion. Specific legal measures are called for against discrimination and I am asking you to remember your promise of personal commitment and organisational work in order for the appropriate legal measures to be taken.
Mr President, Mr President of the Commission, Madam Vice-President, ladies and gentlemen, the strategic planning guidelines must also cover the area of the common agricultural policy, for the Luxemburg Council decisions also apply to this area. A comprehensive reform of the common agricultural policy was decided on in June 2003, and this reform, which has yet to be implemented in some Member States, has brought with it profound change; it has resulted in many discussions and much insecurity and continues to do so.
The next big step that is due will be the reform of the sugar market regime, but after that there must again be some inactivity; without that, we will not be able to offer our farmers the security to plan ahead. This must also be clearly stated in the strategic planning. Agriculture needs periods with which it can calculate, and policy must also offer a degree of certainty if it is to have any credibility.
As regards the Financial Perspective for 2010 to 2013, Mr President of the Commission, we have to be clear in our own minds about what we want from this Europe of ours. An enlarged Europe makes a balanced cohesion and structural policy more important than ever as a means of counteracting structural differences. The forthcoming rural development has to do with the overall funding of the second pillar and hence with the maintenance of active and attractive rural areas, which cannot exist without working farmers. So it is that modulation is the source of some of the money for the second pillar. We are also concerned about our regions, their villages and towns. Europe needs clear objectives and strategies. The public also expect us to offer practical solutions to the thorny questions relating to immigration, asylum and security. When all these issues have been addressed, we will also have to budget for them. To do otherwise would be scarcely credible and will not bring us any closer to the peoples of Europe.
Mr President, we in the Socialist Group have ambitions in the field of development cooperation and humanitarian action which we will try to include in Parliament’s recommendations to the Commission and its President.
The impetus we are calling for from the Union is enshrined in the European Constitution and it is very encouraging that here, and in other areas, the philosophy and the budgets of the Constitution are being applied even before it is ratified.
The Socialists’ main contribution to the process of European integration was to introduce solidarity as one of the fundamental pillars of our project, solidarity not just as a great moral and political value, but also as a guarantee of peace, stability and prosperity for Europe.
In a manner that demonstrates considerable coherence, we have managed to update that principle in the Constitution, translating it to the reality of a globalised world. In these new circumstances, intra-European solidarity is no longer enough, at least for the Socialists.
We can no longer be content with a solidarity which is restricted to the territories and citizens of the Union. Rather, that solidarity must also be the European Union’s distinguishing mark on the international stage, in particular solidarity with peoples who are combating underdevelopment, for the sake of their dignity and prosperity. Our solidarity, within the new context of globalisation, must, therefore, guide the European Union’s actions in the world, but it must also be applied horizontally to all Community policies.
Fundamental priorities for the Commission will be to contribute to the achievement of the Millennium Development Objectives, with particular emphasis on the eradication of poverty and hunger, taking action both in the least-developed countries and in the least-favoured pockets of population in the more developed countries.
Combating AIDS and other diseases linked to poverty and underdevelopment, such as malaria and tuberculosis, must also be our priorities, as well as the promotion of women in the countries with which we cooperate with a view to ensuring their development and dialogue between civilisations, implemented by the President of the Spanish Government.
Throughout this field, the Commission will have a great responsibility in terms of promoting and coordinating its action with that of the Member States of the Union, with a view to ensuring complementarity and consistency, particularly in terms of our presence and influence in the development agencies of the United Nations.
In order to achieve all of this, it will be essential to maintain, and even to increase, the funding of our development and humanitarian action policies, fulfilling the commitments and the timetable we established in Barcelona and Monterrey, and not simply be content with that, but set increasingly ambitious goals.
Mr President, Mr President of the Commission, ladies and gentlemen, the incoming Commission is starting its work at a moment that is bound to go on record as a turning point in the history of the Union. A number of important issues have coincided; I refer to the preliminary assessment of the most recent enlargement, preparations for subsequent enlargements, including the complex debate on Turkish membership, the initial assessment of actions ensuing from the Lisbon strategy, and preparatory work for the new Financial Perspective for 2007-2013.
The new Commission will have to decide on the strategic actions it considers most important with a view to achieving the both the aims laid down in the Treaties and those thrust upon us by current circumstances in the Union and neighbouring areas. This is an issue of great importance for the European Parliament and also for national parliaments. Clearly, Member States are at different levels of economic development. In the interests of all Members of the Union it is therefore essential to take all necessary action to reduce such differences, which will facilitate development of the Union as a whole.
For many years now, an active cohesion policy has been instrumental in the reduction of development differences, and has been accompanied by deepening economic integration and the entry of new Member States, which are rated relatively poorly in terms of development indicators. This situation emphasises the appropriateness and validity of the provisions of the Treaties, in which it is laid down that one of the Union’s key aims is attaining social and economic cohesion. It is also recognised in the Treaties that cohesion policy is one of the Union’s main policies. In addition, cohesion policy is not perceived as a short-term policy in response to the current situation, but a permanent and inviolable feature of Community action. All the experience gained to date indicates that cohesion policy is as important as ever, and this has been confirmed by successive Commission reports. It is also apparent that, although cohesion policy requires significant financial resources, what it requires above all else is for those charged with implementing policies to show the necessary will and determination.
In conclusion, and speaking also on behalf of many Members of this House, I should like to say that we are confident the new Commission will live up to expectations. We trust it will not start from the false premise that it needs to choose between cohesion policy and growth policy.
Mr President, Commissioner, ladies and gentlemen, we have two clear objectives. They are the European economic and social model which we advocate, and developing the area of freedom, security and justice. For all this to be achieved, principles of sustainable development need to be applied.
According to the Lisbon strategy, however, competitiveness cannot come about if the Member States do not start to implement decisions effectively. Within the Union a sort of non-solidarity movement has developed, led by those countries that are slow to implement decisions. This is conspicuous, for example, in the telecommunications and energy sectors. The Commission should intervene here swiftly, as it is costing us billions.
What is sustainable development? Is it environmental, social or intellectual development? It is obviously all of these, but particularly intellectual. If the basic education system of our countries fails, there will not be sustainable development. In my own country, 15% of teenage boys have dropped out of school. The link between school and home is no longer viable, despite the fact that for years my country has been the best in the whole world in the field of basic education.
What are we doing in Europe? The result will be a Europe of ageing and poorly educated people. What sort of sustainable development is that? We have to invest in research and product development. A 3% ceiling is unachievable, except in two countries. Take a look at all the statistics. The countries that have achieved this top all the available statistics. That gives us a good example of what should be done. This is the century of revolution within the fields of information and technology. Since the mid-1990s, 40% of our competitiveness has been based on new technology, and in the United States the figure is 60%. We can only gain from this. I would urge Mr Barroso and the Commission to take advantage of this; otherwise we will be trampled on by others.
Mr President, Mr President of the Commission, ladies and gentlemen, to answer the question as to what has to be done over the next five years, I would like to make just three points. The first is that our great task in the aftermath of 1 May 2004 is to stabilise the process of European integration. We must not overstretch ourselves by now accepting too many new Member States into the European Union; instead, we must join together with our ten new Member States in consolidating what we have achieved, for they want this and are willing to actively contribute to it.
Secondly, we have to make the European Union more competitive, and there is much that has to take second place to that. Let me take this opportunity to put the very straightforward question – and I am glad that the Vice-President is here – as to whether it makes sense to use the REACH project to enhance the competitiveness of industries outside the European Union, while ushering in a programme of deindustrialisation at home? I would like to back up Mrs Schierhuber in what she said about the sugar market regime. Is there any sense in our allowing into the European Union sugar produced in Brazil with disregard for the environment and for human life, while at the same time making life difficult for our countryside with more and more impositions? Does that make the European Union more competitive? Such are the questions that the Commission will have to answer over the next five years.
The third issue is this. We need to create confidence in the euro. This is something we can do together. People have followed this single currency project with no more than a critical eye. Our task must be to create the favourable prospects that this young currency deserves. In practical terms, that means that the Stability Pact must not, of course, be called into question, nor must it be subject to intelligent interpretation; instead, Europe will not be able to produce a lasting solution to the problems of a constantly ageing population and the diminishing options for the young unless all the Member States find a way out of the debt trap. In doing that, the Stability Pact has a highly disciplinary effect; it must not be abandoned, but defended.
– Mr President of the Commission, the programme which the Commission will present for the next five years must have as its basic objective sustainable development, full employment and economic and social cohesion. The citizens of Europe expect specific policies which will create new jobs and really improve their standard of living. It is a question of the credibility of Europe that the necessary and adequate financing be safeguarded in order to implement these policies. The Commission's stand on the question of the financial perspectives must be firmly based on the Prodi proposals and we expect a commitment from you here.
The policy on the competitiveness of the European economy has as its precondition the simultaneous strengthening of cohesion, solidarity and social Europe. Priority also needs to be given to education, training, innovation and research and technology and equal importance also needs to be attached to upgrading services and infrastructures in the regions of Europe.
We expect specific commitments and specific proposals from the European Commission in this direction when it presents its programme next January.
Mr President, at the start of this debate Mr Poettering referred to a resolution from the PPE-DE Group. This is an excellent paper and I commend it to you, Mr Barroso. Its priority is your priority: to make Europe more competitive and prosperous. It recognises that this can only be done by economic reform and, as part of the reform programme, it calls upon the Commission to offer stronger leadership to make labour markets more flexible. This does not mean that the Commission should lead only individual Member States towards the promised land, it should also lead each individual Commissioner.
What particularly worried me during the previous mandate was the way that certain Commissioners ran their own individual empires. For example, in the area of my particular interest, employment and social affairs, I waited in vain for the Commission to act as a college and for Mr Prodi to highlight the way that certain social directives were hampering competitiveness and holding back employment. However, this seemed to be a no-go area for the Commission as a whole, as if to say that, if it dared to challenge proposed social legislation, this might signify that it did not care about social justice and social cohesion.
We all believe intensely in the importance of social justice and social cohesion, but the greatest social injustice is unemployment: one of the greatest sources of social exclusion is unemployment. Mr Schulz talked earlier of workers' rights, and of course these are important, but we must also pay attention to non-workers' rights, the rights of those who are willing and eager to work but have no job. That is why the Commission as a whole must have the courage to revisit and rebalance the social agenda and to promote employment as a priority, with flexibility in labour markets as the guiding star. Mr Barroso, you will not succeed unless you do this. Europe will not succeed unless you do this. You must succeed and we wish you well.
Mr Barroso, it has fallen to you to lead a changed Union. The changes have come about because of the accession of ten new Member States and because of the new eastern border. This House believes you have every intention of fulfilling the incoming Commission’s historic mission. Nonetheless, if the Commission’s actions are characterised by inertia, and if its strategic political approach fails to take these two new parameters into account, the mission will not be accomplished, Mr President of the Commission.
This mission consists of bringing together a Europe torn asunder at Yalta. It involves creating a new eastern dimension for the European Union. The first objective has to be the reunification of Europe, and ensuring that theoretical enlargement is consolidated through greater cohesion and economic solidarity should be one of the main and ongoing objectives of the Barroso Commission. It must be an objective in its own right, and not secondary to the Lisbon strategy and subsumed within it. In addition, good governance of the new Union calls for cohesion to be achieved by levelling out differences in economic development.
According to your statement to the House, Mr Barroso, one cannot have more Europe for less money. You must therefore stand firm against the selfish attitudes of net contributors and of those Member States no longer eligible for cohesion funding following their economic success. The new Constitution requires greater political solidarity, and it is impossible to ensure credible consolidation of the Union on the basis of this new Constitution whilst simultaneously refusing or indeed reducing economic solidarity. Such a policy would be inconsistent and therefore ineffective. I appeal to you, Mr Barroso, to defend the original budget proposal put forward by the Commission. I urge you to hold an in-depth discussion with Commissioner Grybauskaitė. As we understand it, in Parliament she adopted a position contrary to yours.
The second objective must be the new eastern dimension. The Union is a community of values, and we ought to be delighted that these values are spreading beyond our borders. We should be exporting democracy and human rights. On the one hand, the Commission’s eastern policy should be firmer, more demanding and speedier, and on the other, it should be more open and generous to fledgling democracies. It needs to be a diverse policy, and one that imposes conditions. It should encourage democratic choice, as in Ukraine. Ukraine needs action, not merely words. Its European aspirations should be welcomed, and it should be offered something more than the old action plan prepared before the great democratic transformation. It should be offered an Association Agreement. The new eastern policy calls for new instruments. The Union is in danger of allowing itself to be led by old objectives. New challenges call for new approaches. We trust you will foster the latter, Mr Barroso.
– Mr President, President of the Commission, when it comes to setting out strategic orientations, it is best to speak clearly so that we can better express our aims. The European Union has to be the Europe of freedom, and freedom only exists in a healthy economic environment, where there is real and effective security. We need a competitive economy to meet the challenges of growth and full employment within a context of globalisation, the benefits of which we must learn how to harness.
The challenge we face is that of achieving an economy that makes use of natural resources in a balanced way and that is efficient because it is modern, and not because it accepts any breach of the commitments on which the essence of its social model is based. Wealth cannot be produced without work, and more wealth cannot be produced by working less. There is no such miracle, and those who persist in conjuring up that mirage will be responsible for less development and less cohesion on both the economic and the social fronts.
In addition, we need security. Not the security of talk that exploits people’s fears or that ignores the threats, but the kind resulting from firm policies that guarantee effective borders and internal security.
Europe also needs to share with our traditional allies an international policy that promotes democracy and peace in our neighbouring countries and which contributes to a safer and more developed world.
Mr President, the coming years will require Mr Barroso’s Commission to display competence and to chart a firm course during a period marked by uncertainties arising from the ratification of the Constitutional Treaty and the financial constraints imposed on the Member States by the Stability and Growth Pact. We cannot have a Union with more competences, more policies, more obligations and more Member States on the one hand, and a smaller budget and fewer resources on the other. It is an impossible equation, which, in the long term, will prevent us from achieving what we all want: a free, developed economy on safe territory. That is truly the key to our model and to the political orientations on which it must be based over the coming years.
– Mr President, as a member of the Committee on International Trade, I should like to focus my intervention on the strengthening of the role of the European Union in achieving a more transparent, more democratically legitimate and efficient world trade system, a system which is at a crucial stage in its further development.
We are witnessing increased international commercial interdependence and integration of the markets. We are also witnessing a constant increase in the number of States participating in the multilateral cooperation system. These are both good reasons for adjusting the rules and disciplines of the WTO, for further opening the markets in goods and services and for forging a stronger link between international trade and development. This trend clearly colours the Doha agenda. However, progress with negotiations to date demonstrates that there are difficulties. The European Union, the most important factor in the international economy and commercial diplomacy, is being called on to take on an even more active – I would say leading – role in strengthening and constantly adjusting the WTO system.
In order for the new globalised environment to be able to optimise the distribution of resources, stability, predictability and solidarity, it will need to be reinforced with new, strong administrative institutions and mechanisms. Only thus will repercussions be avoided such as, for example, the textile and clothing industry and the sugar regime.
My proposal concerns the fields of economic and political cooperation between the financial markets and international development cooperation on the basis of a standard for a new, international, social and ecological market economy. Today's world needs a new, cohesive global economic order, a new system of mutually supportive institutional and operational arrangements. I believe that this is the direction in which Europe should move and in which the Commission – I am addressing you, Mr President of the Commission – is being called on to develop creative initiatives and actions.
Mr President, my apologies for having left the debate for a moment, but I had a trilogue meeting about unfair trading practices, which is also important, of course. Mr President of the Commission, you have announced that you and your Commission will be prioritising the socio-economic dimension of your policy, and it goes without saying that the Group of the European People’s Party (Christian Democrats) and European Democrats supports this. We all know that there is some catching up to be done in the Lisbon process, and we are delighted to hear that you want to put the train to Lisbon on a fast track.
Together with Mr Kok, we would urge you to be more focused and to coordinate the Lisbon process more effectively, as regards both the internal objectives and others, including the guidelines for employment, the global economic guidelines and the macro-economic dialogue. We want to complete the Lisbon process, because we consider it imperative to be able to live in a social market economy in future, where efficiency goes hand in hand with justice and own responsibility goes hand in hand with solidarity. We are acutely aware that you cannot have one without the other.
We would therefore ask you, Mr President of the Commission, to table concrete proposals in order to bring pressure to bear on the Member States and their regions, so that they can do their share of the work in the areas of education, training, and investments in scientific research, but also in structural reforms. Possible aids could be national Lisbon plans, a number of structural indicators, involving national parliaments in monitoring and assessing the process and certainly also a classification of the Member States according to performance.
In addition, we would also urge you to ensure that the essence of the Stability and Growth Pact remains intact. That is something about which a number of Members have had a lot to say.
Finally, we would ask you to help us to bring about the internal market in services, but in the right way, that is, with the support of the public and of civil society. We are also expecting proposals aimed at improving the investment climate, including for the medium-sized and small enterprises that are still the driving force of our economic growth. We all know that without any growth, there are no jobs, and without any jobs, there is no basis for social security, which we are all very keen to see protected.
Mr President, you have an arduous task, all the more so because the Constitution has not yet been approved and the financial perspectives are as yet unknown. We are, in fact, asking you to serve up a menu without having a kitchen to prepare it and without knowing what budget is available. However, we are counting on your creativity and on a good team spirit among your people. If, in January, you propose solid policy and dish up a consistent meal, you will have a lasting ally in the PPE-DE Group.
. – Mr President, ladies and gentlemen, I have listened to each and every one of you most attentively. I thank you for your contributions, which reflect a wide variety of views in this Parliament. I also eagerly await the result of your vote next Thursday. The resolution that is then adopted will certainly be very important for the common strategic vision that we want for the European Union.
At this time I think I might already draw three provisional conclusions. First, I note that the great majority of speakers agree with the need to define priorities that correspond to the public’s expectations and think it important that the European Union and its institutions should respond to the primary concerns of European citizens.
Secondly, the great majority of speakers identified three basic areas for action: the area we can call Lisbon, the Lisbon strategy (economic reform with a social and environmental dimension); the areas connected with security and justice; and Europe’s role in the world.
Thirdly, I also see that there is broad consensus on the need for a proactive cohesion policy, a true solidarity policy in Europe. I particularly hope that the Member States’ Governments have taken careful note of this. Accordingly, I feel that we can conclude that there is consensus regarding Europe’s need for growth and employment. Without growth, without job creation and without greater dynamism in our economy, we shall be unable to maintain the high levels of social protection and the exacting environmental standards that we regard as part of what is normally called the European model.
What is at stake is not, and never has been, the destruction of the European model. What is truly at stake is the need to adapt and to modernise this European model, and to take account of a number of new challenges that are now making themselves felt across Europe and the world. The increasing age of our population, the effects of globalisation – all this requires Europe to adapt and change within this more competitive context. I am pleased to say that I do not believe that concerns for economic efficiency and concerns for social justice are mutually incompatible. These objectives – greater competitiveness alongside sustainable development and social concern – cannot in any way be incompatible. We have to work to make them compatible. These are objectives that define one of our priorities.
I therefore believe we must work towards achieving the broadest possible consensus, but a dynamic consensus and one that is not the result of cancelling out opposing points of view, because we also have to recognise that there are some contradictory priorities here in Parliament. Accordingly, we have to identify the highest common denominator for a dynamic consensus. I think that one consensus that has clearly emerged is the need to strengthen our solidarity at this time when we have an enlarged Europe. We have a Europe in the process of reunification. Our enlargement is an enlargement that has only just begun. We have signed the treaties and have ten new Member States among us, but we have to do all we can so that we can soon stop talking about old and new Member States and become a real Union, and for that we need an active cohesion policy.
That is why I keep returning to the idea of a plan of values, and solidarity is certainly a value that can unite us. That is why I say that now, when I see the issue of European identity being debated so often in Europe, I have to stress that it is rooted in respect for our various national, regional and local identities. European diversity is what truly defines our identity and, if we want to define identity, we must define it in terms of the values enshrined in the European Constitution and the Charter of Fundamental Rights, that is, respect for the dignity of the human being, for human rights, for justice, for the rule of law and for the principles of freedom and equality. These are the values that define our identity. Respect for the principle of non-discrimination and tolerance towards anyone who comes in through our borders. It is therefore on the basis of these values that we can promote the idea of Europe around the world.
I said in my first speech that it is on the basis of these values that we can best look after our interests. We are looking after our interests with a more ambitious neighbourhood policy: a policy for our Eastern or Mediterranean neighbours that promotes stability and peace, as we have been doing in Ukraine, for example.
I should like to underline something that has not always been put into words. The signals that the European Union has sent out during the current crisis in Ukraine have been highly positive. Without any competition for the limelight, we have had the Council Presidency, the European Council, the European Commission and some Member States all involved in seeking a peaceful, democratic solution for Ukraine. That reflects very well on our Europe. We must also, however, have a generous development policy. As I have already said, Europe cannot be selfish. The policy must reflect externally what we now do internally, having overcome a great many historical conflicts by means of collaboration between Member States that were very often at war with each other in the past.
That is why I believe we have the duty to advocate effective multilateralism, whereby we work on a platform of equality and respect with our principal partners, we seek to revitalise the transatlantic alliance, and unite all our partners around values such as freedom, peace and democracy. That is how Europe progresses – by enriching its heritage, by building and renewing a dynamic consensus and by seeking to show the world those qualities that make it so different.
I should like to finish, ladies and gentlemen, by assuring you that the Commission will seek to take account of Parliament’s positions, so as to incorporate those positions into what we hope will be a strategic vision not just for one institution or another, but a strategic vision for all European institutions and for the European Union as a whole throughout the next five years.
At the conclusion of this debate, I have received six motions for resolutions tabled in accordance with Rule 103 of the Rules of Procedure.(1)
The vote will take place on Thursday.
The debate is closed.
We shall proceed to the formal sitting for the award of the Sakharov Prize to the Association of Journalists of Belarus.
It is a great honour and pleasure for me to welcome the winners of the Sakharov Prize 2004, a prize which the European Parliament is awarding to the Association of Journalists of Belarus, headed by its President, Mrs Zhanna Litvina.
I would like to welcome you in your language: , Mrs Litvina.
I must inform Parliament that the representatives of the Association of Journalists of Belarus include Svetlana Zavadskaya, whose husband has been missing since July 2000. We wish to express our sympathy and solidarity with Mrs Zavadskaya and her family at this very difficult time.
This prize recognises a group of professionals who risk their lives on a daily basis to seek out the truth and communicate it to their citizens. In 2004, more than 50 journalists have been murdered throughout the world, together with 14 media assistants. Around 200 have been imprisoned and we should remember that two French journalists have been held in Iraq for more than 100 days now.
2004 has not been Belarus's best year. The pressure from the authorities on the independent media has increased considerably. The State has continued to silence critical voices, imposing fines, systematically suspending and closing newspapers, harassing journalists and taking criminal action against them.
Freedom is what society has the right to do and know and what the State does not have the right to hinder. In Belarus, however, it is hindered.
Within Belarus's dictatorial system, the result of elections not recognised by the international community, access to information not filtered by the authorities involves risk, and the Association of Journalists of Belarus and its one thousand members, being awarded this prize today, run that risk every day.
Having suffered various methods of traditional censorship, the Association manages, courageously, to broadcast its information via the Internet. But the authorities continue to pursue you and, nevertheless, you continue to try to keep the public aware of the right to freedom of expression and the need to exercise it.
The attacks suffered by your Association are attacks against fundamental human rights, which are enshrined in the Charter of Rights and in the draft European Constitution.
Madam President, I would like to inform you that we in the European Parliament have decided that our Delegation for Relations with Belarus will not maintain relations with the authorities of the regime, and will only maintain them and promote them with the NGOs and with civil society.
We are all saddened and frustrated to note that, 15 years after the fall of the Berlin Wall, vestiges of that artificial division of Europe still remain.
We are frustrated to know that in Belarus the death penalty is still in force, and it is the only country in this continent which still applies it. The prize we are awarding today reminds us that there are borders within Europe which restrict the application of our values.
Finally, ladies and gentlemen, I would like to remind you that our Parliament usually stays in contact with previous winners of the Sakharov prize and that this month it will be 14 years since we awarded this prize to Aung San Suu Kyi, who is still under arrest in Myanmar, and whose immediate release we continue to demand.
Madam President, perhaps I should make it absolutely clear that, when you have returned to your country, we will continue to support you through all of our resources and we call on the Belarusian authorities to respect your rights and freedoms.
I would like to congratulate you on the work you are doing in Belarusian: , Mrs Litvina. You have the floor.
(1) Mr President, Members of the European Parliament, Ladies and Gentlemen, this is a very emotional moment for me, because this is an extremely important, significant moment for my colleagues and I. The fact that we are receiving this prize as an organisation is a sign of solidarity and support for the entire Belarusian democratic movement and support for the political forces that will finally ensure that in future there will be a link between Belarus and the European Union. The fact that this prize was initially put forward for two Belarusian organisations – the second organisation was the youth organisation ZUBR – is probably a sign that Belarus is the focus of international attention and that my country, which one of my colleagues has described as a chess piece which has fallen off the chess board, will once again become an independent entity in European politics and will one day take a worthy place among the other nations around the European table.
The prize is such an important signal for us because we understand our problems, but they are not just a matter of upholding our own professional principles. It is also about defending the rights of all our citizens to receive objective, uncensored information. It is extremely important that our problems are understood by you and by European politicians.
Unfortunately, the Belarusian authorities have managed to create a closed society built on isolation and disdain for democratic values. They protect their stability and survival by means of total control over the flow of information. The electronic media are almost totally monopolised by the authorities. The situation is worse because the work of these monopolised media is directed at discrediting any political adversaries, and the monopolised media try to reinforce stereotypes and myths. One such widespread myth in Belarus is that nobody in Europe is watching us, nobody expects us to join them and Europe is hostile and aggressive towards us, the only guarantee of stability in our country is the head of state, and so on and so forth.
Despite our constitutional provisions, there is only one obligatory ideology that prevails in Belarus now. In Belarus a process has now been completed – the creation of a new state structure which is known as the ideological 'vertical'. There is total intolerance of criticism and we are not allowed to object or express our views.
My colleagues know that we are subject to use of the criminal code against us if we criticise the President. Two years ago, Paval Mazheika, a young journalist, was given a prison sentence under the criminal code.
During political campaigns there is even more pressure on the non-state press; the referendum and the recent parliamentary elections are a case in point. On the eve of the referendum my colleague, Elena Ravbetskaya, the editor of the newspaper published an article in which she said that calling the referendum was 'a challenge to society' and that to carry it out required a total lack of conscience and total neglect of public opinion. My colleague was also tried and fined as a result. Her newspaper has also been punished and has been closed down for three months as a result of that article.
Again, two weeks ago, a very well-known person, Garry Pahaniayla, Vice-President of the Belarus Helsinki Committee, was also sentenced for slander against the state. The reason for this was a cassette taped by a Swedish television journalist, which was confiscated from him at the border. Mr Pahaniayla had given an interview and mentioned the names of those suspected of involvement in the disappearance of Belarusian opposition politicians. That was sufficient for them to bring him to trial and he may well be imprisoned for five years as a result.
We are very concerned that, despite the conclusions reached in the report on the disappearances of Belarusian politicians and journalists by Christos Pourgurides, a Council of Europe special rapporteur, and despite the international community's close attention to this subject, it seems that the Belarusian authorities are still not interested in a full in-depth investigation of these disappearances or in publishing such an investigation.
We still do not know what happened to Dmitry Zavadsky, who disappeared four years ago. He is a journalist and a member of our organisation and the authorities have never told us what happened to him. His wife, Svetlana Zavadskaya, is on our delegation.
The issue of the disappeared is still in the newspapers. Three years ago, during the presidential election campaign, we were punished for mentioning this. There was direct censorship. At the beginning of this year, in the last campaign for parliamentary elections and the referendum, we saw for the first time the summary closure of newspapers at the behest of the Ministry of Information. There were 19 cases of suspension of the activities of independent media outlets.
Our colleague, Andrey Shantarovich, actually went on hunger strike as a result of his paper being shut down. After the hunger strike he was charged with carrying out an unauthorised protest. This was absurd. The information about his hunger strike had been published all around the city and, as a result, he was fined for the hunger strike.
Suspending the activities of newspapers is aimed firstly at hitting the newspapers economically. Economic discrimination has become one of the ways of restricting the activities of the independent press. My colleagues in the press are coming up against major obstacles in the distribution of their newspapers. The distribution of alternative, accurate information to citizens is one of the major problems facing our society. If a publication criticises the authorities, this automatically leads to problems with the printing houses. According to the Ministry of Information, there are hundreds of independent printing presses, but already five independent publications can no longer be printed in our country; they have to be printed in Smolensk in Russia because they cannot use printing presses on Belarusian territory.
I can say quite categorically that the journalists – my colleagues from the independent press – remain true to the principles of their profession. The independent press, which still appears in Belarus, is virtually the only institution which exercises any scrutiny over the state and it is the only source of free information to citizens. It would not be possible for us to survive without the collective support of international and European organisations. I would like to take this opportunity to pay tribute to Article 19; to the International Federation of Journalists; Reporters without Borders; the International League for Human Rights; the Danish organisations; the Helsinki Committee from Sweden and Norway; the Centre of Extreme Journalism, as it is called – a Russian organisation; and the Glasnost Defence Foundation. All these are partner organisations that are helping us, and our strength lies in this partnership and cooperation.
It is very important for us that European society and the European institutions should not weaken their position with regard to the principles of freedom of speech and human rights. If there were to be any weakening of those positions, then the repressive machine within Belarus would start to go into overdrive and we would feel even more pressure against us. Recently, at international level, many politicians from eastern European countries have expressed their concerns about the situation in Belarus and are prepared to work towards formulating a strategy towards Belarus at European level. I would like to express our support for that and the certainty that a common European strategy towards Belarus will emerge and will very much help our situation.
We can only combat a totalitarian regime by creating an open information society; a society that would encourage debate; a forum – which is a place for people to receive accurate information. We have a comprehensive programme which we feel will help to unlock the situation in our country. We are prepared to discuss that with you. I will just mention a few of the priorities.
We need support for what is legal and what is still working in Belarus. Basically, what I am referring to is the independent press and the non-governmental organisations that are still operating in our country. What is also very important for us is the effect of the strengthened presence of the European Union in Belarus – something that we would encourage. Perhaps there is some way of establishing a European Union special representative for Belarus. We feel it is very important that our people should receive a message from the European Union. Its value would be that our return to Europe depends on us, the Belarusian people. We understand that today, Belarus's visiting card unfortunately implies the Lukashenko regime. In fact there are ten million people in our country and at least half of those associate the future of our country with a return to Europe.
I should like to take this opportunity to urge the Members of the European Parliament – especially the members of the delegation to Belarus – to support our proposals with regard to staging hearings on the media situation in Belarus. Such hearings might lead to recommendations on bringing our legislation into line with European standards and would help us to demonopolise the mass media.
Once again, I thank you for this award.
Ladies and gentlemen, the formal sitting is closed.
Mr President, pursuant to Rule 166 of the Rules of Procedure of the European Parliament, I should like to enquire on what legal basis the miniature national flags were removed from the seats occupied by Polish Members from the League of Polish Families? Is there any legal basis for removing someone else’s property, and on whose orders were the flags removed? We insist they be returned immediately. As far as we are concerned, they are holy. In addition, I fail to see how they could be detrimental to the European Parliament.
This is an important issue, ladies and gentlemen. As you will be aware, we do follow the Charter of Fundamental Rights in absolutely defending the right to property. This morning, the House’s services were informed that a number of flags that had been in this Chamber were no longer there. Even after painstaking investigations, it has not been possible to determine who removed them and where they are now. I would ask the indulgence of the Polish and other Members. We will continue our investigations and hope that the flags will turn up somewhere, but, for the moment, they have simply disappeared.
I must, however, point out, ladies and gentlemen, that it has not hitherto been good practice in this House for individual delegations to use flags to mark where they sit.
Let me further point out to you that the Bureau, at the request of one of the Vice-Presidents, considered this issue yesterday and that this issue of flags is on the agenda for the next meeting of the Bureau, which will deal with the matter.
We shall now proceed to the vote.
. Mr President, in accordance with the Rules, I had asked to make a comment about this report, and I am sorry I was not called before the vote. I rise not because this is a controversial report for this Parliament – on the contrary, the Committee on Economic and Monetary Affairs adopted it overwhelmingly; and I am glad that Parliament has done so too, because it is about fairness and ensuring equality of opportunity between all 25 Member States. All this report does is to permit the 10 new Member States to take advantage of an experimental scheme for applying reduced rates of VAT to labour-intensive services, which 9 of the previous 15 had been doing since 1999. The scheme was unexpectedly carried forward and therefore was not included in the enlargement negotiations. I am very pleased that this vote has carried today.
However, this a controversial matter in the Council. Indeed, unanimity is required even for this report to be implemented by the Council. I regret to say that my own Member State, the UK, is one of those which has 'reservations' about this; and some members of the Committee on Economic and Monetary Affairs feared that perhaps the UK or others might torpedo this report. But, more than that, this Parliament has, since the start of the experiment, wholeheartedly supported the principle. I hope that this vote today will encourage the Council to ensure fairness across all 25 Member States for the remaining time of the current experiment; and I also say, with the full support of the chairman of the Committee on Economic and Monetary Affairs, Mrs Berès, that we should be pressing the Council to make this a permanent feature of our hopes of achieving the Lisbon Strategy. I hope Parliament will support that.
That concludes the vote.
.– I voted for the request for consultation of the European Economic and Social Committee – European Agricultural Fund for Rural Development on the proposal for a Council regulation on support for rural development by the European Agricultural Fund for Rural Development (EAFRD).
I consider that the European Economic and Social Committee should be consulted in view of the strategic importance of the common agricultural policy reforms in 2003 and 2004. Since it has been concluded that the main target of policy reform in the new financial period should be rural development, it must also be underlined that more than half of the EU-25 population lives in rural areas, which cover 90% of our territory.
Rural development is therefore an important political area, a fact that was reiterated in the conclusions of the Lisbon (March 2000) and Gothenburg (June 2001) European Councils. I think it is essential, then, that we, together with the various institutional players, should find measures that will help to monitor and to further supplement the CAP reforms and to ensure that they are consistent with first pillar instruments and policies, and that will also contribute to other political priorities of the European Union, such as the sustainable management of natural resources, innovation and competitiveness in rural areas, as well as economic and social cohesion.
.– I voted for the request for consultation of the Committee of the Regions – ERDF, ESF and the Cohesion Fund on the proposal for a Council regulation laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund. I consider that one of the fundamental instruments behind the solidarity that defines the European Union is its cohesion policy – a policy that must be ambitious and able to address the challenges of the latest enlargement and the new prospects for economic growth in Europe.
Consultation of the Committee of the Regions is essential in view of the strategic importance of these funds. The Union’s cohesion policy makes an important contribution towards achieving its growth and cohesion objectives because, by reducing economic and social disparities, the Union is helping to ensure that all regions and social groups can contribute.
.– I voted for the request for consultation of the Committee of the Regions – ERDF on the proposal for a Council regulation on the European Regional Development Fund. I think this consultation is essential in view of the importance of the ERDF in correcting regional imbalances. Regional disparities within the EU have become worse since the recent enlargement, because there has been a huge increase in the number of underdeveloped regions.
I consider the harmonious development of the various regions of Europe to be a constant challenge to which we must respond with clear objectives and firm political decisions. The development of the Community’s territory, which has increased with enlargement, requires greater territorial cooperation, based on joint local development projects within the context of cross-border cooperation and on measures leading to integrated territorial development, for which we need the participation of all the regional players.
.– I voted for the request for consultation of the Committee of the Regions – Cohesion Fund on the proposal for a Council regulation establishing a Cohesion Fund. The contribution that the Committee of the Regions can make to the Cohesion Fund review process is indispensable, since this is the fund that will help to finance projects in the fields of the environment and trans-European networks on the subject of transport infrastructure.
I believe that this review should retain the basic principles that define this policy and base itself on a global balance between strengthening the strategic dimension on the one hand and simplifying the implementation system on the other, without thereby creating a situation that reduces solidarity among the Member States, which is both a principle and a characteristic of this Union of States.
.– I voted for the request for consultation of the Committee of the Regions – European grouping of cross-border cooperation (EGCC) on the proposal for a Council regulation establishing a European grouping of cross-border cooperation (EGCC).
The Committee of the Regions ought to be consulted in view of the importance of the powers exercised by bodies with local and regional power in their capacity as public authorities.
In view of the serious difficulties encountered by the Member States, regions and local authorities in carrying out and managing cross-border, transnational and interregional cooperation measures in a context of different national laws and procedures, it is essential to adopt adequate measures at Community level to alleviate such difficulties. This new Community-level cooperation instrument will allow the creation of Community territory of cooperative groupings with their own legal personality, called ‘European groupings of cross-border cooperation’ (EGCC).
The harmonious development of the Community as a whole and the strengthening of economic, social and territorial cohesion require a strengthening of cross-border cooperation and the adoption of measures providing for the removal of obstacles that hinder cross-border cooperation.
.– The full, harmonious integration of the ten new Member States requires the adaptation of all protocols previously confined to the 15 Member States, and it also requires that this adaptation should take place as soon as possible.
.– This proposal is the result of the authorisation granted by the Council of the European Union to the European Commission on 26 January 2004 to undertake and conclude negotiations with Mexico, with a view to the conclusion of an Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the new Member States to the European Union.
The accession of the above-mentioned new Member States in fact requires a series of legal adaptations so as to place them on an equal footing in the customs, economic and competition fields.
I voted for the proposal.
.– The full, harmonious integration of the ten new Member States requires the adaptation of all protocols previously confined to the 15 Member States, and it also requires that this adaptation should take place as soon as possible.
.– This proposal is the result of the authorisation granted by the Council of the European Union to the European Commission on 23 February 2004 to undertake and conclude negotiations with the Republic of San Marino, with a view to the conclusion of a Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino, regarding the participation, as contracting parties, of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, pursuant to their accession to the European Union.
The accession of these new Member States in fact requires a series of legal adaptations so as to place them on an equal footing in the customs, economic and competition fields. I have voted for the proposal.
.– I voted for the proposal for a Council directive because I believe it has already been afforded sufficient unequivocal scrutiny and appreciation in the Committee on Agriculture, where it gained well-deserved, unanimous approval.
Nonetheless, I wonder whether it is worthwhile and necessary for such questions that merely correct or update legislation to have to follow the same procedure (albeit simplified) as other reports that deal with significantly more important topics.
In fact, in the case in point, I believe that the change made to Directive 87/328/EEC can only be understood in the light of an excessively positivist interpretation of Community law, since the storage of frozen semen of bovine animals that is provided for at ‘semen collection centres’ (with own production) could, by recourse to ordinary rules of legal interpretation, include the ‘semen storage centres’ (without own production) without any formal correction being necessary.
It may sound trivial, but sometimes even the ridiculous can be treated seriously, or something serious can seem ridiculous.
.– I welcome the proposal to amend the Council regulation on support for rural development from the EAGGF ‘in order to prevent any difference in treatment between the Member States’ that made up the European Union before enlargement and the current 25 countries. It should be noted that this measure arises in the context of a debate on the budget in which there will be a real cut in funds compared with the pre-enlargement period.
That means the continuation of a policy whereby support for rural development is used as part of a strategy to contain common agricultural policy costs, to liberalise agricultural markets and to negotiate with the World Trade Organisation.
Such measures, however, do not address the need to correct the profound injustices present in the European Union’s agricultural policy and do not help the necessary and urgent drive for economic and social cohesion between its various Member States.
The effective promotion of rural development requires farmers, agricultural production and a model of sustainable human development based on the enhancement of economic, social and cultural specificities and diversities.
The June List’s three members voted against the report, since it is an integral part of the provisions for the common agricultural policy, which we wish to abolish. The common agricultural policy basically needs to be reformed, and the debate on its reform must begin without delay. We believe that, as early as 2005, the EU should begin cutting back on agricultural aid.
As a rule, the members of the June List cannot therefore vote in favour of the various reports within the agricultural sphere that are presented to the European Parliament.
. – We consider it right in principle that the level of participation in programmes supporting rural development by countries which acceded to the EU on 1 May 2004 should be balanced with that of the existing Member States.
Nonetheless, we are impressed by the assurance that this balancing act will be achieved at no financial cost to the Community budget, given that the participation of the ten new countries in the programmes will increase from 80% to 85%, and by the fact that it concerns objective 1 regions only, leaving the question of the other regions unclear.
The above deliberate 'ambiguities' are rooted in the fact that the misleading statements about 'supporting agriculture' hide an effort, via specific programmes, to structurally adapt Community agriculture to the demands of the CAP, the WTO and the multinationals and monopolies and to redistribute resources between the first and second pillar in order to conceal and mitigate the consequences and prevent social outcry, given that the aim of 'differentiating economic activities in the countryside' means in practice a drastic reduction in paramount agricultural activity and the search for 'analgesics' for farmers in the new and old Member States whose holdings are wiped out.
What is ultimately important is not the size of the appropriations and the number of programmes, but their orientation, which is acutely anti-farming and hostile to any real rural development.
.– Since this proposal concerns an amendment to the regulation in order to prevent any difference in treatment between the old Member States and those that acceded during this year’s enlargement, and since there is no budgetary change resulting from that amendment, I am in favour of it.
.– I recognise that the Member States that joined the Community on 1 May 2004 deserve at least the same treatment from its institutions as that granted to the older Member States.
I therefore voted for the proposed amendment, since it aims at preventing a situation of inequality from arising as regards the limit of the financial contributions to be made under Regulation (EC) No 1257/1999, in that it is preferable to apply the third indent of the second subparagraph of Article 47(2) to the new Member States.
.– This is an administrative issue but one that is correct in terms of accounting practice since it puts right a situation that was justified before Austria joined the Union but no longer makes sense. I am therefore in favour of this report.
.– The milk produced in the Austrian regions of Kleinwalsertal and Jungholz is only accessible to German buyers, since the only access to those areas is by road from Germany.
Regulation (EC) No 1782/2003, however, which introduced direct payments for the dairy sector, left the administration of the individual reference quantities of the producers in question to the German authorities. At the same time, it stipulated that the dairy premium should be paid out by the Austrian authorities within the limit of their national reference quantity and their budgetary ceiling. This resulted in a highly irrational situation, as one might imagine.
It is essential to administer the dairy premium in a fair and balanced way. It is therefore necessary to convert the German reference quantities of the producers concerned into Austrian reference quantities as from milk quota year 2004/2005.
I voted for the proposal.
.– I voted for the report because I believe it is essential that our legal instruments should be amended following the Council decision of June 2004, so that the process may take its course and achieve all its objectives, which will only be possible – and truly effective – with the amendments suggested here by the Council.
.– Perhaps because I am a citizen of a Member State that has benefited and still benefits from financial instruments that promote development and cohesion within Europe and because I can see the real improvements that they have brought to my country, I believe I am in a position to understand the crucial importance of access to those instruments by the new Member States and also by candidate countries, as is the case with Croatia.
I therefore think it is beneficial to amend the regulations laid down under those instruments, so as to enable that country to have satisfactory access to them as part of the pre-accession process on which it is embarking.
Even during the currency of the present financial perspective, the instruments in question (PHARE, ISPA, SAPARD) will be able to contribute to structural improvements in administrative, legal and environmental terms and in the agricultural and transport sectors, preparing Croatia to adopt the unified Instrument for Pre-Accession Assistance (IPA), which will be made available to it from 2007.
. It is crucial that statistics are reliable, and for that to happen, agreements must be in place between different countries in order to ensure the validity of the data used as indicators, due to the fact that they are recognised and mutually validated. In the particular case of the Swiss Confederation, this question takes on greater importance given that country’s proximity.
. The report before us follows up the Council decision on the conclusion of the agreement between the European Community and the Swiss Confederation in the field of statistics.
As we know, relations between the EU and Switzerland have grown closer over the course of the years, at economic, social and political levels. The plan here is for those relations to extend into the area of statistical cooperation.
I, personally, fully endorse the proposal before us, which, as far as we are concerned, should have been implemented long ago. Switzerland was actually a party to the agreement on the European Economic Area – an agreement that covered statistical cooperation – but was unable to ratify it, because of a ‘no’ vote in a national referendum on the issue in 1992.
Accordingly, following various bilateral agreements, some of which were more formal than others, it is time to draw a definitive line under the 1992 reverse, and definitively to conclude the negotiations mandated in 2000, thereby establishing a complete framework for cooperation with Switzerland extended to the area of statistics.
The purpose of the regulation with which the report is concerned is to employ support measures to improve social conditions, employment and the completion of a free-trade area for the area of Europe and the Mediterranean.
A free trade area is, however, best set up through the EU’s abolishing duties, subsidies and export grants. It is up to each Member State to decide upon support measures in the form of aid and investments, without making a detour via the EU budget.
The June List cannot therefore vote in favour of the report.
. I voted in favour of the report by Mr Gargani () on the proposal for a Council regulation on financial and technical measures to accompany the reform of economic and social structures in the framework of the Euro-Mediterranean partnership (MEDA) (Codified version).
Simplifying and clarifying Community legislation are important ways to bring the institutions closer to the citizens. The dispersed nature of many provisions, and amendments thereto, adversely affects the transparency needed for people to be able to understand Community texts. Codification is laudable work and absolutely necessary. Europe must be at the service of the Member States and their citizens, and, accordingly, must not produce legislative texts that are cloaked in obfuscation.
. I voted in favour of this new codification of Council Regulation (EC) No 1488/96 and subsequent amendments thereto, which fully preserves the content of the codified acts.
This satisfies the intention to press ahead with simplifying and clarifying Community legislation, in order to make it easier for everyone to access, to understand and to implement it. This is an area that I have always believed to be of major importance to the EU’s future: namely, making European legislative mechanisms and regulations easier to understand, raising awareness of them and bringing them closer to Europe’s citizens.
As regards this particular issue, I should also like to point out that various recent European Councils, (Lisbon, Corfu and Essen) have noted that the Mediterranean zone is a priority region for the EU and have adopted the aim of establishing a genuine and effective Euro-Mediterranean partnership.
. I voted in favour of the proposal before us aimed at codifying Decision 73/391/EEC and subsequent amendments and additions thereto, on consultation and information procedures in matters of credit insurance, credit guarantees and financial credits. This is merely a matter of formal amendments required by the codification process.
In this case, codification is all the more important given that the issue is of a special cross-border nature.
One last thing to which I should like to draw your attention, which is consistent with the Economic and Social Committee’s opinion: careful attention should be paid to the accuracy of translations, because any inaccuracies could lead to legal uncertainty and, in turn, to incorrect implementation of the text.
. The proposal before us simply consists of codifying all existing Community legislation in this area, in order to ensure greater clarity and better understanding of the legislation. It is important that this should be the case.
There have been many directives regulating the minimum level of crude oil and/or petroleum products. Broadly speaking, all of those directives stress the fundamental importance of such products to the Community’s supply of energy products. These products come from third countries, and a reduction in their supply might have serious effects on the European Community’s economic activity.
Against this backdrop, the proposal before us seeks to help European citizens to be aware of and to understand the rules and, more importantly, seeks to create the necessary conditions to solve any potential shortage of this vital energy source.
I therefore voted in favour.
We believe it is those countries situated around the Baltic Sea that must deal with the issue of the future management of fishing resources in the Baltic. We believe that the European Communities should not have that competence.
The issue of managing the world’s fishing resources must be dealt with partly via the United Nations and, in the case of the Baltic, between the Baltic countries.
We have therefore chosen to vote against this report.
. I welcome this report fulfilling the European Parliament's requirement to verify the credentials of its Members, (under the terms of Article 12 of the Act concerning the election of the representatives of the European Parliament by direct universal suffrage, as amended by the Council decision of 25 June/22 September 2002) working on an EU and Member State level.
This report highlights the need to update the current provisions of the Rules of Procedure, making them more compatible with the new provisions of the 1976 Act. In particular, this report emphasises the need to combat certain loopholes arising in the transition from one parliament to the next. For example, dual parliamentary mandate issues.
. The issue before us is a Commission proposal on the future management of the fisheries resources of the Baltic Sea and the Belts. The proposal seeks to reshape the nature of the relationship between the EU and third countries that are party to agreements concluded on the above-mentioned sea areas, following the recent accession to the EU of Estonia, Latvia, Lithuania and Poland.
Currently, and until December 2005, the future management of fisheries resources of the Baltic Sea and the Belts is regulated by the 1973 agreement, concluded by the European Community, the Baltic States, Poland and Russia, known as the Gdansk Convention. As a direct result of their accession to the EU, the above-mentioned Member States withdrew from the agreement. Consequently, the agreement now applies solely between the EU and the Russian Federation.
The Commission therefore proposes the Community’s withdrawal from the agreement. If this does not happen, relations between the EU and Russia would be regulated by an instrument created for multilateral cooperation, and this might have adverse consequences.
I support the rapporteur in that I welcome this proposal and, at the same time, I understand the concerns that the objectives of protecting...
We believe that the European Convention should be granted discharge for 2003, because there are no reasons for bringing the economic report into question. We nonetheless oppose the Convention’s lack of representativeness and undemocratic working methods. Among the Convention’s just over one hundred members, women, young people and critics of the EU were seriously under-represented. The Convention cannot therefore claim to represent the citizens of Europe.
What is more, the Convention’s President, Valéry Giscard d’Estaing, and his Praesidium designed policy as they themselves saw fit. Proposals were introduced that have no basis in the working groups or in plenary. No votes took place in plenary, and Giscard himself decided how the majorities looked. We share the analysis made by Gisela Stuart, a British member of the Convention’s Praesidium, in her book ‘The Making of Europe's Constitution’ (Fabian Society, 2003). In her view, the work of the Convention was shaped by an unaccountable political elite that had already decided the final outcome from the outset.
. Given that this expenditure was validated by the Court of Auditors, which felt that it had obtained reasonable assurance that the accounts for the financial year ended 31 December 2003 were reliable and that the underlying transactions were, on the whole, legal and regular, I am voting in favour of this recommendation.
. I share the rapporteur’s conclusion that, in light of the assent given by the Council on 8 July 2004 and by the Commission on 19 October 2004 and the compliance acknowledged by the Court of Auditors on 13 May 2004, there does not appear to be any justification for Parliament to withhold its assent to the granting of discharge for the financial year 2003 to the Secretary-General of the Convention.
I naturally welcome the transparency and, to use the word of the Court of Auditors, the reliability, of the accounts for the financial year.
I also agree that the residue should be apportioned between the three Institutions that contributed to the Convention’s budget.
I voted in favour.
The members of the June List have chosen to vote against the report because the Committee on Budgets’ proposed changes open the way to further EU commitments, without any requirement for coordination with other international financial institutions.
The June List is opposed to the Commission’s proposal and believes that the EIB should not issue the proposed loan guarantee. The June List recommends instead that those countries that are affected by loan guarantees and that benefit from these should themselves stand as guarantors of those loans or find other players in the free market to do so.
According to the June List, the proposal is not in the Community’s interest but is in danger of becoming an expensive failure if loan guarantees are given without being tested by the market in the usual way.
The June List would ideally have liked to have seen the Commission’s proposal too rejected in the vote but, ironically, finds the Commission’s original proposal less objectionable than the one presented by the Committee on Budgets.
. On the proposal for a Council decision granting a Community guarantee to the European Investment Bank against losses under loans for certain types of projects in Russia and the Western New Independent States (WNIS).
The EU’s external policy is, in this case, expressed through a ‘Neighbourhood Policy’, which will enable those countries to continue on the path to economic, social and political development. It strikes me as important to point out that the EU’s external lending capacity is an important foreign policy development instrument and, in turn, a powerful tool in the overall capacity of the EU to contribute to development and security in our immediate neighbourhood.
. I voted in favour of the proposal for a decision before us, which falls within the scope of the Commission’s communication of March 2003 entitled ‘Wider Europe – Neighbourhood: a new framework for relations with our eastern and southern neighbours’, which laid down a strategy for creating a ‘circle of friends’ – an area of shared values, stability and prosperity, and one in which it is possible to achieve deeper economic integration.
I welcome the approach that the decision is to cover the activity of the EIB’s loans until the end of January 2007, earmarked for areas such as the environment, transport, telecommunications and energy infrastructure.
A further reason to welcome this proposal is that it is duly consistent with the EU-Russia Summit held in the Hague on 25 November 2004, aimed at promoting strategic partnerships and deepening what are referred to as the ‘Four Common Spaces’, namely, a common economic space; a common space of freedom, security and justice; a common space in the field of external security; and a common space of research, education and culture.
. The issue before us is the third readmission agreement between the European Community and a third country, which forms part of the so-called ‘fight against illegal immigration’.
The rapporteur points out, and I quote, that ‘negotiations of readmission agreements are moving forward with difficulty, in particular because of the problems the European Union has in offering anything in exchange for the agreements’.
This essentially boils down to expelling all workers, who, eager for a new life, emigrate to another country, but who find themselves faced with human resources ‘management’, which sifts them and removes those it deems surplus to requirements, and this is something that we have repeatedly condemned.
This process forms part of a tendency towards ‘globally’ exploiting the workforce, and these agreements are no more than one of the visible faces of that tendency.
Hence our vote against.
The readmission agreement with Sri Lanka is part and parcel of the introduction of a common immigration policy. The June List does not, however, wish to contribute to any Fortress Europe. Measures concerning illegal immigration and residence, including the repatriation of illegal immigrants, should be an issue for the Member States’ national parliaments. Consequently, we are voting against the report.
. Agreements of this kind, which have been signed with various countries, are of major importance in the fight against illegal immigration. They are also concerned with safeguarding respect for human rights, given that we must remain vigilant to ensure that the law is being strictly complied with. I am therefore in favour of their adoption.
. On the subject of the management of migratory flows, based on the Amsterdam Treaty, the Tampere Summit called for ‘assistance to countries of origin and transit to be developed in order to promote voluntary return as well as to help the authorities of those countries to strengthen their ability to combat effectively trafficking in human beings and to cope with their readmission obligations towards the Union and the Member States’ (IV.26.).
The purpose of the proposal for a decision before us is to regulate the conditions under which the EU and the Sri Lankan authorities will readmit people who do not have legal residence in each other’s territory, a practice that the Community would like to see included in all future agreements with third countries; and rightly so in my view.
Notwithstanding the need for strict controls on access to the Community area, which must be kept up, I share the Foreign Affairs Committee’s desire to ensure that the need to respect human rights is never overlooked.
I voted in favour.
. The Commission did not manage to obtain a unanimous decision in the Council on its proposal for a directive on simplifying and streamlining reduced VAT rates. Consequently, the period of application of Directive 1999/85/EU, authorising Member States to apply, on an experimental basis, a reduced VAT rate on labour-intensive services, has been repeatedly extended, and now comes to an end on 31 December 2005. The purpose of this recasting of the Directive is to make it possible for the new Member States, following enlargement, to apply it, and this is something that we welcome.
Whilst the Commission’s assessment report says that the effects of this measure are negligible and that the cost/benefit ratio is unfavourable, the Commission’s main objective revolves around the difficulty of harmonising VAT, although it does state that this measure does not prejudice the rules of the internal market.
Although we have certain reservations about this measure, and taking account of the fact that the measure will not solve the problems of high unemployment in the EU, we feel that this authorisation should be maintained for Member States that wish to apply it permanently. This will contribute further towards creating jobs and towards combating the parallel economy. We hope that the new Member States will make their contribution towards achieving this aim.
. The adoption by the Council, on 22 October 1999, of Directive 1999/85/EC amending Directive 77/88/EEC, was intended to foster the experimental scheme of reduced VAT rates for labour intensive services, thereby enabling those Member States wishing to do so to test the effects of reduced VAT on those sectors in terms of creating jobs and combating the parallel economy. The experiment was eventually the subject of an assessment report that revealed that it is not possible to establish a direct correlation between reducing VAT rates and combating unemployment and the parallel economy.
Reducing VAT rates does not strike me as the best or most appropriate way of boosting the labour market and reducing the parallel economy. Given that nothing, however, was laid down – the experiment was due to finish definitively on 31 December 2003 – regarding the possibility of the new Member States applying reduced rates, the situation had become unfair.
As I feel that the new Member States should be entitled to the same opportunity, I voted in favour.
. I am delighted to indicate my support for this Report and for the extension of the PEACE Programme. This programme has made an original and essential contribution to reconciliation, rebuilding trust between neighbours and bringing communities together from both sides of the border.
The PEACE projects have contributed greatly to promoting mutual understanding and better community relations and I am delighted that funding has now been extended to the end of 2006.
There is not doubt that our hopes for a peaceful future depend on the good work of the various cross-border and North-South initiatives funded under this programme.
We have voted against this report. We believe that those Member States that wish to contribute to the International Fund for Ireland must do so by deciding in their respective national parliaments to give such contributions. The Member States must fund these contributions directly out of their respective state budgets, and the money should not need to take a detour via the EU budget.
. On the proposal for a Council regulation concerning Community financial contributions to the International Fund for Ireland (2005-2006). This fund still has major importance in rebuilding areas devastated by the instability caused by decades of terrorism. Its objectives continue to be pressing objectives and at this historic time of negotiations on lasting peace, the EU must show solidarity with the Irish people.
. The International Fund for Ireland, which was set up in 1986, with the aim of helping to implement the Anglo-Irish Agreement, of promoting economic and social advances and of encouraging contact, dialogue and reconciliation between nationalists and unionists throughout Ireland, has done extremely useful and positive work in promoting economic and social development towards peace and reconciliation in the region.
The process of consolidating peace in Northern Ireland and in the Irish border region is now, once again, encircled by threats and uncertainty. Indeed, the Northern Ireland Assembly has been suspended. Against this backdrop, the promotion of peace through economic and social development in the regions of both parts of Ireland takes on extra significance. It is a process that, at grassroots level, has been carried out in exemplary fashion by the International Fund for Ireland.
I therefore feel that the Commission should adopt the proposal for a Council regulation concerning Community financial contributions to the International Fund for Ireland. I am, consequently, voting in favour.
. A key element in the running of a representative democratic institution is compliance with the principles governing – appropriately – the rules of parliamentary immunity. Consequently, the decision to waive the parliamentary immunity of a Member of this House must be greeted with due caution.
The case before us concerns the judicial process relating to behaviour that bears no relation to political activity. Accordingly, and given the content of the report, I voted in favour.
. This is a sensible arrangement for the bilateral management of the Baltic Sea fishery resources, integrating the existing bilateral agreements between the Russian Federation and Estonia, Finland, Latvia, Lithuania, Poland and Sweden within a single bilateral agreement.
Of course it is important place a high priority on maintaining stocks of fish. It should also be kept in mind that the greatest threat to living resources in the Baltic Sea comes from land and not from the sea, and the best way to limit the pollution of the sea is to integrate environmental protection requirements into the fisheries policy. This aspect should be one of the top priorities while negotiating a bilateral agreement with the Community and the Russian Federation.
. The issue before us is the creation of an instrument to facilitate the ‘mobility’ of workers in Europe and, in the rapporteur’s words, ‘to help achieve the Lisbon 2000 strategic objectives’.
As we have said before, the key question here is the purpose of such an instrument; will it serve to regenerate a country’s human resources or will it merely help the most economically developed countries to exploit other countries’ human resources, by increasing workers’ ‘mobility’?
We fear, and with good reason, that it will serve to raise the number of technical or scientific staff emigrating to the most economically developed countries, and that, to this end, the aim is to create a European labour market, or even a European ‘stock exchange’ of specialised staff.
Let me state, once again, that the proposed documents already exist as a result of cooperation with the Council and/or UNESCO. Hence our vote in favour, albeit with criticisms of the attempts to contaminate apparently positive aims.
We do not believe it necessary for the EU to create a standard document portfolio that EU citizens will be able to use in job applications. The EU institutions can, of course, have a standard document portfolio for those seeking employment with these institutions. Such a document portfolio should not, however, be turned into a compulsory standard requirement. Instead, this is an area in which the Member States themselves must be able to take decisions.
. I congratulate Mrs Novak on her excellent work on the establishment of a single Community framework for the transparency of qualifications and competences – Europass.
The aim of this proposal is to create a uniform ‘portfolio’ of documents that will enable citizens applying for a job or a course of study to set out their personal qualifications in a manner that is comparable throughout the EU.
Europass will facilitate professional mobility and encourage learning in Europe, and this will help achieve the objectives of the Lisbon strategy.
I endorse the creation of Europass because mobility is an important factor in creating better jobs and in reducing the skills shortfall in the European labour market. I am convinced that it will provide the necessary impetus to break down the barriers that European citizens come up against in this field.
I should also like to underline the need to avoid prolonging the legislative process, and therefore voted in favour of Europass, which will enable it to enter into force as early as January 2005.
. In line with the aim of greater coordination, streamlining and transparency of qualifications and skills, we must promote the integration of measures in the area of the certification of qualifications into a single framework. This is not an issue of recognising diplomas, but of simplifying the processes for setting out qualifications and skills. I therefore voted in favour of this recommendation.
. The legislative proposal before us aims to create a single ‘portfolio’ of documents, which will enable citizens to set out their abilities, skills and qualifications and will facilitate the recognition in the labour market of training courses and work experience undertaken abroad. It will therefore foster professional and educational mobility in Europe.
In addition to making qualifications and skills comparable, the proposal before us also helps to achieve the Lisbon 2000 objectives, to turn Europe into the ‘most dynamic and competitive area in the world’ by 2010.
Accordingly, Europass – which comprises documents referring to training courses in different countries, to higher education, to knowledge of languages and to professional training – will make a major contribution not only to these objectives, but also to an increase in the quality of general and professional education in Europe. This is a welcome and highly important measure for young people. As such, it must enter into force at the earliest opportunity.
I voted in favour.
. – The Europass is yet another lever to replace systematic and integrated education with fragmented skills and outdated training adapted to current market demands, in the aim of exploiting workers and in full harmonisation with the Lisbon strategy.
It makes employers alone responsible for the evaluation of educational and vocational qualifications, so that they can select the most 'convenient' worker for their exploitative requirements, depriving the education system of this role.
The Europass is open to renewal and the inclusion of more new demands by employers; it will also tend to be converted into a tool for keeping records on workers, with descriptions not only of their skills and knowledge, but also of their views, persuasions and conduct.
Talk of facilitating educational and professional mobility is a smoke screen. The policy of 'lifelong learning' and of interchangeable individual training modules obstructs rather than facilitates mobility and marks 'the absolute availability of man to the alternating demands of labour'.
We call for the Europass to be abolished and for the adoption of: 1) a single, free, state education system which will create an integrated educational foundation and fundamental vocational training which will result in full professional sufficiency and 2) a high standard of living and equal employment, education and living conditions for workers on the move.
The next item is the joint debate on:
- the report (A6-0068/2004) by Mr Salvador Garriga Polledo and Mrs Anne Elisabet Jensen, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2005 as modified by the Council (all sections) [11445/2004 – C6-0123/2004 – 2004/2001(BUD) – 2004/2002(BUD)] and letters of amendment Nos 1/2005, 2/2005 and 3/2005 [15180/2004 – C6-0216/2004, 15181/2004 – C6-0217/2004, 15182/2004 – C6-0218/2004] to the draft general budget of the European Union for the financial year 2005
Section I, European Parliament
Section II, Council
Section III, Commission
Section IV, Court of Justice
Section V, Court of Auditors
Section VI, European Economic and Social Committee
Section VII, Committee of the Regions
Section VIII (A), European Ombudsman
Section VIII (B), European Data Protection Supervisor
- the report (A6-0069/2004) by Mr Reimer Böge, on behalf of the Committee on Budgets, on the proposal for a decision of the European Parliament and of the Council on the mobilisation of the flexibility instrument according to point 24 of the Interinstitutional Agreement of 6 May 1999 [COM(2004)0402 – C6-0213/2004 – 2004/2087(ACI)]
. Mr President, despite the temptation every year to try to fund Parliament’s interests and blame the Council for everything else, I believe we are presenting a good agreement today.
The annual budgetary procedure is a perfect example of how interinstitutional cooperation should be. I have been a member of the Committee on Budgets for ten years and I have never believed that interinstitutional confrontation is the right way to resolve budgetary priorities. I believe that time has proven those of us who prefer agreement to be right.
The best conclusion for this 2005 draft budget would be for the three institutions to be moderately satisfied with the final result. It would be ridiculous to present this agreement as a victory for one institution over another, because I believe that Europe is made up of the three institutions.
It has been a very complicated year from a budgetary point of view. We began with a reduction in the ceilings for categories 3, 4 and 5, which has made it very difficult to comply with this Parliament’s priorities.
The Member States have applied budgetary rigour, as a consequence of the Stability Pact, and that must continue in the future.
We have had European elections: new MEPs, a new Chairman of the Committee on Budgets, who has worked very well and I congratulate him on that; a new Commission and a new Commissioner, who has also worked very well and I congratulate her on that as well, and I also congratulate former Commissioner Schreyer.
Ladies and gentlemen, since September of this year, I have been advocating the following budgetary strategy: to defend the European Parliament’s priorities with regard to the Lisbon objectives, information policy and the areas of security and justice. We defend these priorities because we are a political Parliament and we have promised our citizens a Europe with economic growth, job creation, better information on the present and the future of the Union, better control of migratory flows and greater security against crime and terrorism.
Our contribution to the creation of a genuine Community response to terrorism is this Parliament’s best possible tribute to the almost 200 Europeans murdered in Madrid on 11 March. I would like to thank all of you for your support.
It was fundamental to our strategy that the European agencies should not be funded unilaterally, at the expense of Parliament’s other priorities. If we want more agencies, we must provide new resources. That was our position and I believe, ladies and gentlemen, that this Parliament has achieved almost 100% of the strategy we established.
We have managed to mobilise the flexibility instrument in the sum of EUR 185 million and this is a new resource, which is greater than the ceiling of the financial perspectives. And with these new resources we have funded EUR 40 million of the decentralised agencies, which means that, for the first time, the Council recognises the need to provide new resources to comply with the new commitments.
We have also used EUR 100 million from the flexibility instrument to fund the reconstruction of Iraq, thereby leaving sufficient budgetary margin to fund Latin America, Asia, the Mediterranean policy, the fight against disease and poverty and the democracy and human rights initiative, amongst other things.
We are still concerned about the issue of payments, despite the fact that we have a statement by the three institutions on the commitment to present an amending budget in 2005 if necessary. The rigour and austerity we all apply – the three institutions – is one thing, but the indiscriminate saving of payment appropriations, which could jeopardise budgetary execution in 2005, is quite another. This Parliament will be particularly vigilant next year. Budgetary savings should never be at the expense of the Union’s needs.
The Council has cut payments in agriculture by EUR 1 billion, which, from a budgetary point of view, is unusual, and we await further explanations from the Council.
Finally, ladies and gentlemen, we thank the Dutch Presidency for its pragmatism in the negotiation, which we expected, and its great willingness to reach consensus with Parliament, which has been a surprise. In any event, thank you, Minister, for the role you have played; thank you, Commissioner, for your mediation. I hope to cooperate closely with you during 2005. Thank you to the coordinators, the MEPs, the members of the Budgets secretariat and my own personal assistant.
It has been a pleasure to work with all of you on the drawing up of this 2005 draft budget, which I hope can be voted for on Thursday without too many problems.
Mr President, administrative expenditure has not of course been the most difficult aspect of this year’s budget negotiations, especially since employees’ salary increases were clearly to remain below 1% this year instead of 2.6%, as originally foreseen. With the figures from Parliament’s first reading, there is thus a suitable margin below the ceiling for administrative expenditure. To this, we can add that certain institutions have been able to expedite their payments this year and have thus brought about the possibility of savings on the 2005 budget. All in all, it has therefore been successfully ensured that the other institutions – that is to say, apart from Parliament and the Council, the Court of Justice, the Court of Auditors, the European Economic and Social Committee, the Committee of the Regions, the European Ombudsman and the European Data Protection Supervisor – are able to make the planned staff appointments resulting from enlargement, staffing reforms and the reform of financial administration.
In practice, the savings due to the lower salary increases will now be implemented with the help of an amending budget in the course of 2005. It was that agreement into which we entered with the Council. We are not therefore voting on these savings at Parliament’s second reading but, by making savings by means of a second amending budget, we are also making savings on the Council’s and Parliament’s budgets, which have of course been drawn up in the light of the conciliation entered into with the Council at first reading.
So far, so good. It is important for all the institutions continually to ensure that the administration is as efficient and inexpensive as possible. It is especially important, moreover, that we obtain financial gains through cooperation between the institutions. That is also why I think it important that, early next year – and before 1 April – we obtain an updated report from the secretaries-general on how the appointments are going. We have seen the delays there have been in recruiting staff following enlargement, and I think it important that we closely follow up how these matters are proceeding so that we might see if there are likely to be problems.
In other areas, too, there is a real need for the institutions to cooperate in their deliberations. I should like at this point to restrict the focus somewhat and also issue a challenge to Parliament’s leadership. One practical example is the Committee of the Regions’ desire to be able to use Parliament’s meeting rooms in Brussels for its meetings. It makes good sense for us to make facilities available as long as, by doing so, we are not interfering with Parliament’s working arrangements. That is a decision that Parliament’s leadership must make. It must be a decision that fits in with our work, but also one that is remunerative.
Parliament’s budget stands at 20% of administrative expenditure and appears reasonable in relation to needs. I would, however, emphasise – as I have done in the past – that in recent years we have been able to deploy major expenditure on paying for buildings under this 20% budget, and we shall thus save on rent in the budgets for the next few years. This will also happen in the current year when more than EUR 130 million will be paid out on the two new buildings – D4 and D5 – in Brussels.
When all is said and done, there will be some room for manoeuvre in Parliament’s budget for 2005, and I would therefore call upon Parliament’s leaders to look at the quality of the assistance we are given as MEPs, for example regarding translation and legal assistance. We often have to make compromises, including ones that are perhaps not always satisfactory, for example on the linguistic front. With enlargement and increasing legislative activity, we need access to advice, as well as to studies, consultations and analyses. It is now Parliament that is people’s window onto joint legislation, and we must therefore demand conditions that ensure we can do legislative work of the proper quality. The 2005 budget appropriates EUR 17.5 million to an increase in MEPs’ remuneration for the purpose of appointing staff. MEPs are experiencing an increasing burden of work as a result not only of the increasing legislative work but also of enlargement. The legislation on which we work is very often technically complicated environmental and commercial legislation, and we therefore require support in our work. That is why it is also only fair that MEPs be given higher remuneration so that we can appoint staff and, equally to the point, do so under reasonable working conditions. The amount concerned has been placed in reserve while we awaited a decision. The decision has now been made; clear rules in a number of areas have been adopted; and the Committee on Budgets will thus be able next year to adopt a position on removing the reserve in the light of a request by Parliament’s President.
Finally, I should like to say thank you for your constructive cooperation on this budget procedure. I would particularly thank Mrs Grybauskaite, our Commissioner, who was very active in bringing about a compromise on the budget. I would also thank the Council’s negotiator, Mr Nicolaï, and the rapporteur, Mr Garriga Polledo, who I think have made fantastic contributions to the budget procedure. Last but not least, I would thank my colleagues, the coordinators, for their constructive cooperation on the budget.
.  Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, this year’s mobilisation of the flexibility instrument is closely connected with the success of the Budget consultations and the agreement that we concluded – as we indeed needed to – between the institutions. Let me say, Mr President-in-Office, in retrospect, how good it is that at that time, in 1999, Parliament secured this flexibility instrument following laborious negotiations, for it has been very much to the benefit of the Council’s priorities when implementing past years’ Budgets.
Let me once again remind you that the flexibility instrument, the annual upper limit of which the May 1999 agreement set at EUR 200 million, is intended to deal with unforeseen eventualities, and also that heading 24 of the Interinstitutional Agreement states that, as a rule, this flexibility instrument should not be applied for one and the same purpose in two successive financial years. Before this flexibility instrument is made use of, there does of course have to be a motion to that effect, and there has to be examination of whether new unforeseen measures are to be funded within a heading or, where this is impossible, by shifts between one heading and another, which is to be followed by discussion of whether the flexibility instrument is to be applied.
We go through this procedure almost every year, and what we have actually learned from the experience is that the interpretation put on this flexibility has sometimes placed it under some considerable strain. I would draw attention to this year’s result, which is that we have EUR 185 million at our disposal, EUR 45 million for the Peace II programme, EUR 40 million for the agencies – which are obviously among the Council’s really important priorities and are always threatening to displace important programmes in heading III, which yield added value for Europe – and EUR 100 million for the reconstruction of Iraq.
It is with specific reference to this that I want to point out that, in the current 2004 Budget, out of a total of EUR 90 million for Iraq, EUR 74 million have – as I recall – already been funded in 2004 with the aid of the flexibility instrument. That manifestly borders on the indefensible. As a rule, that should not be done. For that reason, I believe we would be very well advised, in the debate on the new Financial Perspective and the flexibility it calls for, to draw on the experience we have had of the use of the flexibility instrument over the past years. Let me take this opportunity to say that we are talking here, overall, in terms of payments from the 2005 Budget of EUR 106.3 billion and EUR 200 million allowed for flexibility.
What is interesting about this year is that, for the first time, not only does heading IV – foreign policy – benefit from the use of the flexibility instrument, but also headings II and III necessarily benefit from what we have negotiated. The ultimate result of this, and what might be called an additional result, is that the Agreement has also made it possible – in a sort of legal/budgetary emergency operation – to incorporate EUR 120 million worth of funding for Northern Cyprus under heading VII and to add EUR 10 million to the funding for the common foreign and security policy, bringing it up to EUR 62.5 million.
Mr President, please allow me to make a final comment: our experience and the virtually annual debate on the use of the flexibility instrument must surely make it clear to both the Council and to Parliament, as they debate the new Financial Perspective, that the longer we set the Financial Perspectives for – be it 2007 to 2013 or whatever – and the longer the period for which the amounts are laid down, the more likely it is that we will need more flexibility to deal with the unexpected in coming years and will have to demand this of the Council in the negotiations on the Financial Perspectives.
. Mr President, I am pleased that our two institutions reached a global agreement on the budget of the Union for next year during the conciliation meeting on 25 November. Following your deliberations today, allow me to make a few remarks in this context.
As you know, the Council had not initially foreseen the use of the flexibility instrument. In our global compromise the Council had to accept its use for a substantial amount – EUR 185 million – and this was not greeted with enthusiasm by all Member States. Because of budgetary discipline, the Council is of the opinion that choices have to be made, just as, at national level, one cannot simply add up all priorities and expect the bill to be paid.
Having said that, in preparation for the conciliation meeting, the Council listened carefully to Parliament's arguments. Parliament made it clear from the start that it would not be able to finance its traditional priorities and its new priorities in Headings 3 and 4, Internal and External Policies, under the existing ceilings. With the agreements on the use of the flexibility instrument in Heading 3, Parliament is in the position to restore the funding for the agencies. At the same time Parliament has secured sufficient funding for its priorities.
As regards the use of the flexibility instrument in Heading 4, I can agree with the draftsman of the opinion of Parliament's Committee on Foreign Affairs that the outcome can be seen as quite positive for Parliament.
I also want to mention the peace process in Northern Ireland. I am pleased that we were able to agree on the financing of the Peace II programme for 2005-06. We are making a valuable contribution to a long-term solution.
Finally, the Parliament's delegation made it possible to reach agreement by moderating the demands on payment appropriations. We have a balanced result, which the Commission says is workable. I look forward to the signing ceremony on Thursday.
. Mr President, I am very pleased to speak to you today, the first encounter for the new Commission in this very important exercise, starting on 22 November, which directly concerns the negotiations on the 2005 budget: a very important issue for Parliament and for Europe.
After fairly tough negotiations on 25 November, when both branches of the budgetary authority showed skill and flexibility, we reached a final agreement on a tight budget for 2005. Parliament's solidarity and determination allowed it to achieve all the important goals it had set itself. The Chairman of the Committee on Budgets, Mr Lewandowski; the budget rapporteur, Mr Garriga Polledo; Mrs Jensen, the rapporteur on the flexibility instrument; Mr Böge, and other members of the Committee on Budgets who participated very closely in all-day and all-night negotiations deserve thanks from all of us for the hard-won results. The President-in-Office of the Council, Mr Nicolaï, also deserves our praise for having encouraged Member States to accept the agreement: not an easy task.
In the final agreement there will, of course, be some risk that not all compulsory expenditure is covered in what was decided in the package. According to updated estimates from the Committee on Agriculture, for example, some expenditure was ignored by the Council: extra calls for payments for the structural funds or actions during the year could be necessary. But I am satisfied that we agreed a joint declaration on payment appropriations for structural actions that can allow a rapid single-reading decision on a possible amending budget for extra payments if the Commission identifies the need in mid-2005.
I call on both budgetary authorities to react quickly if there appears to be a need to propose this. The same will also apply to compulsory expenditure on agriculture. We also want to emphasise that, as mentioned before, for the first time the flexibility instrument is being used above the ceilings in three headings and we agreed to use the total amount of EUR 185 million for this instrument.
I am not going to emphasise the details of the overall package, which has been very well described, or the main agreements we reached. I would like to draw attention to what is important for us and is always important for Parliament, namely improving delivery.
Each year Parliament seeks to use the budget process to support the Commission's efforts to improve delivery, which we are happy to accept. The Commission's letter on implementability has the same intent. We have fulfilled the request made at first reading and you consequently released many of the reserves. I thank you for that.
Parliament is concerned about the way non-state actors and international organisations are using European Union funds. The Commission will produce a report by April 2005 examining these issues.
You have maintained a reserve for the financing of 50 new posts from the several hundred requested. I hope to introduce a transfer request in January to lift the reserve on these posts, since I believe the conditions have been fulfilled.
You ask for the rules to be changed on the financial regulation. I undertake that the Commission will bring forward proposals to modify the financial regulation by spring 2005, and the Commission has already introduced proposals to modify the implementing rules. The Council is ready to give its opinion. We await Parliament's views.
I will look again at your request for support for events and pilot actions. Not all of them are feasible, but the new political situation may provide new openings and I will communicate my thoughts on that to you in January.
The Commission thanks you once again for your fair and firm negotiations and for your willingness to seek a compromise. I congratulate you all on the great success that you have achieved. I take this opportunity to wish you the compliments of the season and look forward to the final vote on Thursday.
I thank the Commissioner and would like to take this opportunity to wish her all the best in her work as part of the Commission.
. Mr President, ladies and gentlemen, the creation of a real European area of freedom, security and justice quite clearly constitutes one of the fundamental political priorities of the European Union and a major preoccupation for all European citizens. This is why I wish first of all to thank my colleagues on the Committee on Budgets, and in particular our general rapporteur, Mr Garriga Polledo, for supporting and putting to the vote in this House most of the amendments submitted by the Committee on Civil Liberties, Justice and Home Affairs. Of these, several are aimed specifically at strengthening the European Union’s capacity to combat terrorism. This involves, , an increase in Eurojust’s operating appropriations and the inclusion of a pilot project in the budget intended to enhance coordination, throughout the EU, of the resources and activities for preventing and combating terrorist threats. We have also proposed measures to strengthen the ways in which all Europeans show solidarity with the victims of terrorist acts.
Of the other priorities, I should like once again to highlight two of them, which are in our view of particular significance. We propose, Commissioner, to hold in reserve the bulk of the appropriations requested on passengers’ rights. We are aware of the disagreement between Parliament and the Commission as regards the level of protection for the personal data that the airlines have to provide to the American customs authorities. If we vote for the proposed amendment, the appropriations will remain frozen for as long as the Commission fails to propose an active rather than passive system for the transmission of data, as it has undertaken to do several times and as Parliament has asked it to do.
Secondly, and I particularly address these remarks to the President-in-Office of the Council, we propose to hold in reserve all of the appropriations earmarked for the External Borders Agency. In order to be operational and effective, Mr President, this Agency needs headquarters – permanent headquarters. We ask the Council to establish such headquarters urgently and preferably before the end of this year. Mr President, you have already settled many problems and I think you are capable of settling this one before leaving office. Thank you in advance.
.  Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to start by thanking our three rapporteurs for the excellent work they have done, in which I also include the Chairman of our Committee and, of course, the staff of the Committee’s secretariat, who have provided us Members with the information we needed to stand our ground against a shrewd Council.
Our negotiations, Mr President-in-Office, have of course left an aftertaste, and about that I would like to speak in very plain terms. It goes without saying that the European Union needs to save money. We have to draw up a tight budget, and we have to be responsible in our handling of the money that the public have paid in tax, but the question forming itself in my mind is whether it is one of the tasks of the annual Budget procedure to put forward ever more recondite proposals for a Budget when you know already that there will be a supplementary Budget next year? Such is not a credible approach. In none of the 25 Member States – let me make this abundantly clear – would the national parliament tolerate such a way of going about things.
Secondly, I ask you to try to rein in your fellow ministers in the foreign affairs departments and in all the other specialisms. I am anticipating the negotiations to which Mr Böge has referred when I say that there is no pleasure in laying down upper limits by way of the Financial Perspective when it is apparent to everyone involved that the figures are notional and will never – it is to be hoped – be reached. There I would ask you to be more honest. Almost EUR 5 billion separates us from the upper limit of Agenda 2000 – in the wrong direction! So please let us, when considering agricultural policy, talk about how much money we really need, rather than – as the Commissioner has just said that she will need a supplementary and amending Budget – laying down the amounts via the Budget procedure.
Let us not promise ourselves anything where the ten new countries are concerned, and then, if we want the 1.0% Budget that we obsess about, we will be able to save. That is not only what I ask for, but also the lesson that I have learned from these negotiations. Although we have achieved much together, all these negotiations now need to be addressed with a bit more seriousness.
. Commissioner, Mr President, Mr President-in-Office of the Council, ladies and gentlemen, it is now my turn to thank all those involved in the budget on which we shall be voting in two days’ time: Mrs Jensen, Mr Garriga, Mr Böge and also all those who have been working with us.
Once again, I wish to express how baffled I am at the method used for producing the budget and especially, for this second reading, at the manner in which our dialogue was held with the Council during November.
It is true that we have reached an agreement and achieved results, but did it really need twelve hours to arrive at what should have been achievable by means of real methods of dialogue rather than a set of people who did real damage to the content of the budget? We have now reached payment appropriations of 1.05% of GDP, which is above the milestone of 1%. In return, however, we have obtained an unhoped-for result for the flexibility instrument that will allow us to finance our priorities in the short term thanks to an agreement on Heading 2. We actually feel that obtaining this result was extremely important, albeit highly unsatisfactory in the long run.
At a time when we are negotiating the next financial perspectives, we think that this method will not allow us a real budget for real European policies and the Council’s reticence during these negotiations leads me to believe that, if we speak of a ceiling in the negotiations, Parliament should also provide for the concept of a floor beneath which a European budget makes no sense.
Setting payment appropriations in stone while moving away from commitment appropriations is a usual strategy of the Council, but this is a strange course of action at a time when everyone – whether in the private sector or the public sector – is being asked to ensure transparency, reliability and truth when reading the budget figures. This cannot continue and the Union must be as strict with itself as it is with others. This situation enabled us to release the investments that we wanted in the very short term and my colleagues will speak to you about this.
We also hope – and I am addressing the Commission at this point – that we shall see very good budget implementation this year, especially in the field of information and communication with the citizens.
Like you, Commissioner, I hope that this year we shall make progress on the problem of setting up and implementing pilot projects, so that we are better able to meet our society’s expectations.
Finally, I am going to take a few minutes to say that one budget heading perplexed us. I turn this time towards my colleagues to say that, when we agreed to vote for the package on special events, we were entirely in agreement that the concept of European secularism should be fully implemented. You gave us your word that World Youth Day in Cologne is to be characterised by respect for other cultures and philosophies and that European money is to be used in an entirely secular way; you know, as I do, that we shall be watching carefully.
The adoption of the other institutions’ budgets, which took place without any problems, leads me simply to say that we must review our expenditure here because, by imposing severe restrictions on our expenditure, we have ended up imposing limitations on ourselves and denied ourselves resources for working and exercising our power and our privileges with respect to the other institutions.
In conclusion, I should like simply to say that this budget will certainly be implemented without any great problem in 2005, but that it is a transitional budget, which does not provide any real means of ensuring continuity and this is what is worrying us greatly. Nonetheless, I think that Mr Pittella will be able to take up the gauntlet even though this method cannot last and might hinder us in the future from achieving budgets to match our political projects.
. Mr President, the EU budget for 2005 is now at second reading in Parliament. I wish to thank the rapporteurs, Salvador Garriga Polledo and Anne Jensen, for their excellent work. I wish, likewise, to thank the Chairman of the Committee on Budgets, Mr Lewandowski, for his sterling leadership of the committee and Commissioner Grybauskaitė and Mr Nicolaï, representing the Council, for their constructive cooperation.
The EU budget for 2005 may well meet next year’s needs, but there are question marks over it. There was much wrangling over payment appropriations, which looked as if they were going to be too small. Outstanding commitments at present are about to reach the EUR 100 billion mark, of which approximately EUR 70 billion represents the Structural Funds. The poor levels of implementation of the budget in recent years have now created a backlog. Right to the end, the Council wanted to limit payment appropriations. It took much effort to bring payments up to the level of EUR 106.3 billion, which is still EUR 7.9 billion below the financial perspective. That, however, is EUR 500 billion, or more than 1% of the EU’s GDP. This budget ceiling proposed by six Member States thus haunted the conciliation meeting.
Even the Council, however, doubted the adequacy of the financing by adopting the joint resolution which proposed that any supplementary budget relating to the Structural Funds should, if possible, be adopted at one reading. The statement runs contrary to good budgetary policy as the budget has to include all known expenditure for the financial year. It should be mentioned that at the same conciliation meeting it was agreed to increase the payment appropriations in the Structural Funds this year by EUR 3.7 billion, because funds have run out. Of this, EUR 2 billion was new money.
In the budget debate, the issue of the rapid rise in the number of Agencies in the European Union was raised. Next year there will be 23 of them, of which five will be new. EUR 40 million from the flexibility instrument had to be spent to meet their administrative costs, or else there would have been no financing available. In recent times, a lot of Agencies have been set up as a result of trade between Member States. In 2000 there were still only seven Agencies. We should therefore take prompt action to discover whether the Agencies are the most effective way to develop the EU’s administration. It might be that this way we are establishing units that are hard to monitor and which are partially responsible for creating nothing more than a double layer of bureaucracy.
Another question is presented by the various associations and organisations that are granted appropriations directly out of the budget. These earmarked sums are actually against the financial regulation. We believe the system to be based on favouritism, which muddies the grounds for financial support, making them unclear. Parliament should remain a legislative body and leave implementation tasks to the Commission, which would be the best way of monitoring impartiality.
.  Mr President, Commissioner Grybauskaitė, Mr Nicolaï, ladies and gentlemen, we may, today, be discussing the agreement with the Council about the 2005 Budget, but we are, of course, already looking to see how things will progress with the 2006 Budget and what is to be expected in the coming years in relation to the Financial Perspective for 2007-2013.
So I will tell you in plain language that my political evaluation of the result we have achieved for 2005 makes me both laugh and cry. What I see as positive is the flexibility instrument. I would like to say here and now that I agree with Mr Böge, who made it very clear that we have succeeded in making these funds available now – not only for internal policy and the agencies, but also for foreign policy, above all for supporting the elections in Iraq. That is a success, and it was one that we in this House saw as urgently necessary if we were to be equal to all the tasks set us.
I see it as indispensable that we were able to uphold as part of the Lisbon strategy our priority of upgrading information policy, enabling us better to reach the citizens and voters in Europe. We Greens also see it as important progress that the LIFE programme and the programme for the protection of the environment have been prevented from falling by the wayside.
I would, however, like to say with equal clarity that what I see in a negative light is the shape taken by the payments for 2005. We do, admittedly, conclude that this round of negotiations did not offer more room for manoeuvre; that is why we will vote in favour of this Budget. I am right behind Mr Ferber in his criticisms of the Council and in his statement describing the 1% criterion as misguided fetishism on the part of the Council. I want to make that very plain to you, as I was very pleased to hear him say this and it does not often happen that Mr Ferber and I are of one mind.
The fact is that I do believe – and here I am addressing you, Mr Nicolaï – that you stated, not only in the course of our negotiations during the conciliation procedure, but also in this House today, that this House, in exactly the same way as the national governments, must be willing to decide on priorities. That is indeed so. My fellow MEPs have also already said that we all have a great interest in budgetary discipline and a serious approach to the Budget. In the same way, though, you cannot evade our question, for if we have to set priorities, the same must also be said of the national governments. Your belief that you have to make unilateral cuts in which European policy loses out I regard as the wrong approach. Politics risks being renationalised, and, for an enlarged Europe – for, for the first time, we are dealing with a Budget for 25 Member States – with new tasks and new challenges, that would be a mistake. If you want to fashion a truly European policy, you have to have the political courage to make the Budget reflect that. I do not at present see that in the position of the net contributing countries and in the obsession with 1%. That I regard as a mistake in political terms. If we want to join together in further developing our wonderful continent, if we want to do more for economic renewal, for spending on education, youth and new talents, then jointly, and together with you, the Council and the net contributor countries – and this is where I am critical of the red/green government in Germany – we must get moving in order to achieve more for Europe’s benefit.
Let me express, by way of conclusion, my gratitude to all the staff and members of the Committee on Budgets. I hope that we will continue to work together with such powerful effect over the years to come in order to achieve much for Europe.
. Mr President, my group has submitted a motion to reject the 2005 budget and I should like to explain the reasons for this initiative. My group has never argued in favour of a rash increase in the Union’s budget. We are committed to the rigorous management of public funds and, above all, we do not consider the budget to be the only instrument available to the Union to realise its ambitions. In this respect, we wish to highlight, for example, the need for a fundamental reorientation of the missions and operation of the European Central Bank. It remains true, however, that the Union’s budget reflects a political will. The stated objectives must be matched by sufficient financial resources, otherwise the EU’s very credibility is at risk.
Following the increasing pressure being exerted to reduce public expenditure at all cost in accordance with the spirit of the Stability and Growth Pact, we have already had, in 2004, the lowest budget relative to gross national revenue since 1987. Year after year, Parliament has criticised this restrictive tendency, along with the laborious budgetary gymnastics that accompany it; such as the increasing numbers of transfers and amending budgets; the reduction in essential appropriations, such as those intended for developing countries, to be able to finance new demands, for example the contribution to financing for the reconstruction of countries severely affected by war, such as the Balkans, Afghanistan and Iraq; and the misuse of the flexibility instrument . Every year, Parliament criticises this trend and we have again just heard Mr Ferber, Mrs Guy-Quint and Mrs Trüpel echo this dissatisfaction. I propose quite simply that this should be reflected, this year, not only in words, but also in clear and visible action.
In fact, for the 2005 budget, the compromise reached by the consultations held on 25 November, namely EUR 106.3 billion – in other words, not 1.05%, Mrs Guy-Quint, but 1.005% of gross national revenue – is less than the Commission’s preliminary draft, 109 billion, which was itself less than the Parliament’s request in first reading, 111 billion, a request in turn less than the commitments made by the Council, the Commission and Parliament as part of the financial perspectives jointly set in 2000, which set the budget at 114 billion. To indicate that we finally wish to put an end to this systematically restrictive and short-sighted policy on the part of the Council is the first reason for submitting our motion to reject the 2005 budget.
The second reason for our decision is that next year will be the first full year of the Union of 25. The success of this enlargement assumes, in our view, that we provide a budget sufficient to take on the unavoidable costs of interdependence associated with this great project, whilst ensuring that this does not involve abandoning regions or populations in difficulty in the old Member States. I should add that the new efforts, the need for which is accepted by everyone, to support employment, education, training, research and the environment require commensurate funding, unless it is considered that such new efforts are to be limited to just a few profitable niches and a privileged elite. Successful enlargement without bringing the populations of the new and old Member States into competition with one another – that is the second reason why we tabled our motion to reject a poor draft budget.
Finally, 2005 will be the decisive year in the attempt to reach agreement between the 25 on the financial perspectives for 2007-2013. As has already been stated several times, a heavy millstone is currently weighing these negotiations down: the need of the six countries which are net contributors to the Union’s budget to have this limited in the future to 1% or 0.9% of gross national revenue. The Commission has drawn attention, quite rightly, to the fact that this would actually mean a swingeing cut of more than EUR 9 billion in the 2007 budget in relation to the preceding financial year. Where would such drastic reductions fall? On the great works announced with grand pomp and ceremony? On the Structural Funds? A little bit everywhere? Are we going to be ready for action when faced with such irresponsible perspectives?
If we were to accept without a fight a 2005 budget set at 1% of gross national revenue, would we not be, in some ways, falling in line with the mindset of the Letter of the Six? The third reason why we tabled our motion to reject the 2005 budget was to adopt a combative stance in Parliament before it is too late, on the eve of the decisive negotiations on the financial perspectives for the years to come.
. Mr President, in EU countries about one fortieth of tax revenue is spent by EU institutions. In Britain, we are told that this is a small price to pay for the privilege of trading with our neighbours and for the prosperity the EU has brought us. However, we are beginning to recognise, as kindly confirmed by ex-Commissioner Kinnock, that we do not need to be in the EU to trade and cooperate with EU countries and that our prosperity might well be higher if we were not in the EU.
They also tell us that the EU budget is small in comparison with national budgets. However, national budgets pay for some useful things, such as defence, education, health care and pensions. The EU budget pays for subsidies to agriculture – subsidies that agriculture would function better without. It pays for regional projects that would otherwise not have been considered worthwhile. It pays for poorly targeted overseas development aid. It pays for auditors to find out that 93% of reported spending was unsafe or riddled with errors. It pays for this Parliament.
Let us stop arguing about how much should be spent on this or that project or initiative in vain pursuit of the Lisbon Agenda. Let us look at the broader picture. As the last speaker has just said, several countries with their own budget problems want a limit of one per cent of GNI. The Commission rightly points out that it must be much larger if the expectations of the new accession countries are to be fulfilled. How much larger – two per cent, four per cent? If the EU were genuinely concentrating on the ideals it keeps proclaiming – peace, prosperity, strong economies – it would be acting very differently. It would not be looking at these various projects: it would be opening its markets properly, internally and externally; it would cease killing off our businesses with thousands of ill-judged prescriptive rules, and its budget could be a small fraction of one per cent of GDP.
Mr President, ladies and gentlemen, work on the Union’s 2005 budget is almost at an end. The Commission proposed a budget amounting to EUR 109 billion, the Council proposed a figure of EUR 105 billion and Parliament proposed EUR 111 billion. The final figure is EUR 106 billion. The rapporteurs must of course be thanked for their work, but the question arises as to whether this amounts to success and an appropriate compromise. In fact that is not the most crucial issue at stake. What is much more important is that the outcome is below expectations. I can see other Members of this House share my view. The policy of cuts won the day, despite enlargement of the Union to take in ten new Member States. Wishful thinking prevailed, namely that it is possible to have a larger Union for less money. The agreed level of expenditure may impact on the Financial Perspective for 2007-2013, and this is even more worrying. The Union for Europe of the Nations Group’s attitude to the 2005 budget is that it is something that cannot currently be opposed, but we see no reason for rejoicing.
This is also an opportunity for broader reflection. George Kennan observed in the past that Soviet expansion came about because of an inability to solve internal problems. I trust the same will not be true of the European Union. Unfortunately, there are some worrying similarities regarding two issues, the first of which is economic policy. To date, the Union has pursued a policy of cohesion and economic solidarity, helping the less-developed countries so as to promote the development of the Member States as a whole. At present, the concept of cohesion and economic solidarity is being written out of Union agreements. Weakening cohesion policy or doing away with it altogether may lead to differences becoming even more entrenched in the future. This is especially likely if the Lisbon strategy comes to mean giving up on economic policy, that is, achieving the highest possible quality at the lowest possible cost, to the benefit of social policy in the more developed countries. I refer to protecting jobs in those countries burdened with excessively high social costs. The second question I would like to refer to is that Europe is unable to define its own identity. Events concerning Mr Buttiglione and the failure to integrate Islamic communities in Western Europe, as referred to recently in , are both relevant examplesas is the question of the text of the preambleto the Constitution. At the same time, we are continuing to debate enlargement to include Turkey, without taking any account of the fundamental issues dividing the Union from Turkey. The former include social, economic, political and cultural problems. The response to the conflict between the theory of universal standards and particular ones has been to do away with standards of all kinds. Those determined to go to any lengths to achieve a federal Europe without borders, lacking ideological identity and cohesion policy, are acting to the detriment of the Union. They are working slowly but more surely against it than those who currently wish to harm the Union with extremist language. There can only be one conclusion, namely that in future, the Union must come up with a broader ideological identity and make more resources available, so as to implement cohesion and solidarity policy effectively.
(SK) Thank you. Mr President, ladies and gentlemen, please allow me to pick up on my colleague Mr Roszkowski’s words and present a few facts and figures. For the year 2005 the Commission has come up with a draft level of payments of EUR 109 billion, in its first reading the Council has come up with EUR 105 billion, and Parliament has calculated payments at EUR 111 billion. This creates an impression of competent activity. In the second round the Council has come to us with a draft level of payments again at EUR 105.3 billion while Parliament proposes EUR 106.3 billion, which is about 5 billion less than in the first round. It is totally obvious who is taking the lead in this game of budgetary ping-pong, but it is also clear that the budgetary procedures are still not precisely defined.
If the proposed level of payments is passed by Parliament it will represent an increase of 6.5% compared to 2004. In comparison with the projected level of inflation in the Eurozone, this is a modest rise, but when set alongside the need to finance the political goals and priorities of the European Union there seem to be fewer reasons for optimism. As long as the quality criterion for the budgetary process of the European Union is the bringing together of the levels of contributions and payments, it is rather a reason for pessimism. A couple of days ago, the European Parliament approved the annual report of the Court of Auditors for the financial year 2003. In the parliamentary discussion about this report there was agreement about one of the key conclusions, namely that the draw-down level of credit payments or the implementation of the payments was rather low and for a long period has hovered between 80 and 90%. In this respect the draft budget for the year 2005 does not bring any turnaround as it suggests an implementation level for payments of 90%. As far as the structural funds are concerned, the levers for implementing budgetary resources in the form of the payments are in the hands of the governments of the EU Member States. It is therefore an important role of Parliament to use its political instruments and to gain the support of the media in exerting appropriate pressure on the governments and the Council in order to make fuller and more effective use of the disposable resources to finance the common policies of the European Union. If this does not happen, the parliamentary budgetary procedure will continue to be more a test of the loyality of Members of the European Parliament to the governments of their home countries rather than a test of the effectiveness and competitiveness of the budgetary process and the use of European Union resources. Thank you.
We will now hear the other speakers on today’s list, with Mr Salafranca Sánchez-Neyra to speak first. I would like to apologise to him for a small error in the order of speaking, which we managed to put right with his help and that of Mr Lewandowski.
. Mr President, I believe that, in fact, Parliament’s Rules of Procedure establish that, following the rapporteurs of the committee responsible for the main report, it is normally the draftsmen of the opinions of the relevant committees who take the floor.
Having said that, Mr President, I would like to thank you for your courtesy and congratulate the general rapporteur for the budget, Mr Garriga Polledo, on the excellent work he has done and also on the way he has handled the negotiations with the Council and the Commission.
With regard to heading 4, we have faced the problems that traditionally arise in that chapter, this year with the EUR 200 million for Iraq, as the President-in-Office of the Council has pointed out. We have been able to find a satisfactory solution, but in any event, we believe that the solution proposed by the Commission would have been better because that would have saved us cuts in heading 4 in the sum of EUR 15 million.
I believe that Mr Böge’s comments are absolutely right, that is to say, we cannot take on new commitments every year at the expense of the European Union’s traditional external action priorities.
We must rationalise the use of the flexibility instrument, which is governed by certain rules which must be respected for the sake of the credibility of our European Union project; in terms of the review of the coming financial perspectives, surely we will be able to reach an agreement on the solution to this issue.
Mr President, I would also like to thank the draftsman of the opinion of the Committee on Development, Mr Wijkman, for his excellent cooperation and his willingness at all times to find solutions which are compatible with the priorities of his committee and the Committee on Foreign Affairs. I would like to take this opportunity to wish the Commissioner luck in her duties and ask her to facilitate our work by not taking on commitments which have no budgetary support, because I believe that, by taking that approach, we will be able to cooperate more effectively in relation to the objective that inspires us all.
Mr President, ladies and gentlemen, difficult negotiations have concluded with a creditable result. For this we should thank the rapporteurs, Mr Garriga Polledo and Mrs Jensen, all the political groups and the new Commissioner, who has given us valuable help and whose good wishes I gladly reciprocate.
The agreement can be seen as satisfactory to Parliament because it brings with it many positive outcomes. It has been a difficult passage, but we have got through it, and have obtained funding for reconstruction in Iraq, the maintenance of traditional geographical policies, funds for SMEs, information and research as well as resources for the agencies. Also entered in the budget are resources for the structural funds and pilot projects, some of which are very interesting, such as Erasmus for apprentices and the pilot projects on conflict prevention and on small arms reduction.
We cannot, however, pronounce ourselves satisfied with the way in which the chapter on payment appropriations was concluded. I am well aware that this is not the fault of either Parliament or the Commission, which in fact helped us and pressed as hard as it could. However, the stone-cold inflexibility with which the Council stuck by the 1% is worthy of a better cause and does not augur well either for negotiations on the Financial Perspective or for the next budget, for which I hope that it will be possible to achieve more ambitious and gratifying goals, as Mrs Guy-Quint also said.
We have gone a little beyond the 1% mark. It was right to give this signal, as Parliament will not accept a Financial Perspective which forces the Union to forsake its own tasks and duties, which are enshrined in the treaties. Peculiar ideas are circulating and sometimes a kind of psychological bullying is also used towards the new Member States to make them maintain the so-called rigorous line.
Ladies and gentlemen, rigour consists in transparent, effective and efficient administration, but it does not mean refusing to act with the leadership expected by European citizens. Article 158 of the Treaty affirms that economic and social cohesion policy is one of Europe’s main tasks. Anyone thinking of pared-down budgets, of reducing and concentrating the structural funds on certain areas only, of renationalising the cohesion policy and depriving the Lisbon strategy of the requisite resources should be aware right now that they will be met with the firm opposition of this Parliament.
Mr President, as the representative of my political group, I have been following the budget debate in the Committee on Budgets since the spring. I am sure that both rapporteurs have done their very best, but, despite that, my group is proposing the budget be rejected for the reasons of policy that our Chairman, Francis Wurtz, mentioned at the start of the sitting.
The problem from Parliament’s point of view is budgetary discipline, which does not recognise flexibility to any adequate extent. Stringent budgetary discipline is supplemented by an interinstitutional agreement, which was smuggled through the European Parliament in May, 1999. The previous Parliament was unable, as is the current one, to have an influence on the ceilings for appropriations determined in the interinstitutional agreement.
The only way to create more flexibility would have been to terminate the interinstitutional agreement that came about in such strange circumstances, but Parliament has not been prepared to do that, in spite of the fact that the inflexibility of the budget has been common knowledge. This lack of flexibility is in the Council’s interests, but not Parliament’s. I would, however, like to thank the Chairman of the Committee on Budgets, and the rapporteurs and coordinators, for their excellent levels of cooperation, even though my group has decided to propose that the budget be rejected.
Mr President, in my speech I would like to touch upon the issue of the budget allocated for the requirements of the common foreign and security policy. A couple of decades ago there were already predictions that the twenty-first century would be a time of increased risks and threats. Against this background the European Union’s wish to promote stability not only in Europe, but also to achieve greater influence more generally in world security processes is very important. This is confirmed by the European Union’s declared wish and growing ability to be able to participate in conflict prevention and crisis management activities – and of course the challenges are not decreasing.
It is anticipated that in the near future the number of civil crisis management operations will double. Specialists are discussing possible operations in Iraq, Sudan and the Congo. Maintaining a stable situation in the European Union’s neighbouring countries is no less important. It is worth mentioning Georgia and the operations in the countries of the Balkan region. Let us not forget that threats of terrorism inside the European Union are a real possibility. Measures to combat the spread of weapons of mass destruction are still important. Europe’s institutional capacities in the sphere of crisis management need to be developed.
Therefore, it is very clear that the trend of the activities of the European Union’s common foreign and security policy is inevitably upwards. Seeing the amount of resources allocated for these measures in the budget for 2005, however, gives cause for concern about the discrepancy between Europe’s political ambitions and the financial resources available to fulfil these ambitions. The insufficiency of resources needed to successfully achieve Europe’s security strategy is often discussed amongst specialists in the institution within the relevant fields. Certainly, one should welcome the fact that at second reading the European Parliament has allotted 10 million more for needs than at first reading. However, even then it is not possible to understand the tactical reasons which led Parliament’s Budgetary Control Committee to allocate EUR 10 million less at first reading for the needs of coordinating these important goals. Unfortunately, in order to prevent this erroneous approach by the European Parliament, it was necessary to put the conciliation procedure into effect.
Mr President, listen in on this debate, and you hear the cry of ‘more’, ‘more’, ‘more’ on every side. I, too, am in favour of ‘more’, but of more efficiency and transparency, whether we are talking about the Lisbon strategy or security policy. After all, we would have the money if we were, once and for all, to tackle the huge sacred cows that lurk in the Parliamentary budget and, of course, particularly in this enormous Budget, which runs to hundreds of billions of euros.
Let me just make two points about it. Transparency would also mean making it plain how the political parties are now to be funded, a question to which first reading provided no unambiguous answer. Transparency would also mean another vote on the secretarial allowance, which is now again to be surreptitiously increased. Unfortunately, though, there is not going to be one. So you cannot be surprised at the perception that the Budget is about haggling, and that you, Commissioner, are described as someone who had conceded a billion euros an hour. No proper budget can be drawn up in this fashion; what is needed is explanation and change.
Mr President, I have learnt something very useful in the Committee on Budgets and something which has made life much easier for me, namely that it is best to begin by thanking the relevant individuals, in order to have ample time to do so. I should therefore like to thank Mr Garriga Polledo, the rapporteur, and also Mrs Jensen. It is worth remembering that the coordinators and Vice-Chairmen are responsible for the climate of cooperation characterising work on the budget in the European Parliament. This contrasts with similar work in national parliaments. Thanks are therefore due to Mr Ferber, Mrs Guy-Quint, Mrs Trüpel, Mr Seppänen, Mr Roszkowski and to Mr Walter, Mr Böge and Mr Mulder, the Vice-Chairmen. I trust the same climate of cooperation will prevail on Thursday, when we dot the i’s on the 2005 Budget. The final version of this budget resulted from very difficult negotiations with the Council. We appreciate the wish to cooperate and reach a compromise displayed by the Dutch Presidency, and in particular by Mr Nicolaï, and also by Commissioner Grybauskaitė, who acted as moderator during the tense hours of the meeting.
It is certainly true that Parliament defended its priorities. It resorted to the flexibility instrument, especially in the areas of internal policy and foreign policy that are very important to us. Nonetheless, those who spoke in the House today emphasised that the situation will get worse. If we project ourselves into the future, into the next multi-annual Financial Perspective, things look bleaker. I am sure that slimming down the Structural Funds, together with a tripartite declaration to anticipate an amendment to the budget, cannot be described as sound financial programming.
As regards the budget procedure, 2005 was a year of new beginnings. Consequently, the quality of administration was particularly important. I should therefore like to conclude by thanking Mrs Fialho, Mr De Feo and the whole team. They are genuine civil servants of the kind still sorely lacking in post-Communist Europe. They augur well for the success of future work on the budget.
Mr President, ladies and gentlemen, investment conditions in the countries of the European Union are favourable at the present time. We have low interest rates, there are no inflationary pressures, and we have sufficient reserves. If we compare the economy of the European Union with the economy of the United States, however, we have to say that investors achieve a greater profit and a quicker return on their investment in the United States with the same level of investment. The European Union must therefore orientate itself towards structural reforms at all levels and in all its institutions. It is not appropriate to measure the effectiveness of the financial resources invested in particular areas and industries only on the basis of their scale. In the absence of feedback enabling us to evaluate quantitative indicators, we must integrate and advance the measurement of quality and the measurement of added value. This also goes for science and research, as Herr Wurtz has said today. The Member States must be engaged in this process. Each one of them should draft their own Lisbon Strategy, their own financial perspectives and base their revenues and costs on them. We all know that the main battleground for the Lisbon targets is the implementation of reforms at a national level. I mention all of this because when we talk about the annual budgets, financial perspectives and the Lisbon Strategy, we always talk about collective pots. We have finally reached a compromise in our discussions on the budget for 2005. I believe that we can approve the budget collectively. I would like to thank all the members of the Budgetary Committee for their constructive approach. We all know that the 2005 budget is a transitional budget. The drafting of new financial perspectives lies ahead of us. With the help of these we will have a chance of making a better start on the Lisbon Strategy, which would then take on a different quality.
I should like first of all to thank our rapporteur, Mr Garriga Polledo, even though he cannot be here, since it is clearly a mammoth task to examine the budget.
Last year, Mr President of the Council, Commissioner, the budget passed through the symbolic barrier of EUR 100 billion. This year, there is a feeling that the novelty has worn off. We have reached the end of two great budgetary cycles and the end, perhaps, of two political worlds.
First of all, clearly, we have reached the end of the Prodi cycle, of the planning for 2000-2006 and already, with a temporary Commission, we have been and are still working on the 2007-2013 cycle. At the same time, however, we have also reached the end of the cycle of European budgetary modesty. The European budget, in fact, even at EUR 106 billion, is less than Spain’s (EUR 117 billion for Spain).
Everyone realises that, with the arrival of Turkey, it is not just EUR 277 million which will have to be added, at pre-accession stage, but EUR 33 billion every year. Ten years from now, consequently, the European budget will have doubled and the question of European taxation will have to be addressed. We shall no longer be talking about 1% or 1.24% of gross national revenue.
We shall then have reached the end of two political worlds. First of all, the world of Parliament-Council relations, since, in 2009, the distinction between compulsory and non-compulsory expenditure will have disappeared and the anti-farming majority in this Parliament will rule against the agricultural world and the rural world. This will at the same time be the end of a second world, which is already happening now, since, in the 2005 budget, the agricultural appropriations have been cut by a billion euro and, subsequently, these appropriations are to be plundered in order to finance other things on the pretext of rural development. However, the disappearance from villages of post offices, railway stations, public revenue offices and public services clearly shows where we are heading.
This is why I would have liked us, with the assistance of our rapporteur and the assistance of our colleagues, to be able, in the 2006 budget, to create a European public holiday in honour of rural mayors in order to pay homage to the work of the 90 000 rural mayors of the villages of Europe. Otherwise, our 2005 budget already belongs to the cosy little world of a Europe with worldwide ambitions and a provincial budget.
Mr Martinez, I did not realise myself that we were looking at all these things together in this budget discussion. Perhaps Mr Dombrovskis will say something different.
Mr President, ladies and gentlemen, the PPE-DE Group stands for transparency and maximum appropriate use of EU budget resources. The PPE-DE Group expresses regret that the majority of the European Parliament has rejected our group’s proposal concerning the reduction of the European Parliament’s expenditure below the traditional 20% of total administrative expenditure. It has to be acknowledged that this year we channelled approximately EUR 150 million of unspent funds towards advance payments for next year’s expenditure. This clearly shows how well-founded the PPE-DE Group’s proposal was.
In relation to other institutions, even before the first reading the European Parliament had evaluated the additional budget requests of the EU institutions and it supported at first reading those requests, which were acknowledged to be justified. One should recall that the majority of requests for additional budget allocations by the EU institutions are related to the enlargement of the EU, as well as with the new EU financial and staff regulations. Therefore, at second reading we principly renewed the requests for additional budget allocations by the EU institutions that the European Parliament had endorsed, but which the European Council of Ministers had rejected. In order to ensure greater EU budget transparency and appropriate use of budget resources, the European Parliament has come up with two new initiatives. Firstly, we invite the Commission, when it submits its annual draft EU budget proposal, to submit information at the same time, on official posts that are vacant or have been reorganised during the year. This will allow the European Parliament to better assess the justification for requesting new official posts. Secondly, in order to ensure more appropriate use of EU budget resources as regards the need for extra rooms, chiefly in connection with the enlargement of the EU, we invite all the EU institutions to work together and to allow their rooms to be used for the requirements of other institutions. This will make it possible to guarantee the rooms necessary for various meetings and other events without unnecessary additional expenditure on building or renting rooms.
Finally, a few words on regional policy. The European Parliament welcomes the improvements in 2004 for the acquisition of structural funds and does not understand stance in reducing expenditure appropriations for 2005. The European Parliament considers it necessary to pay the commitments set out in the Financial Perspective in due time, and not to defer payments to the last year of the Financial Perspective.
Mr President, these people have got a nerve and I am amazed they have the temerity to turn up here. They have not had their accounts signed off for the last ten years and they want more money to waste, to neglect, to give in fraud and corruption. Had they been running a small company in my country, they would not only have been prosecuted, they would probably have been jailed!
Why should I vote for this? Tell me! Why should any of my constituents? Why should any of my countrymen? In my country, there are 2.6 million pensioners living in poverty on means-tested benefits; there are 3.6 million children below the poverty level; there are 3.9 million childless adults living in poverty; and we are a rich country! We are the fourth-largest economy in the world.
Why are so many of my constituents living in poverty? Because you lot get the money! Because 19 billion pounds of it goes to the inefficient common agricultural policy to support inefficient French, Italian and Greek farmers. Why should my constituents suffer for their fraud, their corruption, and their inefficiency? They should not. Just taking back our money from the common agricultural policy would increase pensions by 30 pounds a week. Were my constituents asked to give the money to France, Italy and Greece? No! Were they consulted? No! Were they given a vote? No! And would they have voted for it had they been? No, they would not; and neither will I.
You can put your gavel down now, Mr President, because I have finished on time.
Absolutely, I also regret it because we should have liked you to continue. In fact, I do not know what you were talking about, whether it was really about the European Union, but there is no doubt that the budget was the subject.
Mr President, it may be that the best thing one can do for democracy is to remain objective about things with which one disagrees, and that is what I shall try to do, as the Committee on Transport and Tourism was not in agreement with every aspect of the proposals. There were two that it highlighted: the first had to do with the trans-European networks, where, in a desire to send a signal about enlargement, the commitment appropriations were increased. I see that as a positive sign for, after all, the expenditure must be commensurate with the projects.
The second point of disagreement concerned agencies, where the situation is, as we see it, far more difficult, for, whether in relation to safety, or to transport by road, air, sea or rail, there are many areas in which a political agreement has been reached between the Council, Parliament and the Commission. When, though, it comes to allocating the necessary funding, this does not – astonishingly enough – always apply. For that reason, where these agencies are concerned, the question arises in our minds as to whether personnel costs really belong there, because they eat into the operational appropriations, or whether the personnel appropriations ought to go somewhere else. I do not propose to go more closely into the technical details right now.
The other point I would make deals with very important areas. Of course we are glad that, in the area of measures to combat marine pollution, which was envisaged and proposed by the Council to be a zero entry, a token entry, there are now some funds available after all, so that we can at least explain to the outside world that we now have not only the political will, but also the means, to intervene in that area. It will be for the future to show whether the EUR 17 million will be enough, after we proposed far in excess of EUR 20 million. The same applies in the case of rail and air transport. There is evidence from these agencies that they cannot do the job properly with the funds allocated to them, and so the warning from the Committee on Transport and Tourism is that we cannot wait for the next disaster before adjusting the resources in line with the facts of the situation.
Mr President, I wish to refer to two aspects of this debate. The first is the references to agencies and to bioterrorism, and I link those two because part of the bioterrorism work is done through the new Centre for Disease Control which has now been established in Sweden. One of the complaints of this paper is that these have not been adequately funded, so that there is uncertainty about how they are to operate.
Our citizens believe that Europe is very often engaged in spending money on activities that are less than necessary. There are some activities which they believe are fundamentally necessary. Their safety is at the heart of that and it is in our interests and our responsibility to ensure that they are properly funded. Therefore, I hope that in future the Commission and my colleagues in this House will ensure that agencies dealing with issues such as food safety, medicines control and evaluation and disease control and prevention are properly dealt with.
The second aspect relates to the work which lies ahead on vaccines and support for developing countries. We know how important they are – I myself have produced a report on the health threats to the countries of the developing world. We know that vaccination campaigns have been effective, but much more that can be done. In the last four years some 35 million children have been vaccinated – for example against hepatitis B – but millions of children are at risk and dying because adequate funds are not available. I very much welcome what is being done to put money into the vaccine funds, and I hope we can continue in that direction, because that, again, makes a difference of which we can be proud.
Mr President, first of all, I should like to extend warm thanks to the rapporteur, Mr Salvador Garriga Polledo, for the excellent cooperation. Even though I am only moderately pleased with the end result, I do think he has done what he can in order to put the position of Parliament, but even more so the position of the European countryside, in perspective.
I feel the same way about the Dutch Presidency, and this brings me directly to my major disappointment about this Budget. With this agreement, we are ultimately nearly one billion under the correct estimate and the Commission proposal about what is needed. I know that the Dutch Presidency has played a positive role in itself in order to prevent this in part, but I am disappointed greatly with the rest of the Council, where the last Commission proposal was eventually not followed.
Which surprises me if I consider the position of Europe’s countryside, if I consider the major agricultural reform that has now started and which will result in sometimes drastic drops in income, but it also surprises me if I consider the enormous programme for rural development that we need to introduce as yet in the ten new Member States. Given these circumstances, economising to that extent is unacceptable, certainly if we realise that agricultural spending will be around 0.4% of the GNP next year. That is exceptionally little if we see that European agriculture and horticulture meet the world’s strictest standards in terms of the environment, animal welfare, landscape protection, food security and food safety. Anyone who wants a cheap ride could get a nasty surprise.
We cannot go on like this. I hope that this will not lead to further cuts in the agricultural budget, but that we will continue to fight for competitive agriculture, even in Europe. In that respect, I should like to say two things to the UK Independence Party Members and Non-attached Members in response to their expressions of blame directed towards European agricultural policy. I can tell them that the United Kingdom receives a disproportionately large share from the agricultural budget. My own country represents 7% of production and only receives 2% of the money. In the United Kingdom, the exact reverse is true. Without this Parliament, the foot and mouth crisis in the United Kingdom would not have reached a satisfactory conclusion. If these gentlemen can do nothing but make disparaging remarks, they have failed to get the message, including in the British countryside, and they are leaving the British countryside firmly out in the cold. In any event, Parliament, and the Group of the European People’s Party (Christian Democrats) and European Democrats are keeping an eye on the British countryside.
The citizens of Europe are the judges of our actions. I believe that this budget compromise allows us to confidently look them in the eye, as it provides us with the means to reach our goals. But will the resources described in budget 2005 be sufficient for the long term? We understand that a state budget deficit makes governments try to minimise expenditure. However, if expenditure falls below a certain level, it becomes pointless: if goals remain dreams, then every euro spent will just be thrown down the drain. The current budget is not like this yet, but we should put a lot more effort into certain areas in order for our enterprises to be competitive on a worldwide scale and in order to help cohesion countries to catch up with other states sooner.
We must pay attention to the fact that this compromise, which I support, expends a lot less money than what was planned at the 1990 budgetary cycle. The question arises now at the time of planning a new cycle: what is the point in setting goals for the distant future, or giving numbers for several years ahead, if we do not fulfil them? We, who lived under Soviet domination, lived and experienced what it meant to construct five-year plans from gratuitous numbers. I would like to see the Union avoiding these pitfalls, I have faith it will, and I support next year’s budget.
Mr President, I would like to apologise yet again for not being at the conciliation meeting, which was a very lengthy and hard-fought affair. I pay tribute to the new Commissioner, and particularly the minister, who was in charge.
I heard reports that the Council of Ministers was at one in its stance on what the level of spending should be. As someone from the United Kingdom – although not of the same political party as the government – I very much welcome its statement, together with that of five other countries, that there should be no level of spending above one per cent of GNI or GDP. I am delighted that the outcome of this conciliation was exactly that.
As regards the agencies, more thought needs to be given to the question of their income in the future. I welcome the move away from in-house activity, away from the Commission and into arms-length agencies; but these have mushroomed, which is a sign of their success. We now need to look at how much more income they can achieve from outside sources instead of just being given grant-in-aid or subsidies from this Parliament. I speak here as someone who was chief executive of the National Building Agency in the United Kingdom. We had to turn around very quickly from being 85 per cent supported by grants or subsidies to being wholly self-supporting. It can be done. However, I am not saying the change needs to be that vicious.
Finally, with regard to structural funding, the very sensible agreement that was reached, namely, to reduce the spend in 2005 but to have an arrangement in readiness agreed by all parties that a supplementary and amending budget could be brought in at any time, means both that we have control over what is happening in 2005 and that reasons have to be shown why we need real spend in 2006.
Mr President, as draftsman of the opinion for the report of the Committee on Agriculture, I regret the arbitrary cuts decided on by the Council of Ministers in spending on common agricultural policy subsidies for 2005.
This is a cut of no more and no less than EUR 1 billion, compared to the European Commission’s preliminary draft budget, an unprecedented decision, taken, furthermore, within the key context of the debate on the European Union’s future financial perspectives.
I condemn the flippancy with which the Council of Ministers has adopted this decision because it jeopardises the funding of agricultural subsidies for next year, which are the consequence of a formal commitment by the Member States to the European Union's farmers.
The Council's decision leaves the management of common agricultural policy subsidies in a precarious situation, and this will oblige the Commission to apply spending discipline which could lead it to commit more than one injustice.
There has been mention of the possibility of later on introducing the amending budget to patch up the holes in the 2005 agriculture budget, although so far we do not know where those necessary resources are going to come from. It is clear that the countries in favour of reducing the contributions to the Community budget have won the first battle, because the Council of Ministers has unanimously supported this cut.
This unanimity also included my country. Nobody has dared to question this decision, which, furthermore, takes no account of the opinion of this House. At first reading the European Parliament re-established the European Commission's preliminary draft budget, an initiative which has been completely ignored by the Council of Ministers, the only body with decision-making powers with regard to obligatory spending.
The cut in agricultural spending for 2005 is simply a forerunner of what could happen from 2007, when the European Commission will have to present a report to assess whether or not it is necessary to introduce cuts in the unit sums of the direct aid received by European farmers. Unfortunately, the European Parliament’s voice has not been taken into account on this occasion. I would, therefore, like to call on this House to try to prevent this situation from recurring next year.
Mr President, just like Mr Salafranca Sánchez-Neyra, I am somewhat confused about the speaking arrangements. I am speaking in this House as draftsman of the opinion of the Committee on Development on the Budget and should in fairness have been allowed to speak at the beginning.
I wish to congratulate Mr Garriga Polledo on his very skilful work, for his considerable sensitivity to views from the various committees and, in general, for his efficient handling of our deliberations. As current representative of the Committee on Development, I am delighted with the result. By making full use of the flexibility mechanism, we have been able to avoid significantly cutting back on long-term development programmes in order to make room for Iraq.
I genuinely agree with Mr Salafranca Sánchez-Neyra that we must find a long-term solution to the problem that, in general, arises every year in connection with major disasters and crises. We must protect our long-term development programmes if we are to have a chance of making a constructive contribution to the work on achieving the millennium objectives.
When it comes to the specific focus in heading 4, I am very pleased to have gained a hearing for the demand that the budget be more clearly oriented towards poverty alleviation. This is happening through the increase of EUR 30 million in the appropriation to efforts within Asia, where the vast majority of the world’s poor live. It is also happening through the increase in efforts in the area of health. More resources are being earmarked for the work on reducing the spread of HIV, malaria and TB. As Mr Bowis emphasised just now, a new programme to the tune of EUR 10 million is also being set up to combat other poverty-related diseases, with a special emphasis on vaccinations for young children.
Far greater resources are needed in the area of health, especially in Africa. The contributions we are now deciding upon mean that we are continuing single-mindedly to work with a view to increasing support for the health sector within the sphere of aid, and that is an entirely proper road to go down.
. Mr President, let me start by thanking Members of Parliament for their interesting remarks.
My first remark is in response to what Mrs Trüpel and Mr Wurtz said. It is absolutely clear that I am speaking here not on behalf of the net contributors, the 'one per cent group', or the government of the Netherlands, but on behalf of the Council. The Council was unanimously in favour of budgetary discipline. It was also unanimously in favour of only a slight increase in payment appropriations, taking into account the needs of an enlarged Union.
This brings me to concerns expressed by Mr Ferber, Mr Wurtz and Mr Maat about the level of payment appropriations not being enough for all the needs in 2005. The Council's second reading is based on the principle of budgetary discipline. The Council was united in believing that the level of payment appropriations was of prime importance. This is why the Council showed an example by reducing compulsory expenditure in the field of agriculture. In our global agreement, the payment appropriations are EUR 1 billion higher than the Council's estimate of what is necessary to fulfil the obligations in 2005. According to the Commission, which has to implement the budget, the agreed maximum amount is sufficient.
Equally important is the fact that the Council will take up its responsibility if it turns out that payment appropriations are insufficient. The Council has proved that this is not a hollow phrase: it provided additional payments for structural measures this year, as you know. We have committed ourselves to doing this in just one reading for any additional funding needed, as Commissioner Grybauskaitė mentioned.
It was interesting to hear Mr Ferber's question on the results in conciliation with regard to the additional funds for 2005. He forgot to mention the EUR 10 billion that we got back unspent in 2003.
In conclusion, I agree with Commissioner Grybauskaitė that they were tough negotiations. I would like to thank her, the rapporteurs and the Chairman of the Committee on Budgets for their constructive role in the negotiations. The result is what counts, and it is a good compromise. I very much agree with Mr Garriga Polledo, who said it is not a win-lose situation, it is a win-win situation: there is room for both budgetary discipline and political priorities. At the end of the day it is a win-win situation for European citizens.
– I do not think that the Commission wishes to intervene again.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
–The next item is the oral question to the Commission by Mr Borrell Fontelles, on behalf of the Temporary Committee on Policy Challenges and Budgetary Means of the Enlarged Union, on the preparation of the next financial framework.
Mr President, Commissioner, the Prodi Commission left us with two communications: one on the general framework for the 2007-2015 budget and another on the legal bases for the policies which must be funded.
The Council of Ministers has already begun working on an committee, as its representative, Mr Nicolaï, has told us, and we in the European Parliament have created a temporary committee, which it is my honour to chair, which has already produced a series of documents and within which our rapporteur, Mr Böge, is doing very considerable work on making Parliament's position coherent.
We are all, therefore, aware of the importance of this task, which must serve to establish the political priorities and define the budgetary resources available to the Union during 2007-2013.
Everybody knows – though I must remind you of it – that without the agreement of Parliament there will be no financial perspectives. Without the agreement of Parliament it will not be possible to reach an interinstitutional agreement which does not appear in the Treaty.
Parliament wishes to reach an agreement within the time limit laid down in the timetable, but it wants a good agreement, and in order to achieve one, certain issues must be clarified straightaway. Firstly, we need to know whether the current Commission officially accepts the proposals of the outgoing Commission.
It is true that you, Commissioner, have already told us in the meeting of the Temporary Committee on Policy Challenges and Budgetary Means, that the Commission headed by Mr Barroso directly accepts the proposals of the outgoing Commission. Shortly afterwards, however, leaks and comments have appeared in the media suggesting that the Commission intends, or at least accepts, not going as far as the proposals produced by the Prodi Commission.
This is the time for you, Commissioner, here in Parliament, in the absence of the President of the Commission, formally to tell us, in your opinion, the level of resources Europe needs in order to fulfil its ambitions. It would also be good if you could explain to us which income structures you believe are most appropriate in order for the Union to be able to confront its current and future needs.
Secondly, it would also be a good thing for us to explore what would happen in the event that certain Member States prevent an agreement from being reached within the relevant time limit. Would the Commission then be prepared to provide for the transitional provisions necessary to ensure the continuity of multi-annual programmes in the absence of a framework agreement on the financial perspectives?
As you know, Parliament has already expressed its preference with regard to the duration of these financial perspectives. We believe that five years is preferable since it is more in line with the duration of the terms in office of Parliament and of the Commission.
Commissioner, Mr President, by creating a Temporary Committee on Policy Challenges and Budgetary Means and appointing its own President as chairman of that committee, which is not normal, this Parliament wished to give a clear demonstration of its interest and political commitment to a process which is so sensitive and essential to the future of Europe.
We know that we are facing some very important challenges. How to fund the enlargement we have just carried out. How to confront the enlargements which are on the horizon and which will undoubtedly take place within the framework of the future financial perspectives. How to ensure that Europe’s increasing role in the world is backed up with sufficient economic resources. How to realise the policies which will make Europe what we always call, when speaking of Lisbon, the most dynamic and competitive economy in the world.
All of this must be included in the budget, because what is not in the budget does not exist, as Finance Ministers say. The expression may be somewhat of an exaggeration, but we know that, in order for certain things to exist, they must first appear in the budgets.
Commissioner, Mr President, the Barroso Commission has been confirmed by means of a very broad vote of confidence from this House. This is the time for you to demonstrate that you are not simply mediators between Parliament and the Council, but that you are able to show strong political leadership. The financial perspectives offer a great opportunity to demonstrate this.
Mr President, ladies and gentlemen, we set to work on the basis of the Communication and the proposals from the Commission. In order to be able to press on with our work, we do of course need answers to the questions that this House’s President has just addressed. In fact, Commissioner, there are plenty of discussions and rumours afoot, and perhaps today’s debate will help clarify matters. For example, you told a meeting of the Temporary Committee that the agriculture policy was a relic of the nineteenth century. If that is the case, why is there no proposal from the Commission to change it? Or does it not after all contribute something to the Lisbon strategy and to sustainability, in view of the current state of play where decisions on agricultural reform are concerned? Commissioner Verheugen has said that, in order to make a success of Lisbon, we need more responsibility and greater commitment from the Member States, but we see it as also involving the question of added value for Europe, of whether Lisbon is meant to implement the Budget more vigorously, particularly in connection with the programmes that bring Europe added value, in research and the multiannual education programmes. Then, we hear reports of internal discussions even at this early stage about the possibility of moving away from the 1.14%, and then someone puts forward the idea that 1.06%, or 1.07%, would be a workable compromise, so let me, as rapporteur, make it perfectly clear that nobody in the other institutions should imagine that Parliament is prepared to negotiate below the margins set as a network by Article 272 of the Treaty. Let me add that this is without taking account of the European Development Fund, which adds another 0.03% and has, for the first time, been included in the figure of 1.14% in the Commission proposal and hence also in the Budget.
Commissioner, you described a crisis situation featuring all the things that can happen if agreement fails to be achieved. We want agreement, and that is why, yet again today, we insist on a monthly trilogue capable of ensuring that difficult chapters are not left to be dealt with at the end of the procedure, but rather that issues of flexibility, duration of the Financial Perspective and many points of substance can be discussed in good time and considered jointly as part of a permanent dialogue between the institutions.
. Mr President, I am supposed to say that officially I am responding on behalf of the Commission to four questions from Parliament, but I received a lot more. I will try to answer them as well as giving the 'official' response.
I must say at the outset that in the Commission there are no internal discussions on ceilings other than the official proposal that was presented to you and to the Council. Despite media rumours, this is not a subject for discussion in the Commission.
Now the 'official' response to the first question: does the new Commission endorse the structure of the new financial perspective? Yes, the enlarged European Union faces new challenges and needs to meet new expectations. We need to update the structure of our financial perspectives to better reflect these new priorities. This entails a new classification of expenditure to give a new profile for the Union's finances. This more limited number of expenditure headings reflects the Union's main priorities, making them more visible to European citizens and rationalising expenditure accordingly. This Commission endorses the same priorities, i.e. transforming the European Union into a dynamic knowledge-based economy, pursuing greater cohesion in the context of the enlargement of the European Union, preserving and managing the European Union's natural resources – including agriculture, fisheries and the environment – and developing the area of freedom, security and justice and the role of the Union as a global partner.
The proposals before us reflect the needs of the Union, firstly because these priorities identify and represent a common consensus about where Europe must intensify its actions. Secondly, the proposed structure also offers a real step towards simplification and rationalisation, which was welcomed by Parliament in its resolution of 22 April. Finally, the proposals have already allowed both the Council and Parliament to have substantial discussions and prepare the ground for an agreement next year.
The second question: does the new Commission endorse the duration of the financial programmes which will commit the next Commission and the next European Parliament? Let me assure you that the Commission is fully aware of Parliament's position – which was also expressed in the resolution of 22 April – in which it calls for a financial framework to be established for a period of only five years. However, we looked into this question and concluded that for the next programming period, seven years would be the best solution because the ceiling for market-related expenditure and direct payments – in agriculture, for example – has already been fixed by the European Council until 2013. A seven-year timetable also maximises the benefits of long-term planning, in particular in cohesion policies.
The third question: does the new Commission endorse all the proposals in what is known as the 'Prodi package', or does it consider that it should be readjusted and, if so, on which issues? As I said earlier, we endorse all the proposals. The Commission stands by the package proposed earlier this year. We do not call it by that name: it is the Commission's proposal and we endorse that proposal, namely the proposed financial framework, complemented by a series of legislative and non-legislative proposals adopted between February and September 2004. They have been submitted to the Council and to various committees of this Parliament. The Commission foresees the adoption of the remaining necessary proposals early next year.
The political project which underpins the financial perspectives is based on a number of well-established priorities on which a consensus already exists between the European institutions on the number of commitments already made, for example on agriculture, enlargement, Lisbon, etc. Building on this, the Commission is now also preparing its five-year strategic objectives, which will be presented to Parliament by the end of January 2005. The Commission believes that the proposals constitute a good basis for an agreement for the next financial perspective. To reach such an agreement the Commission will be taking an active part in the discussions and negotiations that will take place with the European Parliament and the Council. In this context, the Commission will take fully into account the key points of the discussion and will strive to reach a political agreement by the end of June 2005.
The fourth question: is the Commission ready to take account of other institutions' priorities? The answer is yes. The Commission will of course take careful account of Parliament's position in relation to the initiatives already proposed and in view of those that will arrive in 2005. The package is already based on a very broad consensus about where actions are required, in the light of European Parliament resolutions, European Council conclusions and, indeed, discussions within the Commission.
The forthcoming discussions on the Commission's strategic objectives are directly linked to this, and the Commission attaches considerable importance to the establishment of common priorities. The Constitution will mean a codified multiannual financial framework, and I would like a common vision for the next programming period to be our first step on this path.
I would like to make two brief points in finalising the official answer to the question tabled. First, I wish to remind you of what President Barroso has said in this House: the European Union needs to match its political ambition with its financial resources. Increased spending has been proposed because, with enlargement and with a demand for action in new areas, it was inevitable. We cannot have a larger European Union with less money. Secondly, I underline the Commission's strong commitment to the need to respect the target of a political agreement by June 2005 and the adoption of legislative proposals by the end of that year.
The Irish and Netherlands presidencies have achieved considerable progress during their respective terms in the Council. We all need to sustain the momentum and actively support the efforts of the Luxembourg presidency to achieve political agreement by the end of its term. The Commission wishes the presidency well in the task of achieving the goals which will be useful for all European citizens.
.  Thank you, Mr President, thank you, Commissioner, for the first response you have just given us. In so doing, you have confirmed what you said to our Temporary Committee and the Committee on Budgets. In short, I have to say that your response does not altogether satisfy us since it amounts to saying that the new Commission is adopting the previous Commission’s proposals without examining them in detail, and that it believes that the ball is now in Parliament’s and the European Council’s courts.
We are in fact looking to the Commission to show not the passive attitude of a mediator but the leadership of a political executive strong in the confidence massively expressed by Parliament scarcely a month ago, to quote President Borrell. It is all the more necessary and urgent that the new Commission should adopt a strong position now that initial soundings of all concerned in the Council have revealed that, for the first time, some Member States are proposing to cut the relative amount of the present budget, as Mr Böge said.
Thus, the Commissioner for industry is saying publicly that there are currently 27 priorities for the Lisbon strategy and that they should be combined into one. Will that not be reflected in the budget?
You say there has been no debate in the Commission over the proposed amount for the ceiling of own resources. When will that debate take place? In what areas would financial sacrifices be inescapable for the Commission if this resources ceiling were not obtained?
Can the proposals made by Mr Prodi reasonably be financed on the basis of the present system of European Union financing, or does the Commission believe that negotiations should cover income as well as expenditure?
Finally, what provisional measures should be taken, and when, if, as seems highly likely, the Council fails to reach a consensus before the process of ratifying the Constitution is completed? As you have reminded us, President Barroso says we cannot have more Europe for less money. How much money does the policy proposed by President Barroso require?
.  Mr President, Commissioner, I am speaking today in my capacity as my group’s coordinator in the Committee on Regional Development, which has the second largest individual budget to deal with, as the budget for cohesion and structural policy, with a 35% share, is second only in size to the budget for agriculture. Alongside the tasks we have to perform in dealing with the Financial Perspective, the specialist committees and most especially the Committee on Regional Development have the task of preparing the relevant Regulations for each Fund for the new financial period of 2007 to 2013. I see the anchoring of this cohesion and structural policy, including in our Constitution, on the basis of the Lisbon and Copenhagen conclusions, as creating very modern political approaches to the implementation of a European policy for the public’s benefit.
What we in the Committee on Regional Development need for our work is a reliable statement and foundation, and both I and my group believe that only the Prodi proposal can fulfil that role. I will permit myself the aside that I get the impression that regional policy appears to be used by everyone as a sort of piggy bank. The Council does it by attempting to get a percentage accepted while a majority of its members want to make cuts because agriculture has already ground to a halt. Having seen the way you, Commissioner, deal with the Committee on Budgets and the temporary committee on the political challenges and Budget resources for the enlarged EU between 2007 and 2013, I can say that the Commission does too, calling ever more frequently for a Financial Perspective. I get the impression that the second half of that sentence is missing: ‘whether that Perspective be good or bad’. That is something we cannot afford.
The attempt is made ever more frequently to use structural policy measures to fund other things; the example I would give is the way in which the funding of Natura 2000 is being removed from the environmental sector and moved to structural policy. Let me also say, though, that regional policy was necessary in the old EU of 15 Member States, and it is necessary in the new one, with its 25. We need efficiency, but we cannot afford it to happen that drastic cuts in this area punish a large part of the population for something that we all wanted and that the European Union always has made tangible and accessible to millions of citizens.
Commissioner, you said that the newspapers report only failures. In Germany, we have a saying to the effect that there is no smoke without fire. That is why debates about 1.05% or 1.06% are not helpful. Let me remind you that the European Union has always worked well when the Commission has strengthened Parliament and vice versa. We can negotiate well together, whether the Council is on the same side or our opponent.
Mr President, we in the Group of the Alliance of Liberals and Democrats for Europe were very pleased to see that the Prodi Commission attached such great importance to the Lisbon objectives when it presented its draft financial estimates. We also note that improved competitiveness and increased growth in Europe are among the things that are genuinely high on the Barroso Commission’s agenda and have been so right from the start. That is something we have also seen following the clear observations made by Mr Barroso today here in plenary.
I therefore think it only natural to ask the Commission whether it will face the implications of its sharp focus on the Lisbon objectives and amend the Prodi Commission’s proposal. Is there anywhere it will allocate more resources to improve competitiveness and to create increased growth and more jobs? Are there any changes to the structure of the financial framework? Is there to be more focus upon growth-oriented policy areas? Are there things to be dispensed with?
What we have here is a large complex of legislation and proposals. I appreciate that what exists at present forms the point of departure, but it might however be interesting to hear whether there is anything to which more weight is to be given and whether there are any negative priorities. If there are to be priorities, where are the cutbacks to be made first?
When we in Parliament debate the financial estimates, we do not focus upon an expenditure ceiling, as some countries in the Council do. We do not wish to become tied up in the Council’s blinkered discussions of 1% or whatever. I am pleased that, in this House today, you have said that percentages are not being discussed in the Commission either – at any rate, not at the moment.
We must not talk about quantity, but quality. Parliament must therefore call upon the Commission to preserve a stoical calm and first of all discuss the content of EU policy. We can discuss budget ceilings subsequently. We now have a unique opportunity to consider what we want, as well as what we want the future EU to look like between 2007 and 2013, and that is an opportunity we must not waste.
As far as my own group is concerned, it is important to have the focus on research, to strengthen the common research programmes and perhaps even to consider creating a fund for basic research that can strengthen research in future technologies such as nanotechnology, allowing the EU also to be a key player. We must consider obtaining increased benchmarking of our universities in Europe in terms of a fair comparison of who does what best on a cross-border basis, and we must create healthy competition. We must look at our training programmes and see whether they take account of needs in the new Member States where, for example, many students cannot afford to travel and learn new things.
Again, it may be asked: ‘Have we obtained the correct focus in what we now have?’ This, clearly, is the debate in which we in Parliament shall engage and on which we shall work. That being said, the big battle will clearly centre upon regional policy. It is regional policy that is the difficult area. When you attended the hearings here in Parliament, you were courageous enough to express the view that some of the new countries were probably able to absorb more than 4% of gross domestic product. I shall be interested to hear whether you still hold that view, Mrs Grybauskaite, once you are Commissioner. In this area too, we shall of course look at how to make most effective use of the money and at how to create quality rather than just look to quantity. What we are able to come up with on the issue of regional policy is therefore crucial, and we appreciate, of course, that this is quite a difficult subject, including for the Council.
I hope that we can obtain a constructive dialogue and a monthly trialogue, for it is important for us to go on discussing these matters. It is quite a package that we have here.
.  Mr President, the Group of the Greens/European Free Alliance regards the Commission proposals as a sound basis for negotiations between Parliament and the Council. I understand that you now want to refer to it as the Barroso package instead of the Prodi package. That is fine with me. After all, I am concerned with content. I very much welcome 1.14% of the GDP for investments in the Lisbon strategy, for money for an economic incentive in the poorer regions and for reinforcing the EU’s role in the world.
My group is also critical of your plans, though. After all, the future generations, our children, appear to be getting a rough deal. Investments in renewable, sustainable energy sources are inadequate, which is detrimental to the environment and is also feeding dependency on all kinds of dubious regimes in countries where oil flows in abundance. There is no separate fund for Natura 2000, there are insufficient resources for improving the reception of refugees in the region and the increase in funds for culture and exchange programmes for young people is too small. We would like to promote Europe a little less and ensure that people experience Europe a little more.
So, it is 1.14% ‘plus’, as far as my group is concerned. That is, indeed, quite different from what many Member States say. Some of those Member States still apply the 1% mantra. Meanwhile, they have sneakily become more radical, because I noticed that they are meanwhile applying 1% in the commitment appropriations instead of in the payments, which have traditionally always been somewhat lower. That would mean that up to 2013, we would have a budget that is lower than we have at present, while the European Union has enlarged. All the while, we are busy making lists of ambitions.
The Member States do not all follow the same view. The cuts in agriculture and the structural funds are, in fact, very controversial. A child will therefore realise that those will mainly remain intact in the major negotiations. Where will the cuts be made? In the funds for research, development, human rights, the environment, external policy and culture. Precisely those areas that are close to people’s hearts and that are given a visible added value if they are implemented at European level. A budget that is borne out of euroscepticism will only feed that euroscepticism even more. In that way, we will retain a Europe that is mainly focused on the market and the currency, and that is heading absolutely the wrong way.
I agree with Mr Lamassoure, who states that we need more active leadership from the Commission. If we really want – and that is what we uphold, after all – that Europe is a Europe that is united in diversity, we will need to actively invest in this. I would also like to call on the Commission to use us, because they do not know our position yet. We may be arguing in favour of 1.5%, because we are far more ambitious than the Member States. With 1.14%, the Commission will therefore be treading a middle path.
I therefore hope that you will gain the strategic insight to dispel all the smoke that is continuously being created and which we think may be indicative of a small fire – you may have dropped 1.07% somewhere in secret after all. We urge you to table a clear position about where you want to take this Europe. Show your leadership. Prove it in the negotiations, for that is the only way of creating a Europe that is not the old Europe of the market and of the currency, but a Europe that takes people and the environment to heart.
Mr President, ladies and gentlemen, the debate on the Union’s Financial Perspective ought to be a debate on the future of Europe. The decade 2004-2013 will be characterised by the accession of 12 new countries. The Union needs to decide whether it is going to promote the unification of Europe and equality of opportunity, or whether it is to create divisions and heighten inequalities. Research establishmentscivic society, entrepreneurs and others ought to contribute to the debate on the future of Europe, not just politicians. Unfortunately, the Union is not in favour of a public debate of this kind. Instead, the future of Europe is being decided in remote offices. Bureaucrats and politicians are taking the decisions on tasks and resources, and they also decide how to allocate funds and on the amounts involved. In the meantime, Parliament is busy debating minor issues together with the possibility of broadening its competences. Even if Parliament’s competences were to be increased, there will be no time to prepare our own draft budget tackling two major issues, namely how to speed up the pace of economic development and how to reduce the differences between richer and poorer regions of Europe.
A new budget is required, however, as the Commission’s draft runs counter to the notion of solidarity and is not conducive to speeding up the development of Europe. This is true both of the proposals and the sums referred to therein. The best example I could mention is the fact that the countries of the old Fifteen, which are all rich, are to receive in excess of EUR 194 billion from the Cohesion Fund, whilst the ten new Member States and Romania and Bulgaria are only due to receive EUR 180 billion. It is also worth remembering that a significant proportion of the second sum will end up in the richer countries, in the form of order and of payments to advisers and experts.
In our view, the European Parliament ought to come up with its own draft budget. This should either be undertaken in opposition to the Commission and the Council, or in cooperation with them. This budget would be based on three principles. The first of these is that the greater the Union, the greater the budget. The second is that the greater the differences in development, the more funding should go to less-developed regions and Member States. The third principle is that tax and investment concessions are required, as are other appropriate measures for the benefit of less-developed regions and countries.
Mr President, if you perhaps try to explain what this is all about to a young female citizen of the European Union and to a middle-aged male one, do you not inevitably end up making comparisons with the Soviet Union and telling them that we are dealing with a seven-year plan rather than a five-year one? Is it not the case that the decision-making machinery is very much comparable to that which then operated in Moscow, with the difference that lobbyists are now involved? And if you turn it around and tell them that you understand the European public’s need for money, and then consider the priorities and say: right, I really do want to double the education budget; I do want to double the research budget – how, then, my dear Commissioner, do you make that transparent? How do you set it out? If you do not manage to make it clear what we need all this money for, public support will certainly be denied to you, and Europe will slide even closer to the brink of disaster.
The President of the European Commission made certain comments last week – and a colleague has pointed this out today – to the effect that more Europe cannot be created with less money. Today, Commissioner, you have confirmed that the current Commission is maintaining the proposal of the previous Commission. I would add – to those people who are constantly claiming to be Europeanists – that less money means the renationalisation of the cohesion policy, which is equivalent to less Europe.
Nevertheless, the Commission will probably soon propose amendments depending on how the negotiations develop. And I am sure that the Commission’s proposals will be based on the principle of balance. I would, therefore, like to ask the European Commission to review the aspects of its proposal which could lead to unfair results because of their lack of balance, Commissioner. Because I believe that to a certain extent that is what is happening at this point in the negotiations.
In order to provide material for this debate – either endorsing it or rejecting it – I would call on the European Commission to make public in this House the information available to it on the impact on the fifteen Member States of the costs of enlargement – which, of course, is absolutely essential – because the intention to pay for the convergence requirements of our new partners at the expense of solidarity with the countries and regions of the existing States would be profoundly anti-European and harmful to our shared future.
I shall end by expressing my support for the European Commission, provided that it maintains the Cohesion Policy as a fundamental pillar of European integration.
Mr President, the Prodi multiannual financial package is now referred to as the Barroso multiannual financial package, as long as it is based on 1.14%, although to me, 1%, 1.14%, 1.24% ... is not of the essence. The real debate is about the question whether we are prepared to actually pay for the political priorities included in the new European Constitution. It is a case of putting your money where your mouth is, therefore. It is precisely in that area that our citizens have seen European leadership fail too often. I have six observations to make.
The first is that Europe must be a social Europe, but in most countries, private and public investments in education and research are trailing behind. The cuts are harsh at 3%, but there is not enough room for extra investments in research and education. The golden rule is not an option in the Stability Pact.
Secondly, we are not prepared to make the real switch from agricultural subsidy to rural and environmental policy for the sake of internal social cohesion and our priority, which is knowledge. This would create actual room for knowledge innovation in the countryside and in the urban areas, with priority being given to the ten new acceding countries. In Europe, we say in the Constitution that we want Europe to have a central role in the world.
At present, one in five people across the globe have no access to education or health care. We talk about millennium objectives and about 2015, but what we see are, in fact, levels of spending by the EU Member States and by the EU itself that are far below par in this respect, despite resolutions by this House. We want the Commission’s new plans and the Commission communication about development policy to be given priority in January, with broad backing from Parliament, for these millennium objectives in Heading 4: 35% for the millennium objectives and 20% for basic education and basic health care. Mr Borrell was right in saying that if it is not in the budget, then it does not exist. That, then, is why we want it.
The fourth is that bad European leadership is at its most prominent in external policy, with major decisions, but no funding. We want a Middle East policy overnight, and we get the funding from the budget to fight poverty in Africa. We want a new neighbourhood policy. All well and good, but the money is once again taken from the budget to fight poverty in Asia and Central America. Each objective deserves its own budget. We should not have to shift funding around.
The fifth is that we want national fraud and accountant certification bureaus in order to guarantee swift and fraud-proof implementation and subsequent approval in each country. We are still far too vulnerable on that score.
Sixthly and finally, the public wants to see that each country makes a fair contribution to the combined European budget according to its own capacity. If that is 1% or 1.15%, so be it; as long as it is done according to the capacity and the means of each country. Equal shares. That applies to the Netherlands as well as to other countries. Only then will we receive the support of our European citizens for a truly serious policy.
Mr President, the European Union’s new financial framework is probably the biggest issue that Parliament has to resolve this term. It is not just the volume of EU funding that is at issue, but what future action is to consist of in general. The first serious disagreement among the Member States concerns the extent of financing. The Commission’s proposal is based on the payment appropriations, which on average would amount to 1.14% of GDP. The proposal by six countries for a ceiling on expenditure of 1% is a stringent one. It does not even reflect the extent of next year’s budget, although the transition phase for the new Member States is only just starting. A call has now been made for joint liability. Will it end when it is a matter of money?
Another problem is the call for a rebate on contributions by the largest net contributors, known as the ‘generalised correction mechanism’. That does not seem fair, as these same Member States also benefit most from the single market.
The Commission’s proposal puts great emphasis on improving employment and competitiveness. In my opinion, that is absolutely the right focus. There have already been enough resolutions. Industry and enterprise cannot succeed if there is no serious research and development work. On the other hand, research is so expensive that no Member State on its own can compete, for example, with the United States of America or Japan. For that reason, European cooperation is needed. We already have examples of this in the fields of space technology and particle research.
The creation of new research programmes must be based on the premise that they will focus on projects that call for Europe-wide cooperation. They must not be allowed to become bureaucratic Structural Funds programmes, the like of which we have now. There must also be more substantial production of training courses in connection with programmes of research. It is very important that we should agree on the future financial framework next year. Then we would avoid the sort of mess we saw at the start of the Agenda 2000 programme, which was delayed, resulting in serious delays in the drafting of several programmes.
Mr President, in my one minute of speaking time I shall focus on regional policy and specifically the risk that there may not be a regional policy for some states after the conclusion of the negotiations on the financial perspectives.
Commissioner, I welcome your commitment to the original Commission proposals, although we have heard from other sources that the Commission – somewhere – is preparing for alternative outcomes. I would ask you to consider publishing what analysis you have carried out of alternative outcomes of the financial perspectives. That would be particularly helpful to the debate within our own nation-states.
My own country, the UK – as opposed to my own nation, Scotland – is putting forward a position that is as unconstructive as it is unclear. An objective analysis of what the UK position would mean in terms of numbers and political ramifications would be a hugely helpful contribution to the debate. The UK contribution to the debate thus far, with its position on the UK rebate, the statistical effect, the nationalisation of structural funds and the limiting of the EU budget to one per cent of GNI is nothing less than a cumulative act of vandalism. An objective analysis of this contribution from the Commission would be a very helpful debating tool for us in the United Kingdom.
Madam President, the long-term financial perspective is an important document. It will place a restriction on the annual budgets right up until 2013. This will be crucial to choices of areas and to how great a commitment the EU can assume during the next seven to eight years.
In recent days, the Commission has presented its view of the long-term budget. The new Commission has taken over the old Commission’s proposal, or what is known as the Prodi package. This means a significant rise in expenditure. In the case of some countries, it is a question of a 50% real increase. That is something I find unacceptable.
My view is that the new Commission should have listened more closely to the views of the six largest net contributors. They demanded that the financial perspective should include an expenditure ceiling of 1% of gross national income. There should be a ceiling not only for payments, but also for commitments. It is not acceptable, as the Commission proposes, to allow the commitments to proliferate to 1.27% of gross national income. That is the upper limit that the Members have undertaken to pay. After 2013, there will be no way of expanding over and above general economic growth unless all the countries agree to give up their right of veto. That is not something I believe they will do.
The Commission therefore proposes that the EU introduce some form of EU tax. We are definitely and strongly opposed to the EU’s being given its own right of taxation. Without monitoring by the individual Member States, there is no limit upon the EU’s ambition to grow into a federal superstate. Each Member State should allow its parliament to vote on the EU’s financial perspective before the Council of Ministers takes its decision so that the decision is not taken secretly but openly and clearly, with people aware of the financial commitments they will assume.
So that the national parliaments might be provided with a sound basis for their decisions, the Commission should prepare a draft alternative perspective contained within the 1% expenditure ceiling we have proposed. There is otherwise a palpable risk of the Commission’s ultimately being forced into ill thought-out cutbacks in expenditure and commitments, instead of having properly considered prioritising that makes it possible to keep the promises made to the new countries.
The debate will now be suspended and will resume at 9 p.m.
The next item is Question Time, with questions to the Commission (B6-136/2004).
Only a few years after the scandal caused by revelations concerning dioxins in poultry and bovine spongiform encephalopathy entering the European food chain, it would appear that European citizens now have further cause for concern with discovery of carcinogenic dioxins in diary products in the Netherlands reawakening the nightmares of the recent past. Europe has not succeeded in containing this new phenomenon which affects basic consumer commodities and constitutes a serious public health hazard.
What measures will the Commission take to meet this new threat and definitely ensure food safety within the European Union in future?
. The recent case of contamination demonstrated that the European Community already has the necessary integrated legislation to manage such situations in a suitable manner. That is why the question of additional measures is not being raised, at least not for the moment, the question being the need to apply existing measures correctly.
Programmes for monitoring dioxins and PCBs in food and feedingstuffs are applied throughout the European Union. Τhese programmes have allowed the Dutch authorities to identify the contamination and take suitable measures to exterminate its source. There are monitoring and identification systems for identifying the undertakings and livestock units which may have been contaminated.
In order to prevent the introduction of possibly contaminated food and feedingstuffs into the food chain, the necessary containment measures have been taken for these installations. The early warning system for food and feedingstuffs operated with particular efficiency as regards the exchange of information between the competent authorities.
The adoption by the European Union of upper limits for dioxins played a primary role in the management of this case of contamination. It is indeed a legal tool for taking decisions which safeguard the protection of public health. However, we must admit that it is not possible to totally exclude the possibility of contamination of the food chain. The risk will always remain, which is why we have adopted the measures needed for us to identify and combat such risks. It is, however, of immense importance to the protection of public health that contamination be identified in the early stages through monitoring and for us to have rules which prevent and avert further contamination of the food chain.
Current Community legislation already includes such provisions. Nonetheless, the case of contamination which we are discussing today demonstrates the need to evaluate the safety not only of the ingredients of food and feedingstuffs, but also of the products which are used directly or indirectly in the preparation of food and feedingstuffs. Food safety legislation stipulates that food and feedingstuff manufacturers are responsible for product safety. The Commission will continue to emphasise this obligation to manufacturers and to monitor the controls carried out under the responsibility of the competent national agencies in order to safeguard compliance with current requirements.
Finally, as far as landfills are concerned, Community legislation has been adopted in order to ensure that landfills are designed and operated in a way which does not jeopardise human health or the environment.
– Madam President, Commissioner, the necessary tools for managing risks and safeguarding public health are, on the one hand, the adoption of maximum limits for dioxins in feedingstuff substances, feedingstuffs and food at strict but feasible levels which will become stricter as time goes by and, on the other hand, the apportionment of responsibility at all stages of the food chain at which dioxins are identified.
However, the weak link in the chain for the success of this endeavour are the control mechanisms, especially in the feedingstuffs sector, where the link with public health is not directly perceived by citizens and awareness at production level is lower than with food. This has also been proven by the fact that the root cause of recent major food problems has been dioxins in feedingstuffs.
What action do you intend to take to strengthen and fortify the existing model of feedingstuff control mechanisms so that controls at both European level and at the level of Member States are more efficient?
. I should like to add that, as far as upper limits on dioxins are concerned, they have already been set and there are strict standards. At the same time, emphasis has been placed throughout the food chain not only on the final product of feedingstuffs, but also on the production mechanism and, for this reason, the instruments used for production will also be controlled.
I should also like to inform the honourable Member that we shall soon be adopting a regulation on feedingstuff hygiene with the objective of laying down strict rules and the critical steps in the production process at which all hygiene rules will need to be adopted and I think that this will address the honourable Member's concerns.
In the context of emission trading, administrative charges amounting to several hundred thousand euros are sometimes imposed in Germany in connection with applications for CO licences. On what basis are such charges calculated? Are the charges the same throughout the EU and, if not, how does the Commission intend to level out the differences? Is the Commission in general of the view that such charges should be imposed? What is the estimated total level of charges imposed on emitters of CO?
.  Madam President, the Emissions Trading Directive does not contain any provisions relating to administrative charges. The application and level of such charges are therefore matters for the national governments. We know that Member States have adopted different approaches to charging for the issue of permits under Directive 96/61/EC concerning integrated pollution prevention and control.
The authorities responsible for issuing permits incur costs, and each Member State is able to decide how it wants to finance those costs. The Commission does not therefore have any estimates of the total level of administrative charges imposed on CO2 emitters.
I would also like to say that I am standing in for Mr Dimas, who sends his apologies because he is attending the Conference of Parties to the United Nations Convention on Climate Change. As you know, it is a very important conference and he has asked me to stand in for him.
Thank you, Commissioner. Would you not agree, though, that differing administrative charges considerably distort the internal market, and that this leads to varying competition conditions in individual Member States? Would you also agree that, in certain Member States, the administrative charges are significantly higher than the administrative expenditure actually incurred, and that it may be necessary for the Commission to make improvements here to safeguard the internal market?
. These charges may vary between Member States and be absent in some cases. But this is no different from other taxes and charges that vary between Member States and have implications for companies. In the end, it is a political decision for each Member State to take as to whether it wants to finance administrative cuts like this through the general budget, or via direct charges. Since the question of charges for issuing greenhouse gas emission permits is not within the Commission's competence, the Commission has no overview of how much each Member State currently charges for issuing greenhouse gas emission permits under the Emissions Trading Directive.
The review of the Emissions Trading Directive will start early in 2005. It will be a major stakeholder survey and will cover a broad range of issues, including the effect of the scheme on the extra-Community competitiveness of European companies.
Commissioner, emission trading certificates are a very important aspect of the European Union's meeting its Kyoto objectives. It seems to me very unsatisfactory that you are not able to inform the Member of the current state of play as regards each individual Member State. Will the Commission, in moving towards a review in 2005, survey the 25 Member States to establish what is the existing practice and ensure that a level playing field is created post-2005?
. As I said, the review of the emissions trading directive will start at the beginning of 2005. It will be a major stakeholder survey and will cover a broad range of issues. I can forward your question to my colleagues and perhaps ask them to carry out a study so that we can compare the situation in each country.
It seems reasonable to me to have this information but I repeat that taxation and charges are not the competence of our Commission. It is up to each Member State to decide the level of charges and taxation, as is the case for other products.
Piracy constitutes a clear violation of intellectual property. It has a devastating effect on the financing of the culture industries and, in particular, on the production and distribution of audio and audio-visual works.
In the information society, audio-visual creators generate content for the Internet whilst at the same time searching for new technological media which will enable that content to be disseminated. Although new technologies facilitate the dissemination of culture, they may well prevent creators from being properly remunerated if piracy is not stamped out.
In addition to the action which needs to be taken in the police and judicial sphere, one of the main battles will have to be fought by educating the general public. Ordinary people are not aware of the value of intellectual property in the information society, hence they do not understand why piracy is an offence.
The Commission has an important role to play in educating the general public and raising its awareness (particularly in the case of young people) as regards the threat which piracy poses in the information society. What action is the Commission proposing to take in order to spread this message and help protect Europe's audio-visual industry?
. The Commission is well aware of the problem of piracy, particularly in its most recent and exacerbated form via the Internet. I fully share the honourable Member's view that this phenomenon is very damaging to the cultural industries and I am determined to do the utmost to get piracy levels as low as possible.
The Commission established a high-level group on digital rights management systems in March 2004, as part of the eEurope 2005 Action Plan. The high-level group's final report, presented on 8 July, reflects a consensus on basic principles and recommendations for future actions in three areas, one of which is the migration to legitimate services. Encouraging consumers to use legitimate online services is fundamental to the creation of a thriving e-content market. The digital rights management systems will play an essential part, enabling new business models and preventing unauthorised use. Recommendations included actively promoting awareness among consumers of legitimate alternative offerings and the need to create consumer confidence.
Regarding the situation outside the EU borders, also addressed by the honourable Member, on 10 November 2004 the Commission adopted a strategy for the enforcement of intellectual property rights in third countries. This strategy sets the guidelines for the coming years towards a reduction of the level of intellectual property rights violations taking place beyond the EU borders. Over and above technical cooperation and assistance, enforcement, regulatory implementation and bilateral and multilateral monitoring, the Commission will foster awareness-raising of users and consumers in third countries and support the creation of public-private partnerships for enforcement. There are a number of programmes that also cover intellectual property rights and include awareness and education: for example, ECAP, which is an intellectual property programme for the ASEAN countries; the Cotonou Agreement for the African, Caribbean and Pacific countries, and the CARDS programme for the countries of the Balkans.
Thank you, Commissioner, for that answer. The point is that all those measures are perfectly valid and, as you explained, deal with all the different aspects of protecting intellectual property. The specific problem I tried to raise is whether the Commission will focus particularly on the area where Member States have fewer instruments to deal with this, showing what is behind the protection of intellectual property and raising awareness among citizens.
This is probably one of the few cases where criminal codes are violated by citizens without them knowing that they are doing so, and even thinking that it is something positive to do. So what do you intend to do to show, through general campaigns or whatever, that this is a very important matter and that the future of the audiovisual industry in Europe is at stake?
. The Commission will continue monitoring what is going on in individual Member States. Various Member States such as the United Kingdom, France and Germany have already put in place large-scale education and awareness programmes. The Commission does not have more resources than Member States. It is a matter primarily for Member States to ensure that the point you have validly raised is more widely known, along with the problems that arise from unlicensed and illegal copying. I am informed that the black market value of illegal CDs and DVDs is three times that of cannabis, and the profit margins are eight-fold. Therefore it is a much more profitable activity, with lower risks of being caught and lower penalties. It is thus in the interests of the Member States to ensure that awareness measures are in place in an effort to stop this activity.
It is a major expense to move a parliament with 732 members at least once a month. Papers, office supplies, vehicles and people have to be transported, resulting in inefficiency and unnecessary bureaucracy. The low turnout in the European Parliament elections this spring shows that people do not care enough about the European Union, which is a serious political problem. However, the solution to this problem is not to move the institutions between two European countries, which only prompts more people to turn their backs on the EU. We politicians must be close to the citizens we represent and take their daily problems seriously, which we could do even if the European Parliament had its seat in one country.
It cannot be justified in the eyes of European citizens to spend such large sums on moving back and forth. Can the Commission say what it costs the Union to have two seats for the European Parliament and is it possible to justify the logic of these arrangements to European citizens?
. First of all I would like to say that the question of the seat of the European Parliament is covered by Protocol No 8 on the establishment of the seats of the institutions, specific organisations and services of the European Communities such as Europol, and is annexed to the Treaty of Amsterdam. The question of the location of the institutions has had a very high priority and concerns a high level of decision-making, relating not only to the location of our institutions in Brussels and Strasbourg, but also to Luxembourg. This concerns a very high-level political decision.
For the Commission the total cost of missions of officials to Strasbourg amounted to EUR 1.7 million in 2003. This includes all the costs of missions, including those of Commission officials and members of Commissioners' offices. So this is not a large amount of money. A slightly higher amount is forecast for the future.
You asked about all the costs for the Union. We do not have a very precise overview of all costs, but we know that for the European Parliament the costs are much higher. According to the March 2004 report by Mr van Hulten, MEP, the total cost of having part-sessions in both Brussels and Strasbourg amounts to about EUR 200 million annually.
Mr van Hulten favoured Brussels as the single seat of Parliament and he was supported by Parliament's Committee on Budgetary Control. The Commission is not in a position to judge the functioning of the European Parliament.
Madam President, Commissioner, I appreciate the difficulties with the figures because there are so many of us who have to be moved between these two seats. It is not only a cost in terms of money but also a cost to the environment, which I think is incredibly important.
I find it extremely difficult to defend these journeys to people in Europe and Sweden when they ask questions about this issue. We are concerned here with a lot of money, which we could spend on many other important issues within the EU. I think this issue is important, and we should raise it as often as possible until we are able to have a single seat for our work, hopefully in Brussels.
. That is your opinion. As I said, the location of the European institutions was decided in 1957 and it has continued to be a very high level of political decision-making. The Commission is ready to discuss all these issues. It is very difficult to estimate the costs to the environment, but the amount of money in our budget for 2003 was EUR 1.7 million.
Madam President, Commissioner, do you agree with me that Strasbourg is the seat of Parliament, that it is only by way of a concession in order to reduce bureaucracy in its cooperation with the other European institutions that it migrates to Brussels, and that its principal seat is here in Strasbourg? Do you also agree with me that the figure of EUR 200 million that you have given for annual expenditure refers not to the extra costs, but to the total costs of running this House?
. The location of European institutions cannot be considered only from the viewpoint of the costs involved. This is a very important political matter. In his report, Mr van Hulten put these costs at about EUR 200 million, most of which were incurred as a result of travel between Brussels and Strasbourg and vice versa. I do not have more precise figures, but the overall costs of Parliament, as can been seen in the budget, are higher.
Yes, Madam President, Commissioner, this question has obviously come up repeatedly since we have been in this magnificent Chamber, and I believe we would all like to have a single place of work, that is true. We all want to cut costs, we all want to cut waste, we all want to cut pollution, but I think the question today is the location of the seat of the European Parliament. Today it is in Strasbourg, and I think France and the citizens of Strasbourg are happy to welcome it and are doing all they can to make us feel at home.
For my part, I would like to know whether a study has been carried out to find out whether there really is a difference, because any journey to Brussels or Strasbourg represents a cost, which is the same for everyone. Whether Members travel to Strasbourg or to Brussels, I do not therefore believe it is really worth making a fuss about this seat every time. It is really a political question for our political authorities.
. This is a political question and I have no comments on it. This was decided in 1957. I can assure you that the Commission has no intention of proposing any changes on this complicated matter.
Does the Commission think that paragraph 50 of Parliament's report (A5-0393/03), in which it notes that ‘the current Director’s appointment will come to an end in March 2005; [Parliament] calls on the Commission to advertise the post of Director in the Official Journal in spring 2004, so that Parliament’s relevant committee can hear the suitable candidates in autumn 2004 on the basis of a proposal from the Supervisory Committee’ has been ignored? If not, why not? If so, why?
For reasons of transparency, can the Commission indicate in detail the steps and decisions taken since the adoption of the report regarding the appointment of the successor to Mr Brüner?
Does the Commission plan to advertise the post of Director of OLAF?
. I am very happy to reply to this question, because immediately after I was designated as the Commissioner responsible for several areas, including OLAF, I was approached and asked how to go ahead with various projects and proposals on the future of OLAF, including possible management decisions. Several different options were proposed. One was to fill this post through an open competition. I promised that I would express my opinion after the formalities were over. The formalities were completed on 22 November and immediately after the new Commission started we made the decision to advertise this post and fill it through an open competition. Today we received the final opinion of the legal services about some nuances concerning the announcement. A few days ago I received the first version of the job description, so the post will be advertised very soon. There will then be an open competition.
I would like to know how the new time schedule looks now, and what time has been allocated to Parliament to hear the candidates.
. The Commission realises clearly that this is a specific post and that Parliament and Council must be consulted on the appointment of the Director. The deadline is 1 March, which is when the term expires.
If we publish it now, the competition procedure will be quite short. I hope that at the beginning of next year we will have enough time to consult with the relevant parliamentary committee and the Council about proposed candidates. We will try to select candidates as soon as possible and then start the consultation with Parliament. The Commission has no intention of reducing Parliament's role in this very sensitive matter.
In the absence of the Member who put it, Question 37 lapses.
Public service has a vital role to play in a democratic society – to be an arena for scrutiny, to enable different voices to be heard and different opinions to be voiced, to provide impartial and in-depth information. The market has no such role nor can it fully meet the need for programmes targeting minority groups in society.
Public service is the driving force behind developments in the media. The media works increasingly with new technologies. However, the new media landscape in the knowledge and information society does not reduce the need for public service – on the contrary. In the light of technological developments in the media and the greater need for an independently financed media sector, how will the Commission ensure that public service in the European Union can maintain its position when new media technologies are being used to an ever greater extent?
. The honourable Member's question covered two areas: firstly cultural diversity, pluralism and independence and secondly achieving a knowledge-based economy.
Cultural diversity is enshrined in Community law, mainly in the Amsterdam Protocol. The second aspect is an innovation-encouraging and technology-welcoming strategy. Both these objectives have a vital role to play in the future EU. Community law does not exclude the possibility of defining new media services as a public service. However, new technologies must be embraced by all actors – both public and private – for a successful information society for all. This means that appropriate public service obligations may be needed and imposed in the environment of these new technologies.
The Commission communication of 2001 on the application of state aid rules to public service broadcasting confirms that the Member States are responsible for the financing and definition of public service broadcasting. In that communication the Commission does not exclude the possibility that certain on-line activities could be performed as a public service. Thus Member States may take appropriate actions to achieve the objectives mentioned. However, I should like to remind you that other media players – both existing operators and new entrants – have a role to play in contributing to pluralism, cultural diversity, innovation, competitiveness and consumer choice.
Madam President, thank you very much for your answer. My question is based on the fact that there are many who would limit the opportunities for public service to operate. Limiting public service by banning the use of certain technology is just one way of doing this. There are also those who see the new TV directive, as well as the proposed services directive, as a way of limiting public service.
How is the Commission to ensure that these directives in particular do not encroach upon the right of the Member States themselves to define what public service is and what conditions shall apply to the public service companies?
.  Madam President, there is a hierarchy of directives, and the directive concerned with television is the Television without Frontiers Directive. The Treaty is also important, and the Amsterdam Protocol is very clear on the matter. That is why, in order to emphasise legal certainty, the Commission published its communication on state aid to public television in 2001, and why it expressly included the option for Member States of affording the Internet, among other things, the same treatment as public television, provided the Internet is part of the public sector and subject to the same obligations.
To date, the Commission has turned a deaf ear to private television operators complaining to it about the unfair competition they have to face.
The unlimited guarantee which the state grants to public television channels often exceeds by a large margin the net cost of the public service obligation. Moreover, many public channels use the subsidies they receive (which in some cases exceeds 92% of their revenue) to offer programming similar to that of the private channel, although this has nothing to do with their fulfilling their public service obligation.
The fact that each Member State is free to establish its own definition of 'public service obligation' means that many of them choose to make this definition a kind of catch-all phrase under which all programmes can be deemed to be of public service.
Despite what is laid down in the Protocol on Member States' public broadcasting systems, does the Commission not believe that for the sake of greater transparency and respect for the right to compete, it would be appropriate to lay down a single definition of 'public service obligation' at Community level? Would the Commission be prepared to put forward a proposal to this effect?
.  Madam President, I must also say in this connection that the Commission is the guardian of the Treaties, and that it has always done what is necessary to ensure compliance with the competition rules, in particular the provisions concerning State aid in the field of broadcasting.
Still on this question, I would like to add that the 2001 communication on State aid to public service broadcasting clarifies the way in which the relevant rules must be applied. It explains clearly, should there still be any need to do so, that Member States are responsible for financing this public service and for defining its remit, and that it is not for the Commission to decide whether a programme should be broadcast as a service of general economic interest or what the definition of the remit should be. The Commission looks only at whether the definition of the remit and the financing correspond to the reality on the ground.
The important thing in the eyes of the Commission is therefore that the remit be defined as clearly and precisely as possible, and that if a public service goes beyond its public remit it should keep separate accounts for commercial activities such as the sale of advertising space, for example.
Thank you for your reply, Mrs Reding. Thank you for clarifying so precisely what we already know to be laid down in Community legislation. The purpose of my question, Commissioner, was to try to go a little further.
In all the countries of the European Union, we often note that, in accordance with that interpretation of our rules, which you have clarified so well, there is often – shall we say – perverse behaviour that transgresses free competition.
Do you believe that we could seek to produce a new formulation, a new text, which is able to bring together the public service criteria in a clearer manner?
.  The honourable Member is well aware that the Commission cannot go beyond the existing texts. However, as talks are currently being held with the industry about a possible revision of the Television without Frontiers Directive, this is the time to put another definition on the table, if need be. I am therefore waiting to see what the public and private sectors have to say on the matter.
I would also like to say to the honourable Member that if the private sector files a complaint for unfair competition, the Commission takes up that complaint, examines whether the public sector is right or wrong and grants or rejects the requests made. One might mention a number of interesting authorisations which are cases in point; for example, State aid to and to was allowed, as was aid to and other programmes of the same kind, because they were compatible with the rules. Others were amended or rejected.
We still have cases that are being examined, and you can be sure, Mr Herrero-Tejedor, that the Commission tries to apply the rules every time, and to ensure that there can be free competition between a public sector and a private sector which must not be stifled.
What further action will the Commission take to protect and enhance subtitling and audio description in the switchover to digital television services?
. The honourable Member raised the issue of the provision of subtitling and audio description last year in Parliament's resolution on television without frontiers. It is certain that digital broadcasting offers improved subtitling and audio description when compared with the analogue system. There are already standards for these services. I see the switchover to digital television as an opportunity for enhanced services of this type. It is not a threat.
As I told Parliament at my hearing in September, I believe that the development of new technologies must be to the benefit of citizens and of their welfare. That is why my services will shortly publish a call for tenders, launching a study on accessibility to digital television. This study will focus on developing policy models in order to help Member States implement assistive services.
I would also like to say that there is no requirement in European law for broadcasters in Member States to provide subtitling and audio descriptions. Provision of assistive service is handled under the subsidiarity principle, but there are of course some areas coordinated at Community level by the Television Without Frontiers Directive. Within the framework of this directive, I have called on the contact committee to provide information on the measures taken by the Member States in order to enhance the opportunities for access of visually- and hearing-impaired people to television programmes.
We are now in the process of collecting and analysing the Member States' replies. Our aim is to promote best practice among regulators and industry groups and we will work with Member States to promote availability of assistive services and to foster an economically viable market for equipment that addresses accessibility needs.
The Commissioner will not be surprised that with a new Commission we raise these issues once again. In fact, she would probably be surprised if we did not.
I accept what she says in relation to the Television without Frontiers Directive, but I would ask her to keep a very close eye on this issue. Subsidiarity is a fine thing, but she will know that the European Union has been funding conferences on subtitling for some 20 years and more, and that the actual increase in its incidence among broadcasters is very limited indeed.
Will she, for example, ensure that a benchmarking process takes place so that we see a gradual increase year by year? Can she today comment on when she will bring forward the results of the analysis that she has undertaken in relation to the contact group and in what form she will do so; and can she give hope to blind and deaf people throughout Europe that better television services will prevail?
. I would like to assure the honourable Member that I remember his letter of 25 November 2003 on the subject very well. Now that I am responsible not only for the Television without Frontiers Directive but also for the new media in general, I will certainly put even more weight on this question than I did before.
The answer to the honourable Member's question is that the study on the policy models will start at the beginning of 2005 and will finish roughly one year later, between the beginning and middle of 2006. As for the Contact Committee, its work is continuing and the results will be published on the web in early 2005.
The Commissioner will be aware that I have been raising with her the question of the broadcasting of the English Premiership on television. The Commissioner has replied that broadband Internet may be a possibility for broadcasting this without restriction.
If broadband Internet is to be used as a new way of providing more widespread communication, could I ask the Commissioner if she would also consider introducing provisions in the new proposals she is putting forward to ensure that broadband Internet broadcasting arrangements also include some suitable subtitling for the kind of people mentioned in the question?
.  Madam President, the Commission is obviously required to be neutral in matters of technology. What is true for one technology must be true for another, and we must show persons who have difficulties in participating fully in the information society the same respect regardless of the technology. In substance, therefore, it does not change anything, but in form, of course, it does, and where we are encouraging broadband technology, persons with sight or hearing problems must obviously be assisted.
Incidentally, we are seeing, for example, that third-generation telephones really do allow us to meet these persons’ needs; they enable the hard of hearing to use the telephone by transmitting an image of the lips.
It has recently been noticeable that, following the debate about the Television Directive, TV suppliers are attempting to blur the demarcation line between editorial content and advertising. The branded article industry is becoming increasingly dissatisfied with block advertising on television and is therefore trying to market its products more and more by means of surreptitious advertising or 'product placement'.
What is the Commission's assessment of the increasing amount of 'product placement' on various TV stations? Does it see any need for legislation to regulate the increasing spread of 'product placement' in TV programmes?
.  Madam President, I would like to say to Mr Ebner that the Television without Frontiers Directive lays down the principle that television advertising and teleshopping must be kept separate from other parts of the programme by optical and acoustic means. The Directive also states that surreptitious advertising and teleshopping are prohibited.
As I have already said in answer to previous questions, the Directive is being reviewed, and the public consultation held in 2003 allowed the various parties concerned to express their views. Some operators are in fact in favour of making the rule on advertising more flexible to take account of changing technology by allowing split screens, for example, or the marketing of equipment that would enable viewers to avoid advertising messages. However, in 2003 there was a consensus that advertising should be clearly identified so as to avoid misleading the public.
That consultation did not identify any development in Europe of product placement advertising practices that would violate the terms of the Directive. That is why this point was clarified in the Commission’s 2003 interpretative communication on certain aspects of the provisions on televised advertising. I am of course prepared to go over all these matters again in connection with a possible revision of the Directive, which I intend to present in 2005.
Thank you, Madam President. I am glad to hear the Commissioner say that she will give priority to consumer protection in this case if there is to be a change of opinion in 2005. The fact is that existing practice has not been particularly satisfactory, with approaches having been taken that do not protect the consumer, and something must be done about that.
.  Madam President, I shall, then, try to set an equally good example and to keep it brief. Consumer protection is of course high up on the agenda and we will take due account of it; the Commission is prepared, in revising this Directive, to cooperate closely not only with the MEPs who concern themselves with consumer protection, but also with consumer protection organisations.
Does the Commissioner agree that, under the terms of the Privacy and Electronic Communication (Directive 2002/58/EC(1)) Regulations 2003 Restrictions on the processing of location data, paragraph 14, where a person agrees to become the subject of a passive location service, before every single attempt by the locator to locate the locatee, the locatee must be informed that the locator wishes to determine their location, and permission to pass on that information must be sought and obtained before the locator can be so advised?
. The honourable Member asked if the Commissioner agrees with the adjusted interpretation of paragraph 14 of the United Kingdom Privacy and Electronic Communications (EC Directive) Regulations, 2003, which deals with the use of location data. Since this question is related to an interpretation of national law, I would refer the honourable Member to Mr Richard Thomas, the Information Commissioner in the United Kingdom, who is responsible for enforcing these privacy and electronic communication regulations. The regulations transpose the European directive on privacy and economic communication – the ePrivacy Directive.
As the member of the Commission responsible for this directive, I am pleased to indicate the following elements for the benefit of any national interpretation exercise. This EU ePrivacy Directive provides that location data may be used, but only with the consent of the subscriber or user. Prior to that consent, the user or subscriber has to be informed of the types of data processed, the purpose and duration of the processing, and whether the data will be passed on to third parties for the purpose of the service.
However, the Commission is not of the view that the directive requires the user or subscriber to be informed of or consent to the location prior to every single attempt by the locator to locate him. Nevertheless, the directive requires that subscribers and users, even if they have subscribed to a location-based service, be able to temporarily block the locating facility.
Thank you, Commissioner. I will take on board your comments about referring this back to the UK. However, I want to follow this up. Under the current provisions, although permission should be sought, there are no guarantees that it will be. If somebody can be tracked without their knowing it, that has very serious implications. For the person being tracked, their personal security is violated; they may be, for instance, under the threat of violence. There is a whole range of very serious civil liberties issues here. I urge you to take this very seriously. I will take it up in the UK and hope that you will pursue it here.
. I would say to the honourable Member that if there were a problem of that sort, or if information were not made available to the consumers, then making a complaint to the national responsible body would be the right thing to do.
On 26 October 2004, Amnesty International published a report on mass rape in the Democratic Republic of Congo (DRC). The DRC-EU strategy paper, 'Cooperation strategy and indicative programme 2003-2007', likewise refers to this. The social, political and economic situation in the DRC is said to be having an 'extremely negative impact' on human rights.
Can the Commission state what lasting practical results its financial contributions in the field of health and restoration of the rule of law in the DRC as described in its strategy paper have so far had on the ground, and can it accordingly indicate whether there is still an urgent need to make resources available from intervention budget (B) specifically with a view to providing physical and psychological care for the thousands of rape victims?
.  Madam President, the European Commission is of course extremely concerned at the many human rights violations, including mass rapes, taking place in the Democratic Republic of Congo in consequence of a long period of conflict. The Commission has in fact made support to the health sector and institutional support for democratic transition part of its 2003-2007 strategy for cooperation with the Democratic Republic of Congo. This support is a differentiated and complementary response to the problem of mass rapes in that country.
Community cooperation experience in the health sector goes back a long way, with EUR 70 million having been spent on support programmes since 1992. These programmes encourage access to basic health care and the supply of medicines at prices appropriate to the situation on the ground. A new health support programme amounting to around EUR 70 million will be put in place to consolidate what has been achieved by the earlier programmes, and to extend their activities to other areas relating to health.
In its global plan for 2005, ECHO confirms its support for areas with a high incidence of sexual violence, in particular in the Kivus and Maniema. Projects designed to restore the rule of law and promote women’s rights are also being funded by the European initiative for democracy and human rights.
The Commission is also very active in the field of institutional support. Since the beginning of this year it has in fact been assisting the Bunia court of first instance in Ituri, which deals with cases of rape. The purpose of this support is to combat impunity and to pacify the region.
On a more structural level, the Commission is putting in place a mechanism for partnership and support for the Congolese Government with a view to reforming the justice system. This will ultimately enable the national courts to deal effectively with cases involving actions for rape.
Finally, envelope B, to which the honourable Member refers in his question, is providing around EUR 27 million for urgent rehabilitation work in Congo’s eastern provinces, which are the most seriously affected by the conflict and hence by human rights violations.
Madam President, grateful though I am to the Commissioner for his detailed reply, I still have the feeling that we are fighting a running battle in some ways. Only a few weeks ago, the Presidents of Rwanda and of the Democratic Republic of Congo concluded a new peace agreement, only to be at each other’s throats again a few days later. My own sources in that country – a number of Catholic priests – have reported to me that there have been many gang rapes. Once again, thousands to tens of thousands of women have been raped.
The Commission is indeed funding a programme in the region, but should we not look into the real roots of the conflict? We all know that there are massive gains to be made from the mineral resources – diamonds, coltan and gold. Together with the Council and its presidency, should the Commission not be taking action about this? This has been going on for years. I do indeed believe, Commissioner, that everyone expects you, with your personal dedication and your personal knowledge of the region, together with your colleague, Mrs Ferrero-Waldner, to have a stronger and more effective presence in that region, and I should like to hear your view on this.
.  Madam President, I very much agree with the honourable Member. As you well know, I am very sensitive to and very concerned at the situation in the Great Lakes countries and, more especially, by what is happening in eastern Congo. That is why, when I leave you tomorrow morning, I shall be flying out there to make a repeat visit to all those countries and to review the situation with their leaders.
I am also aware of the renewed abuses and renewed and extremely serious acts of violence that the region is again witnessing. The problem is not only the ex-FAR/Interahamwe, there are also groups of what are really organised criminals and others who are really living off the backs of the population and are behind what can only be described as atrocities.
I shall therefore be touring the capitals between 15 and 20 December. I shall be meeting with those countries’ presidents and various people in positions of responsibility, including United Nations officials, to see what the international community can really do and, in particular, what the international community is in the end prepared to do. We are well aware that the problem will not be solved by the Congolese army and police. They are not, at this present time, in a position to do so and it would be better to give the United Nations Mission in the Democratic Republic of Congo (MONUC) another mandate: it needs more resources in terms of ability to act on the ground.
As you are also aware, its present mandate does not allow it to disarm people by force, for example, but only to collect weapons from those who are willing to hand them over. There is therefore a principle of voluntarism involved and I shall be trying to convince the people with whom I have talks. First of all, I am going to try and persuade the Rwandans and the Congolese to keep calm and not to act in haste and risk reopening a conflict when the transition process is in full swing. I am therefore first going to try to convince them of the necessity of preserving the transition process. Then I shall be doing my utmost to persuade the international community, which is represented in the country by bodies like the United Nations, of the need to take the necessary decisions to settle this matter once and for all, because, as you so rightly said, the rule of law is no longer truly a reality in that part of the world.
Having said that, the proof that I am in total agreement with you is that I am leaving to tour the area again tomorrow, and to take stock of the situation on the ground. There is the question of elections in Congo, of the timetable for those elections, and the legislation that still has to be passed by the parliament for those elections to be held. You are aware, since I have already said so publicly, that I believe the election timetable should be left unchanged so as to keep up the pressure on the authorities. I am also going to argue in Kigali that there should be no incursions of Kigali troops into foreign territory. As you see, I am therefore planning to make another complete review of the situation.
Unfortunately, Mr Staes, it is beyond my power to resolve the problem myself, and I can only hope that my powers of persuasion will have an effect this time. At any rate, believe me, I shall be voicing your concerns because they are my own.
The EU provides humanitarian aid to numerous countries worldwide. The heightened awareness of the governments of the 25 Member States and their immediate response to the humanitarian appeals of suffering peoples has assumed unforeseen proportions at the present time. Unfortunately, in a number of cases, the news arriving from certain parts of the world, such as recently the Ivory Coast, does not paint a picture of ideal conditions. Outbreaks of civil war, which very often spread to other countries, such as in Asia, Africa and Central America, complicate humanitarian action.
It is a fact that the European Union provides humanitarian aid to these countries.
How is it possible, however, to ensure that such aid and material assistance reaches the people who are suffering, such as at the present time in the Ivory Coast and Darfur, where ongoing hostilities claim scores of victims and anarchy and lawlessness are the order of the day?
What preventive measures is the European Union taking to deal with similar situations at present and in the future?
.  Madam President, ladies and gentlemen, over the last few decades, humanitarian aid workers have operated in insecure and unpredictable conditions. I am sure we are all aware that the risks they run in order to provide aid in unstable situations have increased considerably. Take the examples of Iraq, Côte d'Ivoire and Darfur in particular. Relief workers have very often, too often in fact, come under attack from the armed forces and militias.
Given the difficult conditions in which the Commission, through ECHO, the Humanitarian Aid Office, and its partners, is working, it is becoming increasingly difficult to get material aid and assistance to those who are suffering. It also has to be said that the growing involvement in humanitarian activities of players who are not strictly humanitarian, such as the military, has sometimes resulted in roles becoming confused, with the consequent risks for the safety of relief workers.
In order to preserve the existence of a humanitarian space and, consequently, to ensure that aid and equipment reaches the victims, the Commission’s decisions are based on humanitarian values and principles and on a desire to provide quality assistance through its partnership with humanitarian organisations. In accordance with the Council’s rules on humanitarian aid, the Commission’s decisions are therefore dictated solely by basic humanitarian needs and principles, namely neutrality, impartiality and independence. Observance of these principles should help to protect relief workers and give them access to victims in cases of conflict.
In order to maintain the distinction between the roles of the military and of relief workers, the Commission supports the key role of civilian organisations when implementing humanitarian measures in situations where military capacity and resources are used. To do so, it maintains that such recourse must comply with the guidelines for the use of army and civil defence resources in complex emergency humanitarian aid operations conducted by the United Nations.
ECHO is not an operational organisation. Its task is to finance the coordinated provision of humanitarian aid through partner organisations, for example international NGOs, other international organisations or the United Nations. The quality and effectiveness of ECHO’s aid depend very much on its partners’ professional abilities. All organisations signing the partnership agreement by virtue of which they work with ECHO therefore commit themselves to upholding the fundamental humanitarian values and principles I have just mentioned.
The basic objective of humanitarian aid is neither to prevent nor to resolve conflicts, but to alleviate the human suffering they cause. In consultation with other sponsors and partners, ECHO is actively looking for ways of tackling the growing problems of access to victims and the safety of relief workers, with the aim of improving the situation in that regard.
Governments, armed forces and non-state players need to be made more aware of their obligations under international humanitarian law. That law states that the parties to a conflict must facilitate the passage of aid convoys and the provision of neutral assistance to civilians affected by a conflict. To give a real-life example of this principle, when I went to Sudan, to Darfur to be more precise, I reminded the government authorities and the rebels that it was absolutely essential that they allow international humanitarian organisations free access to the victims and the people in need of help. That is a fundamental principle and, in quoting that example, I am also stressing the importance of the political dialogue between the Commission and those countries’ authorities.
– Madam President, I should like to thank Commissioner Louis Michel for being so very analytical on this entire, highly important issue, especially when, very recently in the Ivory Coast, there have also been forces belonging to a country of the European Union.
However, my question is a supplementary question: has your Commission thought of cutting humanitarian aid when it is not clear or certain that it will be used by those in need and there is a possibility of its ending up in the hands of the rebels? I raise this in the light of the civil wars which go on for years and make it impossible to get this financial and material aid to civilians, especially medical and pharmaceutical aid for young children and the elderly.
.  If it is absolutely certain that the aid will not get through, it goes without saying that we ask for it to be cut off. Having said that, I admit that it is extremely difficult because we need real-time information.
We generally get that information from the operators on the ground, either NGOs or international organisations, etc. That all happens in extremely tricky and extremely sensitive circumstances. We therefore have to carry out a proper analysis before cutting off humanitarian aid or stopping sending or trying to send it. You mention Côte d'Ivoire. We also have to avoid throwing the population into disarray and total destitution if humanitarian aid is cut off.
Obviously, each case is assessed individually on the basis of information from our own delegations. I have to say that the high level of decentralisation we have today helps a lot. Information reaches us more reliably and more quickly, and on the basis of that information we can either continue our work, negotiate to try and get the aid where it is needed, or quite simply break it off. But I could not give my backing to any action that did not take all these things into account.
I nevertheless repeat that all this is extremely difficult, extremely delicate and extremely fragile and, we therefore have to look at each case individually every time.
Over the years, the EU's aid policy has been associated with fraud problems and has moreover been criticised for favouring national special interests within the EU. This has seriously damaged the policy's credibility.
Are further measures by the Commission needed in order to prevent fresh fraud scandals in the field of aid? Does the Commission recognise that the EU's aid policy is to a large extent geared to national special interests?
.  Madam President, ladies and gentlemen, in all fields of activity the Commission is constantly stepping up protection for the European Union’s financial interests, especially the prevention of fraud.
Development aid is no exception, and it should be noted that the Court of Auditors has given a positive statement of assurance concerning the management of the European Development Fund for 2003.
As the Court of Auditors and OLAF have confirmed, the risks relate not to the regularity of the transactions managed by the delegation’s services but very often to the transactions managed by the implementing agencies, be they local associations in the developing countries, non-governmental organisations or project management structures. That is why, in 2003, the Commission adopted a much more rigorous approach involving procedural simplification and external audit, so that such transactions can be monitored better.
So far as the part played by national interests in development aid is concerned, tendering procedures are the best guarantee of transparency and competition, and therefore also of reasonable prices.
Moreover, the European Union’s development policy is defined by the Council and Commission joint declaration of November 2000 and by partnership agreements with different regions and countries, such as the Cotonou Agreement, and, finally, by international commitments like the Millennium Declaration or the Monterrey Consensus, for example. That is the framework for the European Union’s development policy, and there is no question of any Member State’s specific national interests.
On the contrary, that is the comparative advantage of a development policy conducted by the Community: it represents European values, principles and objectives, it is perceived by our partners to be neutral with respect to national policies and it is based on a genuine concept of partnership with those countries which is genuinely implemented.
Madam President, Commissioner, I should like to have practical proposals for measures. Recently, OLAF revealed that economic aid for Lesotho did not get through and that the resources were thus not used for the purpose intended. I want to hear more practical proposals from the Commissioner.
.  Madam President, ladies and gentlemen, forgive me, but it seems to me that the mechanisms being used at the moment are sufficient. The proof is that you refer to a case that was in fact brought to our notice by our delegation. I think, therefore, that all the necessary procedures were set in motion immediately; complaints were lodged, etc. The whole mechanism responded as it should.
Of course, everything possible should be done to prevent fraud. But everything must also be done to prevent our entire system grinding to a halt in the process. I think the controls we have today are adequate and the financial rules are sufficiently precise and restrictive. I do not question them. Obviously we are in favour, I am in favour, of zero tolerance, but, if you will forgive me, there is, on the other hand, no such thing as zero risk.
Neither can we keep on increasing the number of controls, evaluations and audits over and over again, only to find in the end that no more projects are being implemented. Both humanitarian and development emergencies arise. You ask me for concrete measures, but you know what measures are deployed and, on the basis of the information I have, I am not in favour of creating additional measures.
The OLAF mechanism is completely independent and works well. Our delegations on the ground send back extremely important information, and even if we only have mere rumours, a rapid alert mechanism is put in place immediately. I think it would be difficult to do more. What we could still do, if you want a concrete measure, would be to keep our delegations well informed and to train them well, so that they are able to respond very quickly, be on constant alert and make the most of any information they may receive.
There you are; I am of course willing to discuss the matter and to revise my opinion, but I think there are already enough controls, especially so far as my portfolio is concerned. All these controls, evaluations, audits and obstacle courses seem to me to be amply sufficient and I am therefore rather reluctant to invent anything else.
In Mauritania, tension seems to have remained high since the presidential elections held in 2003. Given the lack of a consensus on an electoral code, the sources of conflict are mounting up: failure to punish the ethnic crimes committed between 1989 and 1991, repeated allegations of torture, slavery-like practices and the prospect of oil production.
Since the EU is Mauritania's leading economic partner, there is an urgent need to encourage an open dialogue and act as arbitrator between the Mauritanian Government, its civilian and military opponents and human rights organisations.
Does the Commission plan to take resolute steps with a view to securing a negotiated settlement of the Mauritanian crisis, given that inaction would amount to an acknowledgement of responsibility for 'failing to assist a people in danger'?
. Madam President, ladies and gentlemen, in political terms the year 2003 in Mauritania was marked by two major events. The first was an attempted on 8 and 9 June, and the second was the presidential election of 7 November, which saw the re-election of the incumbent President Maaouya Ould Sid’Ahmed Taya, who has been in power since 1984. This latest presidential election was preceded and followed by arrests, most probably somewhat arbitrary, of leading political figures.
Given the restrictions on the exercise of civil liberties in the context of the war on terrorism, and the measures taken in the aftermath of the attempted , 2003 may be regarded as a year of regression on the democracy front. The deterioration does not seem to have gathered pace in 2004.
Nevertheless, Mauritania remains a country where dialogue is possible among the various components of the power structure, even if that dialogue is invariably fraught with tension. The Commission is aware of the fragility of this situation. This is why, in the ninth European Development Fund, an amount of EUR ten million, or in other words 10% of the total appropriation, was allocated to the tasks of strengthening capacities and establishing the rule of law. The Commission considers it essential, of course, to remain vigilant. It seems to me, however, that the setback in the democratisation process does not yet warrant a vigorous initiative to secure a negotiated solution to the Mauritanian crisis.
Let me add that the Mauritanian Government was informed that its allocation under the ninth EDF was to be reduced by EUR ten million, chiefly to take account of inadequate sectoral performance in those very areas of strengthening capacities and establishing the rule of law, as identified in 2004’s mid-term review. Although the reduction in funding has more to do with absorption capacity than with the political situation, it should signal to the Mauritanian authorities how imperative it is to bolster the rule of law.
In any case, the European Union is conducting an intensified political dialogue with the Mauritanian authorities, and is keeping a very close eye on developments. Moreover, I shall be making personal contact with the President’s office and with a number of our connections in Mauritania to discuss the situation. The primary purpose of this dialogue is to promote good political and economic governance. To this end, it seeks to support the pursuit of the democratisation process that began with the elections in 2001 by highlighting the need to respect the rule of law and its instruments.
To sum up my reply to your question, I do not think there are sufficient grounds for embarking in the immediate future on a vigorous initiative designed to secure a negotiated solution to the crisis in Mauritania. This does not appear to be justified at the present time.
Thank you, Commissioner, for your reply, which shows that you recognise how the situation deteriorated in 2003 and acknowledge that Mauritania has indeed been in crisis. It is true that few people know much about Mauritania. Indeed, it is virtually a forgotten country. We are not too sure whether it will be part of the Cotonou Agreements with the ACP countries, or whether it will enter into the Euro-Mediterranean framework.
Ultimately, now that the European Union is one of Mauritania’s main donors, we should like to know whether the country will depend on ACP funding or on the new delegation that has been created. On the same subject, may I ask you to provide for closer monitoring. In fact, in the light of current events, and if we focus only on what has been allocated to Mauritania in the fisheries sector, we must conclude that proper monitoring and control are desirable and that we ought to be able to ensure that this control is exercised.
.  I naturally share your concern. The problem that existed in 2003 has certainly not become any more acute in 2004. I can only promise to ensure that the political dialogue with the authorities will be quickly relaunched, and that it will focus on the concerns which you have clearly expressed and which I share. In the coming weeks, at the beginning of the new year, I shall establish more regular contact with the authorities – whom I know well, incidentally. Indeed, in my previous life as a Foreign Minister, I visited Mauritania and was struck by the fact that, although the majority of its population are Muslims, Mauritania is one of the only Muslim countries that maintains relations with Israel and therefore tries to be even-handed.
I admired Mauritania for that, because the ability of a Muslim country to adopt an even-handed approach to a conflict such as that in the Middle East seemed to me to indicate intelligence and a desire to avoid exposing the country’s political life to fundamentalism or excesses of any kind.
For this reason, I do not think I shall have any difficulty in relaunching this political dialogue. You can certainly count on me to relaunch it at the start of the new year.
Thank you, Commissioner.
Questions 48 to 87 will be answered in writing.
The debate will now resume, with a continuation of the discussion on the preparation of the next Financial Perspective. Mr Silva Peneda has the floor for two minutes.
Mr President, Mrs Grybauskaitė, a seven-year period is a long time in the world in which we live. Since the last Financial Perspectives, the EU has undertaken the biggest enlargement in its history and has become even more integrated with the entry into force of the Treaty of Nice and the signing of the Constitutional Treaty.
In the last seven years, the world has become more globalised and societies have become more complex and diversified. Attitudes, customs, behaviour and even values have changed. The Financial Perspectives must therefore be adaptable to the current political context and to the new realities of the world in which we live. With the decision on the Financial Perspectives, we have a unique opportunity to show that we have a more ambitious vision for Europe, a winning vision, which I think is shared by the Commission.
We must therefore prevent, at all costs, any lowering of the objectives of the Financial Perspectives or any simple act of budgetary consolidation, which some people would appear to want. In this context, I should like to ask Mrs Grybauskaitė kindly to comment on the three essential prerequisites on which, to my mind, the Financial Perspectives ought to be based.
The first of these is credibility. The political priorities of stepping up the competitiveness of both the economy and European cohesion must go hand in hand. Secondly, there must be a clear break from previous practices, by which I mean we need to set about reforming the EU’s own resources. Thirdly, imaginative solutions must be created, such as ensuring that funds earmarked in the EU’s budgets also act as a tool for mobilising other financial sector resources, be they from the public or private sector.
Mr President, the new financial framework will be the first following EU enlargement. It must be possible for it to be adopted by everyone, both new and old Member States. This also applies to states that are quite well off. In northern Europe, onerous special conditions apply that have not disappeared. It cannot be fair to allow permanently disadvantaged areas, for example those with cold climates and long distances, to pay, as it were, for the fact that, statistically, they appear to be rich.
There is also an expectation that certain projects not directly linked to the EU budget are to be turned into a reality. In the Baltic region, for example, there is universal support for improving water quality in the Baltic. This means, among other things, that it needs to be possible for all waste water, including that from Saint Petersburg, to be cleaned. The research priorities must support development of whole regions that have lived apart for historical reasons, such as the Baltic region and Central Europe.
Finally, I would state that there are high expectations of greater clarity in the EU’s foreign policy. We face challenges in Ukraine, Caucasus, Belarus and perhaps also Russia.
Mr President, I would like to return to this afternoon’s debate. It is a great pity that the Council is not present now to listen to our debate on the problems we face with the Financial Perspective, for, speaking as a regional politician – and as one who works in this House’s Committee on Regional Development – it is clear to me that we need the security to plan ahead. That means that we need agreement, and need it very soon, as 2005 is the final deadline if the planning stage is not to prove insufficient for the local authorities. What that also means is that the loss is borne by the local stakeholders who want to get involved in planning, because the planning rules will be implemented at this level far too late.
I also endorse what the Commissioner said about it making sense, in this first year with ten new Member States, to extend the period to seven years, in order to have a long planning stage where the Structural Funds are concerned. That makes sense in practical terms.
I also want to stress that the Structural Funds must not be turned into a piggy bank, for cohesion is at the heart of the European Union. In the country I know best, this throws up contradictions when politicians appeal to the masses with speeches about the 1% issue, only then to go to Brussels and ask for money to sort out the structural problems in their region.
We want a truly European policy, and that is not it!
Mr President, on the future of European Parliament funding and financing, I accept that it is very important that the Commission and the Council of Ministers, and indeed Parliament, try after the first seven years to think about rationalising during the five years of Parliament's term. We have the advantage of a fixed term, we ought to use that for future financial perspective periods.
I very much agreed this afternoon with Mr van den Berg when he said that we must do something in the nation-states to tighten up on accountability. That leads me on to our philosophy in the British Conservative group, which is that we should try to do what we can in Europe and do it effectively and efficiently. If that means doing less, then let us do it better. Too often we try to increase the powers in Europe and increase our coverage of all sorts of items. That does not just cost money, it leads to further dilution of concentration, of accountability, and that is extremely important.
The other point I wish to raise is about own resources. We need to consider the method of own resources. We have a perfectly acceptable method that works quite well and we should not make fundamental changes to it. I would not ever like to see the imposition of a European Union tax, which has been thought about for the period from 2013 onwards. That would be a retrograde step. We need to have a Council of Ministers that is all-powerful in my book, even speaking as an MEP. Basically it pays the bills, and that is fine by me, provided we can control what we are doing and provide proper accountability in future.
Mr President, this question of the European Union’s financial framework is crucial. It is crucial because the European Union must rise to formidable challenges: bringing the enlargement process to a successful conclusion, achieving the aim of cohesion, the symbol of our policy of solidarity, without forgetting the less favoured regions of the old Union of 15, meeting commitments under the common agricultural policy and Natura 2000 and, above all, achieving the Lisbon objectives in the realms of competitiveness, research, employment, training, environmental policy and public health while giving due consideration to the ageing of our population. This last point has not been addressed this afternoon, even though an ageing population clearly has economic and social implications for our future.
Faced by these challenges and by the explosive growth in Chinese competition, how does the Commission intend to position itself? At a time when the Commission and the Council are preparing to open the gates of Europe once again, can we continue to operate with a budget that has not developed since the 1990s, even though the European Union has subsequently taken on many new Member States and been accorded wider powers under a series of new treaties?
Mrs Grybauskaitė, we are not reassured. Questions need to be asked about the Commission’s desire to make tangible proposals. Arm yourself with the support of Parliament and do what you can to influence the one-per-centers, to bring home to them, as Mr Barroso said, that more Europe cannot be achieved without more money. Even allowing for the agreement on the CAP, we already know that it will be impossible to fund the Union’s regional policy between now and 2013 if we adhere to the one-per-cent ceiling.
Europe is on the move; it has been enlarged, it is ambitious, but are you sure, Mrs Grybauskaitė, that you have the means to fulfil its ambition? What we are asking you to do is tell us what resources are needed to finance our objectives. And you know that they will have to be increased. Be prepared, Commissioner, to defend the key positions vigorously. You must be aware that this would be a bad time to disappoint not only Parliament, but all the people of Europe too.
Mr President, Commissioner, I would like to start what I have to say by pleading for greater seriousness and a more objective approach. In our debate this morning on the 2005 Budget, a very large number of speakers appealed to the Council to take the Budget more seriously. If, though, we aim to achieve an agreement with the Council at a time when we are already talking in terms of a motion on Budget shortfall, then the figures we have agreed are not credible, and many already suspect that we may well not be able to manage on them. Reading the media over the past few days on the subject of the Financial Perspective, I begin to fear the same thing.
I also fear a similar lack of seriousness when it comes to the debate on Turkey and other current issues, and I ask you, Commissioner, not to be a spectator, but to be more politically pro-active.
The Budget and the Financial Perspective are work programmes in the form of figures, and today we have started to discuss the policy programme for the next five years. What we demand is greater competitiveness; Lisbon and Barcelona are the top priorities and must be implemented just as much as an enhanced role in the world for young people, the fight against terrorism, enlargement through the addition of Croatia, Bulgaria and Romania, a new neighbourhood policy and improved information and communications policies.
What I would like you to tell us is whether all the things we have been debating today with regard to additional responsibilities and measures are actually contained in the old Commission’s proposal, or whether the new Commission has to put its stamp upon it and demand political projects? Up to now, it has only been whispered behind the scenes that there are constant discussions about the upper limit. Let us put a stop to playing games with numbers and talk about what we have to do and how much it will cost, and then we will be able to talk about own resources and the allocation of tasks and about who has to do what.
– Mr President, I should like to make three comments on the issue which we are debating. First, I welcome the fact that nearly all the honourable Members who have spoken considered that the European Union budget should be commensurate with the ambitions tabled from time to time by both the Commission and Parliament, because it is a fact that policy without money is not possible. What I find particularly negative is the fact that the size of the budget is being discussed and there are tendencies to make cutbacks at a time when, even if the Commission proposal were accepted, this would be the equivalent of the European Union's spending a total of 2.5% of all annual public expenditure in Europe, because that is what we are talking about at a time when we have ambitions, as I said, for important and serious things.
Secondly, I should like a clarification on the part of the Commissioner as to what is going to happen in connection with the future of the Structural Funds if no decision is taken by the end of this year, because there is a multiannual aspect to Structural Fund policies, there is the problem of creating what may be a legal lacuna, which will prevent the programmes from starting on 1 January 2007. How could this be addressed, Commissioner?
The third issue on which I wish to comment concerns the cost of enlargement, given that enlargement comes at a price which we have to pay, because it is a major historic choice of the European Union; on the other hand, however, this price needs to be distributed fairly. I know that, from a technical point of view, this issue does not come under the issue we are discussing now, but it is tangential to the general issue and I should like the Commissioner to tell me if the Commission has at its disposal studies which show how the cost of enlargement will ultimately be distributed. I refer to the question of own resources, Commissioner, but I think that these issues are directly connected.
Mr President, Commissioner, ladies and gentlemen, work on the new Financial Perspective is being undertaken in very difficult circumstances, and has therefore given rise to much controversy. Not all the issues under consideration are being discussed. This may have been the case in the past, but it has come as a surprise to some of the new entrants to the Union.
The first point I would like to make is that the proposal to limit the budget to 1% is not inspired by the wish to economise, nor does it stem from a desire to rationalise expenditure. It is the consequence of the plan to change the allocation of financial resources and the view that the latter can be utilised more effectively in national policies. What we are therefore witnessing is a reduction of the scope of Community policies. This does not come as a surprise to advocates of a coordinating Union, but it is cause for alarm amongst advocates of a strong Union. Restricting income and expenditure impacts directly on all countries, because it requires changes to the structure of financing cohesion policy and restricting its scope. Naturally, the weakest countries are the most affected, when they ought to be the main beneficiaries of this policy.
My second point is that cohesion policy is being reinterpreted before our very eyes. This policy is becoming increasingly detached from its base, namely the principle of sharing the problems of under-development in the spirit of solidarity, and responding jointly also to the pronounced inequalities which are the inevitable consequence of economic integration. It is therefore essential to support the efforts made in the Council of the European Union by those governments radically opposed to amendment of the relevant provisions and deletion of the principle of supporting the less-developed countries.
An example from the sporting world comes to mind. Ladies and gentlemen, imagine a situation in which a number of players are recruited to join a football team. They are eager to play, prepared to undergo a demanding training period, and full of fighting spirit and the desire to win. Now imagine that when they make it onto the football pitch they are informed that the rules have changed and that they will be required to play rugby instead. I am sure you will understand that in such a case the players would be unpleasantly surprised and taken aback. It is to be hoped that the Commissioner and the Commission as a whole will act consistently to ensure that the rules remain unchanged.
Mr President, Commissioner, ladies and gentlemen, it is in my capacity as a representative of the largest new Member State, Poland, that I take the floor in today’s Question Time to the Commission on the Financial Perspective for 2007-2013. I am emphasising this as most of the honourable Members who have taken the floor in this debate hail from the old Fifteen, and their views on the Financial Perspective for 2007-2013 are very much at variance with those held by the new Member States.
The first problem I would like to highlight is the size of the budget for the period in question. The six so-called net contributors argue for 1% of GDP, whereas the Prodi Commission proposed 1.14% of GDP. According to estimates, in absolute terms this amounts to a difference of about EUR 180 billion, which means around EUR 25 billion less for each year of this Financial Perspective. This is an enormous sum from the point of view of the new Member States. It is a sum that is absolutely essential to reduce the differences in development between old and new Member States, and to ensure that the division into a first and second class Europe does not become permanently entrenched.
The second problem I should like to refer to concerns the resources for Structural Funds and the Cohesion Fund. I refer in particular to their allocation to regions in the old Union affected by the ‘statistical effect’. The Commission is showing remarkable generosity towards these regions. There are plans to allocate no less than EUR 194 billion to them over these next seven years, but only EUR 181 billion to regions in the new Union. It should be borne in mind that this period will see the accession of at least two new Member States, and that the whole of the territory of the 12 new countries is eligible for support.
The third problem I wish to mention concerns limiting resources from the Structural Funds and the Cohesion Fund to 4% of the GDP of the Member State in question. For the ten new Member States this means an annual total of less than EUR 20 billion. I believe it would be appropriate to raise the threshold to at least 5% of the GDP of the Member State.
I very much hope the Commissioner will take the three concerns I mentioned into account.
Mr President, let me raise a few issues from the perspective of a new Member State.
First, the new financial framework should be driven by the political priorities of the enlarged Union and the principle of solidarity among the Member States.
Second, the own-resources ceiling should be established at a level that would assure the successful integration of the new Member States in the Union and take account of commitments entered into during the accession negotiations.
Third, it is my firm belief that we, the European Parliament, have to support high allocations for the Lisbon strategy measures from the Commission's budget. A clear mechanism securing a certain share of funds for each Member State should be designed for funding this priority. I should also like to point out that the funding of the implementation of the Lisbon strategy objectives should not be at the expense of EU cohesion policy. The assistance planned for the implementation of the Lisbon strategy objectives should add to, rather than replace, the assistance under the cohesion policy, as competitiveness and cohesion are mutually reinforcing.
Fourth, from the point of view of less-developed economies in the EU, the level of financial assistance should be proportional to countries' current economic level of development. In any case the assistance rate per capita should not be higher in the more prosperous Member States than in the less-developed ones.
Fifth, we should also consider that the limitation of structural assistance through the capping rule, if it is applied in the next programming period, could, in some cases, slow down the social and economic convergence of the least-developed Member States, by directing cohesion policy resources to more developed Member States and regions.
Last but not least, the Commission rightly pointed out that an enlarged EU requires more money. It is impossible to overcome the challenges of an enlarged and ever-enlarging Europe with less money.
Mr President, it is important that we be given the opportunity of discussing the financial framework in good time and of voting on it in the parliamentary committees at regular intervals. That is particularly true in the case of cohesion policy and regional policy.
In the past, in fact, regional policy has been extremely effective. The disparities in Europe have levelled out to a large extent, and, in the light of new key initiatives, especially the Lisbon agenda, this policy should certainly be continued. This can only be done, however, if this Parliament, in consultation with the Commission and the Council, lays down the new regulations in good time. In concrete terms, this means that by the middle of next year, mid-2005, we should be able to take a decision on this, failing which we will have a repeat of what happened in 1999 when the debates were too lengthy and implementation had to be cut short.
The Lisbon agenda requires perseverance on the part of the national governments and of those involved in the regions. This means that we must be ready in time, and, from that point of view, carrying the whole thing over to the second half of 2006, under the British Presidency, would be detrimental to the policy. In short, I should like to emphasise the importance of regional policy in the context of the Lisbon objectives, innovation, promotion of competition and the new second budget objective, partly because this can promote cooperation in regions and cooperation between partners.
Let me say, turning to the financial perspectives, that the 1% does, of course, make them impossible. Another factor that plays a role in this is that we have learned that implementation was closer to the people in a decentralised setting in conjunction with provinces, regions, cities, social partners in the regions in Europe, and greater involvement was the result. If 1% were to culminate in a renationalisation of policy, we would miss the European added value, and I would find that very regrettable.
Thank you very much. That brings us to the end of the list of speakers. I understand the Commissioner does not intend to take the floor. The debate is therefore closed.
We feel that the Commission’s proposal for the next Financial Perspectives is clearly not sufficient to address the current social, economic and environmental challenges, the need for economic and social cohesion – which has increased with enlargement – and the high levels of unemployment and poverty in the EU. Quantitatively, what is being proposed is actually an average of 1.09% of Community GNI, which is less than Agenda 2000 (1.10%) and previous benchmarks; qualitatively, the priorities are ‘competitiveness’, ‘entrepreneurial spirit’ and ‘security and defence’ at the expense of development, cooperation and cohesion.
One might ask in this debate whether Barroso reinforces and exacerbates Prodi, given that statements from Commissioners pave the way towards negotiating, or renegotiating, below the already inadequate package, in line with the signatories of the ‘Letter of the six’, who intend to impose a ceiling of 1% of Community GNI on the budget, something to which we have always been opposed. We therefore wish to make it clear that we reject the Financial Perspectives, of which the average annual spending falls between the Commission’s proposal and the ceiling of the ‘Letter of the six’, which I mentioned earlier, and is moving ever closer to that ceiling. Lastly, we support the idea of retaining the seven-year financial framework, given that, even in this area, the tendency is to ‘negotiate’ downwards.
The next item is the report (A6-0051/2004) by Mrs Lambert on behalf of the Committee on Civil Liberties, Justice and Home Affairs on asylum procedure and protection in regions of origin [2004/2121(INI)]. The debate is open. Mrs Lambert has the floor.
. Mr President, I would like to start by thanking all the shadow rapporteurs and the draftsman of the opinion of the Committee on Foreign Affairs for their interest and their commitment with regard to this report. I am sure that we would all have liked more committee time, not least to have debated the amendments presented in committee and the overall content more thoroughly, as I am aware that certain difficulties still remain. But there is a great deal on which the majority of us from the committee agree and I trust the Council and the Commission will remember that.
We welcome the Commission's two communications as an important step in the development of a common asylum policy. We support the stress on measures such as the resettlement programmes, protected entry procedures and support in the region as being additional and complementary to the existing rights to seek asylum within the European Union, and agree that those internal asylum systems should be of high quality.
We agree that we do not view the outsourcing of internal EU responsibilities to camps in countries such as Libya as offering any sustainable solution, or even a short-term solution, to those seeking asylum. As regards the single procedure, we recognise that it is better both for the asylum applicant and the authorities if all relevant information is examined at one time, and we welcome the fact that the Commission has laid out a common order of decision-making. However, we also recognise the possible protection gap in those Member States that only employ full refugee status and have no practice of subsidiary protection, compared with Member States using both categories.
I recognise that this is a difficult issue for some Members and that paragraphs 37 and 38 of the report may seem to pre-empt the reconsultation process on the procedures directive in which we hope Parliament will be involved very shortly. I would welcome the views of Members on the possible loss of those paragraphs. Parliament, however, fully agrees with the need to frontload the decision-making process. We support the need for the better use of in-country information by better-trained staff. It is appalling that someone's life should depend on an opinion that was never tested for its veracity. This is the situation facing Ramzi Isalam, a homosexual Algerian man who may be deported from the UK to Algeria as he is deemed not to be in need of subsidiary protection. This is due to a line in a Canadian diplomat's report some years ago, which is still included in the country information the UK uses. All the other opinions of that diplomat have been deleted over time. The EU has to do better than that in terms of the quality of the information we use to decide on people's lives.
More controversially, the majority view in committee was that we need to have in place some form of monitoring or report-back system on what happens to those who are returned having made unsuccessful claims for protection. Then we might know if it is really safe to return others.
The committee fully supports the need for a better coordinated approach to support in the region for the vast majority of the world's refugees who never even try to come to the European Union, contrary to many newspaper reports and some politicians' views. We recognise that such coordination is a challenge, but a piecemeal approach creates confusion. We want to know how the Commission proposes to improve such coordination in future. We also agree that we need new money, not a reallocation of existing aid budgets, to offer any long-term support to help improve capacity and the quality of response in the regions of origin in full cooperation with the countries concerned.
What else do we agree on? We agree that resettlement programmes can be of great value, especially when they cater for those most at risk in an already precarious situation; that these programmes can be used within the European Union to help develop a public understanding as to why refugees seek protection; and that this understanding can help to combat all forms of discrimination, not least racism and xenophobia.
We also agree that we need a common foreign and security policy that commits the EU as a matter of priority to conflict prevention and the resolution of long-term conflicts. In that context we welcome the proposed EU regional protection programmes and wish to be involved in their development and assessment.
As you can see, there is much that we agree on and that is not in dispute in this debate. Whatever the final vote tomorrow, that is the message I would wish us to convey to both the Council and the Commission. We agree that the Commission's dual approach – to aim for a universally high standard of application of the current directives within the EU and to improve the conditions for the vast majority of refugees within the region they are fleeing – is a reasonable and indeed ambitious programme. Parliament will wish to be fully involved in the development of such initiatives.
. Mr President, Mrs Lambert's report sets the two communications in the framework of achieving a common European asylum system. In the asylum chapter of the Hague Programme the objective of a common European asylum system is fully confirmed and an ambitious deadline of 2010 is set for the realisation of that goal.
The Commission will ensure that the deadline is met and that the European Parliament will play a key role in that task. As of spring 2005 the European Parliament will be a co-legislator in the process necessary to bring this about. The Hague Programme also reflects the fact that the external dimension of asylum is being recognised as increasingly important in the EU. The improvement of the global protection system is something that can benefit refugees the world over and can help to better share out the responsibilities for refugees with those countries that accommodate the greater part of the refugee population. That is also in the EU's interest. I am grateful to the rapporteur for recognising the importance of this work and the financial implications involved. The full support of the European Parliament is required.
The durable solutions communication explores how the EU can enhance protection capacities in regions of origin and also help ensure more orderly and managed entry into the EU of persons in need of international protection through the setting-up of an EU-wide resettlement scheme. Refugees should be able to access protection as quickly as possible and as closely as possible to their needs. The emphasis here is on burden sharing rather than burden shifting, on exploring with third countries how we can work together to address a common challenge. These plans must be entirely complementary to, and not a substitute for, Member States' obligations under international human rights law, and in particular the 1951 Refugee Convention and the right to asylum in the European Union.
The Hague Programme is clear that the implementation of the second phase of the common European asylum system must be based on a robust evaluation of the impact of the measures taken in Member States. Our communication indicates a methodology for taking that evaluation forward and for how practical cooperation should be developed. That collaborative and consensus-driven methodology can also be applied to other areas under the asylum and migration . For the longer term we should encourage and promote further cooperation among Member States in this field. That is what the Commission intends to do.
. Mr President, the key to this integrated and comprehensive approach to asylum and migration is the cooperation of third countries, which will be invited to work in partnership and share responsibility with us to ensure that this well thought-out policy succeeds. This cooperation should be sought through existing instruments, including, in particular, the European Neighbourhood Policy.
The EU must not be seen by third countries as – and here you were right, Commissioner – trying to shift its own responsibilities from our shoulders to theirs. To this end we must demonstrate, in a visible manner, our readiness to assist these countries in enhancing their protection capacity, to be better prepared to provide urgent assistance to countries in crisis, and to ensure the necessary budgetary means other than those already envisaged as development aid. Parallel to third countries, we must be seen to be ready to assume our own responsibilities: the creation of a common European asylum system as called for at Tampere, a fully-fledged regional protection programme by December 2005, and a resettlement scheme based on the absorption capacity of individual Member States.
Finally, enhancing protection capacity in creating protected entry procedures does not mean abandoning the existing right of application for asylum on spontaneous arrival in an EU Member State. I am firmly of the belief that the more the EU succeeds in enhancing protection capacity in the regions of origin and the more it assists third countries in bringing protection capacity up to standard, the more the protected entry procedures from outside the EU will be enhanced; the fewer spontaneous asylum claims will be presented directly to Member States; and the less lucrative the trade of trafficking in human beings will become.
. Mr President, Commissioner, ladies and gentlemen, since the Tampere European Council included amongst its objectives the creation of a common asylum system, Parliament – including the Group of the European People’s Party (Christian Democrats) and European Democrats – has been fully committed to that objective and to the European Union’s intention to respond to those people who come to our countries legitimately in search of better lives and a better future.
Today, and with our sights set on 2010, the date established in the Hague programme for completing the second phase of the common asylum system, we are faced with the fortunate fact that the European Union has already adopted important rules, but there is still a long way to go and we are committed to doing so. Our actions should be characterised by responsibility and rigour. When we are talking about human beings who need our help we cannot act in any other way.
We are dealing with an important report which I believe has the fundamental merit of offering a clear and decisive view of certain issues: firstly, Parliament is saying a firm ‘no’ to the proposal to create reception camps in countries outside the Union. The responsibility I spoke about a moment ago cannot be evaded; we cannot deal with those people looking to us to respond to their despair by looking the other way. Keeping asylum seekers outside of our borders is not the best way to demonstrate the validity of the values on which the European Union is based.
Secondly, we ask that assistance for refugees be based on the principle of solidarity and a fair distribution of responsibility. Once again, we can see that only solidarity and joint action by the Union can provide viable and lasting solutions. Once again, the Union has the opportunity to demonstrate its commitment to a genuinely common asylum system.
Finally, we express our support for a system of resettlement at Community level, but one which always reconciles the will of the State and that of the individual in question. For all of these reasons – although right now we have just one difficulty with the rapporteur – whose ability to reconcile positions we very much appreciate and who we thank – only if the problem separating us, with regard to so-called safe third countries, is resolved, will we be able to vote in favour of this report.
Mr President, my Group supports this report wholeheartedly because we believe that a common asylum procedure is something that many across this House talk about, but the reality of actually making it happen requires support of the Lambert report.
It is difficult to go from the position of saying that we want burden sharing, a common asylum policy and to support the Tampere agenda, to the practical application of that in a report which moves forward some of the things that we want to see. As someone who dealt with asylum cases for many years, I see the Lambert report as a progressive report, but one which can be supported across this House.
We talk about good asylum decisions. It is a problem in every Member State that asylum decision-making is so poor that we are not served well in terms of allowing genuine asylum seekers to make a case and actually enter a country. That is bad for all of us. Poor asylum decision-making is addressed in this report.
We want to step up protection capacity in regions of origin and we are defining in this report the difference between transit camps and outsourcing our responsibilities to third countries, and regional protection. I want to register our support for this report.
. Mr President, first of all I should like to thank Mrs Lambert for her report. I agree with Mr Moraes. My Group fully supports the report. Most of what I would like to say has already been mentioned by Mrs Lambert in an excellent way. However, I should like to point out that there are tensions between the two directives. The Qualifications Directive sets standards for refugee status and subsidiary protection. There is a need for the directive on minimum standards on procedures to be adopted to come into line with the other directive. That is not the case at the moment.
Second, the issue of resettlement should be supported because it is aimed at the most vulnerable. It is not another path of economic migration. It gives hope. At the moment only six Member States take advantage of the possibility to take refugees under resettlement schemes, but voluntary deals with the refugees will help both them and the UNHCR, which warmly supports resettlement.
Finally, we should be clear that resettlement and protected entry procedures are not an excuse for cutting back on the rights of asylum-seekers arriving spontaneously in the European Union Member States.
. Mr President, over these past few years, thousands of people – men, women and children – have passed through my home town of Calais, or through the notorious Sangatte camp, having been persuaded that they will find their El Dorado in the United Kingdom: Kosovars, Afghans, Iraqis, Sudanese, Kurds – people in search of freedom and security, simple citizens of the world, driven by misery to take to the road, wishing only, like every one of us, for a bit of happiness. Allow me to assure them of our solidarity.
While I endorse most of the content of the Lambert report, I am duty-bound to state to this House the objective fact that, while improving, simplifying and standardising application procedures for asylum seekers is a definite step forward, as long as we spare ourselves the trouble of conducting a real comprehensive debate on the type of immigration Europe needs and on the economic development policy it must pursue towards poor countries, we shall achieve nothing, and this forum of ours will be the scene of regular debates on the plight of these latter-day nomads.
Europeans must know that there is a better standard of living here than in Africa and, in particular, that it is possible for people to work here illegally if they are prepared to earn less and keep quiet. In Europe, there are those who attract, exploit and get rich by engaging in this slave trade.
Yes, we need to restore the honour of Europe, which is all too often sullied, just as we must urge the Union to stop burying its head in the sand on the pretext that talking about immigration fuels nationalist sentiments. Europe, however, must not be the sole focus of our attention in this respect. The IMF, whose recommendations are often responsible for mass emigrations, the United Nations and the office of its High Commissioner for Refugees also have a part to play.
Yes, the European Union should have an asylum policy that accords with the principles of the European Human Rights Convention. Yes, the European Union should examine the emigration issue in depth. Yes, the European Union should remember that some of the children within its own territory are stricken by hunger too.
. Mr President, Commissioner, ladies and gentlemen, this report expresses in apodictic terms a rejection in advance of any question of setting up the so-called reception centres in countries of final transit proposed by several parties. It is said that setting up such centres would lead to difficulties in complying with international human rights obligations, but I do not know on what assumptions this statement is based. I wonder whether the rapporteur has already ascertained that the leaders of such countries or the NGOs, including the European ones, operating in the countries of origin and transit of immigrants are not willing to cooperate.
I think that this preconception is based solely on ideological grounds, since reception centres could certainly play an important role in meeting both the need to carry out the necessary controls and that of humane treatment of migrants. In fact, the refusal to create such centres leaves the situation unchanged, and hinders the welcome involvement of countries of transit in the management of the migration process.
The centre that was recently set up in Africa, thanks to important intervention by my country through the Tripoli agreements, has already managed to prevent, at least so far, the Mediterranean crossings by desperate people in the traffickers’ old tubs and the resulting tragic shipwrecks. Its creation has thus made it possible to achieve a positive outcome in the fight against the despicable trafficking in human beings.
Mr President, ladies and gentlemen, asylum is not a technical issue. It needs to be recognised for what it is, namely a political and social issue. For the past few decades, the Member States of the European Union have given little thought to asylum policy, particularly regarding individuals from other continents. The disastrous consequences of this approach are now evident. Racist and political extremism has become rife, affecting both newcomers and local people. In addition, this inappropriate asylum policy has weakened the confidence of many societies in European integration. Rightly or wrongly, this integration is linked to an excessively liberal policy on asylum. Clearly, such a state of affairs cannot be allowed to continue. The right balance must be maintained between human rights, democracy and the safety of citizen. I am pleased to note that in the second point of its resolution, the European Parliament emphasises the need for ‘measures to step up protection capacity in the regions of origin [of potential asylum seekers]’. This is entirely appropriate. In conclusion, Mr President, I should like to emphasise that the problem of asylum is bound to increase, given the relative wealth of Europe.
Mr President, Commissioner, ladies and gentlemen, as Members of the European Parliament we sit in this Chamber representing the citizens of the 25 nations that make up the European Union. In the Union this Parliament is the only institution elected by universal suffrage. In so far as we are the vehicles for direct consensus and have a mandate from the people, for certain issues we must succeed in casting off the political ideologies to which we subscribe. Immigration ought to be one of these issues.
History teaches us that the greatest misfortune for human beings is to be uprooted from their place of origin, and that immigration arises for countless reasons, not all of them voluntary. A developed social system – and the European Union is a collection of developed states – cannot rule out some aspects of this phenomenon and focus solely on the emotive part. The Union must safeguard the fundamental principles on which its existence is based, but it must do so in a way that benefits everyone, both its own citizens and those of third countries. It must do so through a common policy, with choices that are mutually agreed upon and maintained, and not by means of ineffective initiatives which isolate certain Member States.
If there must be a single immigration policy, then all its consequences must be accepted, above all at times like these when there are deep concerns regarding internal security. Among other things, it is important not to rule out the organisation of an immigration information and preparation system in countries of origin and transit. Such a system should be organised and mutually agreed on and, if added to economic aid and incentives in the areas of origin, could provide positive results for all.
This proposal does not take this approach to the issue, not even in practical terms, and that is why we cannot support it unless appropriate amendments are adopted.
Mr President, I must begin by thanking our rapporteur, Mrs Lambert, for this excellent report, which has our support. We have, in fact, reached a critical juncture in the formulation of a European asylum policy. It is observable that the first phase of European harmonisation of national asylum policies has resulted in a levelling-down of standards.
In November of this year, the Council adopted a new set of priorities for a European asylum policy in the Hague Programme. Among the provisions of this programme for the second phase of harmonisation is the development of a common asylum procedure, and our main message here is that Europe is a place of refuge and that we must preserve that humanitarian tradition.
In this context, the foremost aim of the report before us is to remind the Member States that the Geneva Convention and the role of the High Commissioner for Refugees must remain at the heart of our asylum policy. In order to preserve Europe’s humanitarian tradition, we formally reaffirm our opposition to any moves to outsource the application process and to create transit camps beyond the frontiers of the European Union.
European asylum policy must be based on the principle of solidarity, of shared burdens and responsibilities, not only inside the European Union but also with non-EU countries. A European asylum policy must also reinforce the fundamental rights of asylum seekers. The primary aim of the single asylum procedure must be to guarantee a high level of protection for refugees. It must also provide scope for improved decision-making. The European Parliament, democratically elected and accountable to the peoples of Europe, must affirm the right of asylum seekers to a dignified reception. We want more accessible, fairer and better organised asylum systems, and we must rectify the defects in the present systems. We must protect refugees, and we must also work on our own populations, explaining to them the distress that drives people to seek refuge in Europe and, by this means, fostering a better understanding of the situation. It is, of course, desirable that refugees return to their own countries. To that end, it will be necessary to deal with the underlying causes of their plight. In the meantime, however, it is our duty to focus on the local integration of refugees and on their accommodation in host countries while upgrading protection capabilities and developing a programme for the development and adoption of sustainable solutions.
Lastly, there seems to be a problem with the interpretation of Amendment No 1 in several languages. Let me therefore make it clear that the word ‘based’ refers to the premature repatriation of refugees, not to the safeguards designed to strengthen the protection programmes. I felt it was important to clarify that point.
Mr President, I concur with the many warm words that have been spoken by a number of Members, and I too would ask for your support for this excellent report.
We are faced with a very harrowing problem for which a solution is required as a matter of urgency. That solution should, however, be a real and permanent one rather than a makeshift attempt. What is really required in the long term is, of course, legal immigration in the European Union; from that point of view, the Council has missed an opportunity by deliberately excluding legal immigration from qualified majority voting. It would appear that the Member States find it easier to reach agreement on how to keep people outside of the EU than on how we can properly allow them in. Over the past few weeks and months, the EU and Parliament have discussed European values and human rights at great length, particularly in the debate on the Commission, but also again today in connection with Turkey.
Our civilisation’s standards are measured against the manner in which we deal with our fellow human beings and translate our values into practice. Asylum seekers are not criminals; they are fellow human beings and should, accordingly, be received under humane conditions. They deserve our support, and I, therefore, endorse this report.
The world assesses the European Union's commitment to equality, justice and fair-play by the way it treats those fleeing war and persecution.
Mrs Lambert is to be strongly commended for her report and for the focus that it gives to the humanitarian and the civil rights issues which lie at the heart of the asylum debate. I echo her call for the highest possible international standards and human rights to guide EU policy. Her rejection of the so-called 'holding centres', even as a short-term solution to the issue of dealing with asylum applicants, is to be welcomed and strongly endorsed.
The emphasis in the report on speeding up asylum requests and ensuring efficiency and transparency in the decision-making process is also welcome. Conflict, poverty and socio-political instability affect millions of people across the world. We therefore need to shift the emphasis towards promoting conflict resolution and prevention under the auspices of the United Nations.
The long-term solution to issues of asylum is to reduce conflict and poverty globally. The EU has a major role to play in this regard. We must get the policy right. We must demonstrate to the world that when it comes to human rights, justice and equality, the policy implementation of the EU is as good as its rhetoric. I also strongly support the amendments.
Mr President, Commissioner, ladies and gentlemen, I recognise myself in the Lambert report, because, if there is an enemy preventing Europe from growing, that enemy is fear. One of the ways of combating it is certainly by knowing how to recognise those who deserve help among those who turn to us for assistance.
Not long ago, 75 Eritreans were arrested by the Libyan authorities; they had to undergo a long period of detention and were subjected to inhumane treatment. They were then put on an aeroplane to be taken back to their country of origin. Seized by despair, they hijacked the aeroplane and forced it to land in Sudan. The United Nations High Commissioner for Refugees was able to interview 60 of the 75 Eritreans, since the others were in prison for the hijacking. All those interviewed were entitled to asylum, but Libya does not have a law recognising such a right, is not a signatory to the Geneva Convention and does not guarantee respect of human rights in prison.
On the other hand, even countries such as mine – Italy – do not have a law on the right to asylum, and therefore reject migrants indiscriminately, without examining applications and without fair, just and individual assessments. Even legal immigrants are humiliated and forced to wait for years for the rightful renewal of their residence permits. It is clear that these persons are considered an enemy within, to be treated badly and thrown out.
Europe itself, though, should examine asylum applications, at the same time helping the Maghreb countries to progress along the path of respecting rights. We should ensure that Europe, by using the highest criteria for assessing and protecting refugees, transforms these waves of people into legal immigrants, and this plan is both beneficial and possible. For this reason it is necessary to set up a single European agency for refugees and European reception centres to examine individual requests, providing legal and linguistic assistance.
The refugees will be our foremost allies in promoting economic, civil and democratic growth in their countries of origin, since the world will be more secure only when it stops being so unfair.
Thank you very much. That concludes the list of speakers. I understand the Commissioner does not wish to take the floor. The debate is therefore closed. The vote will take place on Wednesday at 12 noon.
The next item is the report (A6-0067/2004) by Mr Catania on behalf of the Committee on Civil Liberties, Justice and Home Affairs, containing a proposal for a European Parliament recommendation to the Council on the European Union drugs strategy (2005-2012) [2004/2221(INI)]. I should like to give the floor to Mr Catania, the rapporteur.
. Mr President, ladies and gentlemen, I believe that the European Union’s anti-drugs strategy, which is on the agenda for debate, ought to operate exclusively through a scientific approach, through an analysis of the actual situation and of the experience on this issue built up over recent years. In contrast, unfortunately, the argument is all too often permeated with ideologies and dogmatic or emotive approaches.
The data available to us allow us to take a practical approach. I refer, in particular, to the data supplied to us by the European Monitoring Centre for Drugs and Drug Addiction, based in Lisbon. As is well-known, these data are not only of high scientific value but also of proven reliability. The 2004 report by the Lisbon Centre indicates that the situation regarding deaths from heroin and heroin users in Europe is, all in all, stable but that no decrease has been seen in the transmission of HIV, which is even spreading in some new Member States; that the consumption of cocaine is increasing in the majority of Member States; that cannabis is the most widely-used substance, with over 20% of European citizens having used it or currently using it; and that the use of ecstasy is as high as, if not even higher than, amphetamine use. All this unequivocally demonstrates that the strategies adopted up to now have not had positive results.
With regard to drug use in prisons, the Centre indicates that drug users are over-represented in prison; that the use of drugs among detainees ranges from 22 to 86%, depending on the prison population, the prison and the country; and that prisons are a high-risk environment for the spread of infectious diseases.
With regard to the criminalisation of drug use, the Centre explains that in many Member States the process of criminalising the use of narcotics has led to an increase in the use of these substances. I should point out to my Swedish fellow Members that the Centre’s report contains a specific reference to the situation in Sweden, where a study is cited which shows that with the repressive strategies in force in that country the drug market has intensified; it concludes that there is no specific proof for the argument that the criminalisation of drug use has a deterrent effect on young people.
Finally, with regard to drug trafficking, Europol indicates that narcotics trafficking accounts for approximately 2 to 5% of world GDP, which goes directly into the hands of drug traffickers and large criminal organisations worldwide. The US drugs agency estimates that in 2005 Afghanistan will export over five thousand tons of opium, of which 95% will end up in Europe. This demonstrates that the action plan adopted by the UN in 1998 has not had positive results, and this is also true in terms of the importance of drugs in funding organised crime and terrorism. A prominent prosecutor, Gerardo D'Ambrosio, has explained to us that to finance the Madrid attack the Al-Quaida terrorists bartered 250 kilograms of hashish for the TNT.
Our report, which has been adopted by the Committee on Civil Liberties, Justice and Home Affairs, is therefore based on the need to fight drug trafficking, organised crime and terrorism and to give priority to saving lives and protecting health. The issue must not be treated as a question of public order or a matter for repression, but exclusively as a social and economic issue. For these reasons we have focused the report on the issue of the strategy for harm reduction and substitution treatment in prisons, as well as on the need to apply scientific knowledge to the effects produced by drugs, to launch scientific studies on the costs and benefits of the current policies to curb narcotics, to help producer countries to convert their agriculture, to study the effects that cannabis, opium and coca leaves can have in the medical sphere and, lastly, to take action on the confiscation of criminal and terrorist assets derived from money laundering and drug trafficking.
I therefore call on the European Parliament to adopt this report, on the Commission to back it and on the Council – which is unfortunately absent, having clearly already made up its mind – to consider including this recommendation on the agenda for the meeting to be held in three days’ time. I would also like to mention that this recommendation was put together with the support of many organisations.
. Mr President, Mr Catania, as you know, the new drugs strategy for the period from 2005 to 2012 that is to be endorsed by the European Council is the first anti-drugs strategy for the enlarged Union. It is based on an assessment of the previous strategy, which the Commission carried out back in October.
The European approach, which favours a balance between demand-reduction and supply-reduction measures, therefore covers 25 countries. This strategy clearly addresses the need to enhance coordination within the Union as well as to raise the profile of EU efforts in other countries. The principal aims laid down in the strategy will be translated into specific actions in the two successive four-year action plans, which, as you are aware, will be proposed by the Commission at the start of 2005 and the start of 2009 respectively.
The Commission intends to adopt its proposal for an action plan in February 2005. It believes that Parliament’s contribution in an area such as the drugs issue is essential as a means of bringing European policy closer to the people. What we need, in other words, is a shared European political strategy. Rest assured that the Commission will not falter in its commitment to this approach.
.  Mr President, Commissioner, ladies and gentlemen, I can inform you that the Group of the European People’s Party (Christian Democrats) and European Democrats cannot lend its support to the draft recommendation we are discussing today, because it does not provide answers to the major challenges on which the EU should focus its future drugs strategy.
Recent figures about drug use among young people are alarming. An increasing number of young people start experimenting, and at an ever-younger age, with soft drugs, in particular, which are made ever more accessible by the falling prices for them. I believe that the rapporteur, in his report, is minimising the problem, and I see this as clearly inappropriate in this situation. On the contrary, the situation requires a bold and comprehensive approach with only one goal in mind: that of reducing the use of drugs and all their adverse consequences. The Commission’s assessment report and the annual report of the European Monitoring Centre for Drugs and Drug Addiction prove that a great deal is yet to be done, including at European level.
The European policy should, as the Commissioner stated, add value to the differentiated approach in the different Member States in terms of coordination, information, scientific research and the tackling of the cross-border drugs trade and crime that goes hand in hand with that. We believe that, if such a policy is to be adopted, a separate budget line should be created for supporting new initiatives and promoting the exchange of useful experience between the various Member States.
Nothing of the sort is to be found in this report. Far from it; it is incoherent and riddled with contradictions. For example, it calls for an approach based on facts and scientific research – something that we can, of course, support – while, in the same breath, drawing conclusions most of which are incorrect. It claims that repression has no benefits, and that past action has failed to bear any fruit. Moreover, it jumps to conclusions as to what should be done.
Finally, the European Council will be determining the strategy this week, and Parliament …
. Mr President, this is an excellent report which we on this side of the House support. We support it for many of the reasons which the previous speaker mentioned, including in terms of the science and pragmatic facts of this debate. We do not take an overtly ideological stance, but there is some ideology in the debate and the ideology says that, unless we deal with harm reduction, unless we understand addiction and unless we understand the explosion in crime which leads from drugs to the domestic crime that we suffer in all of our European Union Member States, we cannot tackle the problem efficiently and effectively.
This report – which was a much amended report with approximately 106 amendments in committee – shows two things. One is that there is an active interest in this House in an EU drugs strategy. Secondly we all know as MEPs that there is a very strong public appetite for there to be an EU strategy. So what is that strategy to be? The answer to that question is very much contained in this report. For example, in this report we talk not about being hard on drugs or soft on drugs, but about actually looking at intelligent harm-reduction strategies. We know the connections between drug use and HIV. If we ignore those in this House, then there will be further harm, further crime and further suffering.
We want to lay much greater stress on harm reduction, but also on rehabilitation. We want to provide appropriate funding for information measures and not to pretend that the public has sufficient information about this problem. We also want to take appropriate steps to prevent the profits of illegal drug-trafficking from being used to fund everything from international terrorism to other forms of crime. This report is thus not 'hard' or 'soft'. It is effective. It tackles crime, as well as the harm being done to individuals.
In this report we also urge governments and national parliaments to take effective measures to prevent drugs entering prisons. Mr Catania continually stressed this point, because it is too often ignored in Member States. It is for us in the European Union to tackle some of the difficult issues across Member States which sometimes individual Member States are not emphasising enough. Prisons are now multiplying the effects of drug harm. People are coming out of prisons and committing more crime. This is a serious issue for the European Union. There is a strong public appetite for us as MEPs and for the Commission to tackle drugs with an effective drugs strategy.
The old style of clichés and information about drugs has long gone. We now need a more effective strategy. This report places the right emphasis on harm reduction, tackling addiction and dealing with the source of drug problems, rather than expounding clichés about the effects. It is a good report which we will support. It has been much amended and I think that, in the light of those amendments, it is a report that the whole House should support. We on this side will do so.
.  Mr President, if I could cut down the use of drugs by voting against this report, I would do so immediately, but that, unfortunately, is not an option. I therefore call on this House to support this report, for it is an excellent and courageous one. What is its objective? I think we all share it. I have also listened to Mrs Brepoels, and we have supported a large proportion of her amendments.
The objective is harm reduction, limiting the damage for the user and for the environment. We must look into the best way of achieving this. We must look to see which policy can produce results, because they are what matter. This is not about ideology, but about results. We must adopt policy that is based on fact, research and exchange of knowledge and experience, rather than on ideology. It is therefore unfortunate that the assessment of the previous strategy was not available on time. Moreover, it was stated a moment ago that the Council would, in the next few days, be deciding to adopt this strategy after all. It would be very regrettable if the Council were to do so without Parliament having had a say in it.
The report takes a pragmatic, realistic approach, and I have to say, in all honesty, that I have interpreted it in a completely different way from Mrs Brepoels. I do not think at all that it rules out repression as an option. It is, of course, the case – and that also applies to Dutch policy, which is widely misunderstood – that such repression must be specific and effective. Looking at the tough war on drugs waged by the USA, I would say that this has done nothing to reduce the use of drugs, but has only lined the pockets of the drugs barons.
Crucial to our approach must be prevention and pragmatism. I will give you a few examples that are controversial, even in the Netherlands. Everyone has difficulty accepting them, and they are not decisions to be taken lightly. Should we, for example, provide needles to drug users who live on the streets? Are we, by doing this, condoning their use of drugs? No, of course not, but if we provide needles, then we know for certain that there are no dirty needles in circulation or in use. At major house parties, where young people take all kinds of tablets, including ecstasy and that sort of thing, should we test the quality of those tablets? Should we provide information? Should we ensure that those young people do not mix alcohol with drugs? By doing this, do you give them the message that it is okay to use drugs? That is a risk. On the other hand, I can see that, if this is not done, then young people die at these parties. As long as they still use drugs, which they do, I think that prevention and information are important.
Finally, we have tabled two amendments about the exchanging of information and consideration of alternative methods.
. Mr President, ladies and gentlemen, across the world prohibitionism has always produced two results: on the one hand, a large increase in the number of deaths and imprisonments among those who use narcotics, who constitute the section of the prison population with the highest re-offending rate, and on the other hand unlimited big business for all sorts of drug traffickers.
This plan, however, focuses mainly on protecting everyone’s health. This is why the harm reduction strategies are absolutely fundamental. Only by keeping alive persons who currently cannot or do not want to stop using narcotic substances can we hope that in the future they will succeed in escaping from all forms of dependence. We must not forget that most deaths are due to AIDS and heart failures, that is, pathological situations connected with drug-taking methods.
For this reason, harm reduction involves taking action on the street and at low-threshold centres. In addition, we must firmly distinguish between drug dealers and drug users, although repressive policies tend to place them in the same category. Finally, it is essential to integrate social measures and pharmacological substitution measures. We must avoid any kind of moralistic attitude that sets these in opposition.
.  Mr President, we are today discussing Mr Catania’s controversial report on the European anti-drug strategy, central to which is the fight against drugs rather than the promotion of them. Judging by the title of the report, we seem to be in agreement on this.
There is no place for drugs in a healthy society. If we in the European Union are serious about tackling the drug trade, we will need to impose sanctions. We can no longer tolerate the people who ruin lives by making money from addicts. However, we might well have a running battle on our hands if, contrariwise, we did not do everything in our power to fight drug use. In addition to taking preventive measures, it must still be possible to penalise the use of drugs.
On behalf of my group, I have therefore tabled two amendments enabling the continued application of sanctions in respect of drug offences, alongside preventive measures. I urge you to support those amendments. This, of course, does not make it a good report. I have to get it off my chest: the report is full of ideology, despite the fact that it claims the opposite.
I will leave it here. Thank you for the opportunity of speaking my mind.
. Mr President, even though I will not be supporting the report I should like to thank the rapporteur for his work. Despite what he may say about the need to move away from ideology, there is an awful lot of ideology within the report. If we have differing opinions, it will be hard for us to find the common ground that we should all strive for.
I must say at the outset that on reading the report one would believe that the criminalisation of drugs and drug use has led to an increase in the use of drugs. One would therefore have to tacitly agree that decriminalisation would lead to a reduction in and the safer use of drugs.
The references to 'harm reduction' methods and so on are an abuse of the English language. It is merely facilitation. Despite what people may say and despite the good intentions that they may have, it is incorrect to say that the death rate from AIDS could be reduced through needle exchange. A user will always use more needles and pass them on to other users.
We have to be realistic when we look at this problem. The fact is, first and foremost, that we are dealing with people's lives – and the lives of people who are invariably some of the most vulnerable in our society. There are claims that we would make their drug use safer by supplying shooting-up kitchens, by giving them clean needles, or by the medical use of heroin – as stated in the report – and that this would make these people's lives better. The reality is that addiction is hell, addiction destroys.
The only way to stop people from being addicts is by stopping them from using drugs. The only way to prevent people from relapsing into addiction is to take away their need for the drug. If you disbelieve what I say, do not bother looking at any of the so-called 'illegal drugs'. Look at the legal drugs that are available in Europe – alcohol and cigarettes – and see the damage that they cause. Mr Moraes spoke earlier about the devastation that is caused on the streets because of drug-related crime. Look at the devastation that is caused by alcohol – a legal drug – on the streets of every city in western Europe. If we go down the road of legalisation and harm reduction, as proposed in this report, then we would see the problem exacerbated a hundredfold across all our cities.
The issue here is not about a mix-and-match of best policies. The issue is about information to show people the damage and dangers that they face if they get involved in drugs. The issue is about strong criminal penalties to ensure that those who traffic in drugs are hit where it hurts: in their pockets. That requires asset seizures and asset freezing; a strong policy to ensure that those who are addicts and those who fall into drug problems are given proper resources to overcome their addictions. As somebody who has worked with young adults who are drug addicts and alcoholics, I have seen that the only way that people get off drugs is when they stop. That should be the ultimate aim, not facilitating drug use.
Mr President, there are two genuinely opposing views in this case: one in which drugs have been accepted as a natural part of our everyday life and another in which there is a desire to do everything to stop the sale and consumption of all drugs.
Most Swedes, especially parents, are in favour of the latter approach. It means that prevention and the fight against drugs under criminal law have the highest priority. To maintain, like Mr Catania, that current drugs policy could be a crime against human rights is quite alien to us. We do not see the taking of illegal drugs as a human right. Penalties that enable drug addicts to choose care instead of prison are not a crime against human rights. They are a way of helping people escape drug dependency. The European Monitoring Centre for Drugs and Drug Addiction in Lisbon also points this out at the end of the introductory summary in its report, which I think Mr Catania should read.
We do not wish to decriminalise drug abuse. Instead, we wish to give clear and unambiguous signals that reject drugs. Proposals to have doctors offer people help in taking drugs or, even worse, proposals to distribute heroin are just as alien to us. What is central as far as we are concerned is that the rehabilitation of drug addicts and the content of the care given to them should be, and remain, a national competence.
The Group of the European People’s Party (Christian Democrats) and European Democrats, in common with we Swedish Moderates, will vote against Mr Catania’s report precisely because we take a stand in the fight against this epidemic. Our approach is directed towards releasing people from drug dependency, not seeing them hooked on drugs.
Mr President, in the sixties, rebellious and critical young people discovered the drugs that had previously been used only behind closed doors by the well-heeled in society . They saw the use of soft drugs as part of their fight for freedom. Since then, policy in a number of states has been aimed at isolating, criminalising, penalising and eliminating drug users. This repressive approach has not prevented the use of drugs from spreading.
The alternative to this approach is not to become indifferent and consequently to resign oneself to the damage which drugs do to the health of the users and the nuisance they cause for others, as also do alcohol and nicotine. We should not shy away from the conflict with the dealers, who make a good living from other people’s problems. In his report, my colleague, Mr Giusto Catania, has shown the right way to reduce the problems as much as possible. He endorses the practice, developed in the Netherlands, Belgium, Switzerland and parts of Germany, of tolerance, prevention and provision of aid to users and of distinguishing between the addictive tendencies of different types of drugs. I am aware that this approach meets with emotional objections among those who laboured under the illusion of being able to stamp out drugs by penalising the users, but that has only resulted in resistance to the lack of freedom. That is why broad support is needed for the alternative.
Mr President, the Swedish June List is strongly critical of the report we are debating today. According to the proposal, a genuine EU policy to combat drugs must be introduced. A common drugs policy within the EU means a compromise policy that is liberal regarding drugs.
In Sweden, any use of drugs, except for medical reasons, is banned. For us, it is important for Sweden’s restrictive drugs policy to continue in the future too. We recommend preventive work, treatment, social education and rehabilitation.
The report emphasises a drugs policy designed to reduce harm. We want to work towards a drugs-free society instead of accepting the use of drugs. We object to drugs being classified as soft or hard, as well as to the assertion that so-called soft drugs are not addictive.
The lack of internal border controls able to prevent the drugs trade between the Member States is a problem in this connection. An individual EU Member State must be able to monitor its national borders in order to prevent drugs from coming into the country. As matters now stand, internal border controls in the EU are practically non-existent.
In conclusion, I would note that drug problems in the EU are in large measure a consequence of the prevailing poverty in many countries in the world. Not being informed by a sense of solidarity, EU trade policy involving duties, licences and quotas contributes to the problems of global poverty. It is important for the UN, rather than the EU, to work towards making it profitable to cultivate alternative crops in the poor countries of the world.
Mr President, Mr Frattini, ladies and gentlemen, the report presented to us today by Mr Catania calls into question the policy of zero tolerance and prohibition implemented by the Member States. The rapporteur’s aim is to amend the current strategy and it will be to no one’s surprise that we have voted against this report
Mr Catania mentioned the report by the European drugs and drug addiction monitoring centre. Mr Estievenart was with us last month and pointed out that, and I quote, ‘there are positive signs that progress has been made in reducing some of the worst consequences of drug use’. He said that the number of drug-related deaths has begun to fall, that heroin use has levelled off in a number of countries, that the HIV epidemic among users is slowing and, I quote, ‘measures to reduce drug-related harm are intensifying and, across much of Europe, drug users have better access to treatment and care’. This clearly demonstrates that not everything has been negative.
Much remains to be done and, despite all the policies that we have been pursuing, enormous problems still exist in terms of the production and trafficking of drugs, and in terms of drug use, which continues to hit extremely high levels in all Member States. In light of the accession of ten new Member States, it is essential that we step up cooperation with the countries that now border the EU.
Mr President, ladies and gentlemen, there is room for a European anti-drugs policy that fights back against drug-related crime, and that, as per the programme, meets the four main objectives of preventing drug use and dependency, reducing the supply and demand of illegal drugs, limiting social and health damage and reducing crime. This is the path that we must follow – the path of combat, not the path of slackness.
Mr President, certain facts are straightforward, such as the fact that Europe is the world’s largest market for cannabis. Is it possible to get rid of drugs? Shall we give up and just limit the damage? Emphatically not. We know that it is specifically with cannabis that most people who end up mis-using heroin, cocaine and amphetamines begin. That is why it is crucial for us to ensure that fewer new cannabis users are recruited.
According to Mr Catania’s report, the restrictive policy has failed. The figures from the European Monitoring Centre for Drugs and Drug Addiction in Lisbon, which was published a couple of weeks ago, is unambiguous. In countries such as Sweden, with a restrictive view of drugs, 7% of 15 year-olds have used cannabis. In Great Britain, 42.5% of all 15 year-old boys have used cannabis. The restrictive policy has led to dramatic reductions specifically in the number of drug users recruited.
According to Mr Catania, ‘soft’ drugs are not dangerous. According to the Monitoring Centre’s new data, there is an increased risk of a range of physical and mental problems such as depression, psychoses and schizophrenia.
A review of European drugs policy is under way right now. In countries such as the Netherlands, too, the attitude has changed over the last ten years. Now, only a third of the country’s so-called coffee shops remain. The Dutch Justice Minister has said that the Netherlands will probably be forced to alter its policy. There are high hopes of reversing the trend. Anyone who wants to see fewer drugs in Europe should vote against Mr Catania’s report.
Mr President, I would warn against the terms ‘soft’ and ‘hard’ drugs. Talk of soft drugs gives out completely the wrong signals. It makes these drugs out to be harmless, but there are no soft drugs. Instead, these drugs – for example, cannabis – are often the gateway to other drugs.
I have visited many different treatment centres for drug addicts where just about all addicts have agreed that what are mistakenly called soft drugs started them off on the drug misuse that destroyed their lives and robbed them of their future. These addicts feel angry and frustrated that society has not made the dangers of cannabis, hashish and similar drugs sufficiently clear.
In my own country, Sweden, we have combined a restrictive drugs policy and the criminalisation of drugs with care and treatment for addicts. This combination has proved to be the best way of stopping drug abuse. The small increase we have seen in Sweden in recent years has been due partly to the open borders and partly to the influence of the legalisation debate taking place elsewhere in the EU.
Thank you very much. That concludes the list of speakers. I understand the Commissioner does not wish to take the floor, so the debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the recommendation for second reading (A6-0049/2004), on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a regulation of the European Parliament and of the Council on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC [9262/1/2004 – C6-0110/2004 – 2003/0052(COD)] (Rapporteur: Robert Sturdy). I should like to give the floor to Mr Sturdy, the rapporteur.
. Mr President, may I begin by saying what a pleasure it is to be here, and I hope that tomorrow when the vote is taken we will have an agreement. I see Mr Jørgensen is here, and I want to pass some comments about the way this Parliament has worked. Mr Jørgensen came in very late on, because he is a new Member. My Liberal, Socialist and Green colleagues have worked very closely together on this report. I thank them, because it left me in a position of great strength when it came to negotiating with the Council, and that is a position all of us in this august House aim for in order to be able to put our points forward.
What is this report about? The idea was to put in place a central harmonised system for the control of certain types of chemicals and fix levels of MRLs – maximum residue levels – of chemicals in foodstuffs. The one thing that has not escaped me, but may well have escaped other Members, is that this is a forerunner of the REACH Directive, which will be one of the biggest reports to come through Parliament. If they can handle it in the way that we handled it – I say 'we' because all our colleagues, as I said earlier, worked together – then we shall be in an extremely strong position.
What does it mean to consumers, the people who will be affected by this legislation? It means safer food across Europe; it means that if you buy a tomato in Ireland that has come from Spain you can guarantee the quality and safety of that product. It provides a guarantee that British lamb sold – dare I say – to the French is safe. That is extremely important for the consumer.
We have included a number of recommendations where, for instance, food is tested at the point of sale, which we have all agreed on. However, we also agreed that imports need to be of the same level of quality. This is important for people who import into the European Union. The levels of pesticides have to be of the same standard – not that they necessarily were or were not; but it is important that we get that message across for people who come into the European Union.
I shall mention briefly some things we fought over and had great debates about. Good agricultural practices – GAP – was a difficult issue, but we got a definition with the help of the Commission, which I am delighted to see here today. Our colleagues worked closely with the Commission and, as I said, the Council. This is very important in setting a precedent for the future, so that we know exactly what good agricultural practices are.
It was somewhat difficult to get a position on synergistic effects, but we now have a situation where we know exactly where we are going to be with those effects. For those who do not know, synergistic effects are a mixture of chemicals possibly used on a crop, and there is no particular definition of how they are traceable. We have put in place legislation which will work in the future. It has left a position open for future Member States to be able to define exactly what the situation is on synergistic effects.
I am concerned about how governments will implement this – because it is a regulation and therefore has to be implemented. I read recently in a paper that governments tend to gold-plate things. It is important, when we are pushing this through, that governments do not gold-plate it: we want an equal footing.
It is interesting that the British Minister of Agriculture, Mrs Beckett, has said that she will decide when farmers can go into the field, or when it is too wet or has been raining. I wonder exactly how she is going to do that. Nevertheless, it is important that we do not place governments or countries at a disadvantage compared to other Member States. That is why this legislation has been put in place. It is workable, it is a good regulation. Just in case the joint resolutions we have agreed do not go through, the PPE-DE Group has covered itself; but I expect all the joint amendments to be adopted tomorrow. I look forward to seeing Member States implementing and working well with it.
. Mr President, honourable Members, I am pleased that it appears that the draft regulation on pesticide residues in food and feed can be adopted at second reading. The negotiations between Council presidency, the European Parliament rapporteurs and the Commission have recently gained momentum and last week the final obstacles were cleared.
Allow me to underline the significance of these regulations for food safety. It will enable us to set harmonised maximum residue levels in the EU for all pesticides and all agricultural products in one piece of legislation directly applicable to all EU citizens. All situations will be covered, including a list of pesticides for which no maximum residue levels are required and the low level that will apply systematically to all pesticides for which we have no information. There will be clarity about how and to whom an MRL application should be made, and on the procedure to be followed. The European Food Safety Authority will carry out the risk assessment for consumers with the best available methodology. Control and enforcement by the Member States will be reinforced and improved. Coordination of monitoring by the Commission will have a more obligatory nature.
This legislation will benefit all parties. Consumers will profit from better protection and more transparency about which pesticides could be present in food and their potential effects. Food producers will benefit because there will be more clarity as to what specifications the products have to comply with. Control and enforcement bodies will be able to refer to one single Community list of maximum residue levels. Member State legislators will no longer need to transpose the provisions into national legislation.
Before I finish, I would like to make a few comments on the finer points resolved in the negotiations. The European Parliament's insistence on taking cumulative and synergistic effects into account may lead to a breakthrough in the development and application of the necessary methodology. I am pleased that this is now explicitly mentioned in the draft legislation. I welcome Parliament's determination to make an explicit link between the setting of maximum residue levels and good agricultural practice, integrated pest management and the use of the lowest amounts of pesticides necessary. The clear requirement to take into account vulnerable groups of the population, including children and unborn children, is also a useful step forward. These issues make a positive contribution to this regulation.
The final phase of the negotiations saw an increasing mutual trust among the parties. I am happy to confirm that the Commission can agree to and accept the compromise package worked out between the three institutions. I trust that you will confirm Parliament's acceptance at the vote tomorrow.
We are now approaching the conclusion of this project. It is time to acknowledge the efforts of all parties and in particular to thank the rapporteur, Mr Sturdy, for his handling of this dossier and for the time and effort he has put into his report.
.  Mr President, Commissioner, ladies and gentlemen, what we are aiming at includes less bureaucracy and greater simplicity; this single Regulation is meant to replace four basic directives on pesticide residues. This is not just about food safety and health, but also about equal opportunities in competing in the internal market and – let us not forget – on the global market. Producers and processors must operate under identical conditions, and all consumers are entitled to safe food.
The European Food Safety Authority has great responsibility where risk management is concerned. It is no use whatever to consumers to get, week in and week out, one new warning after another, sometimes petering out into such generalisations as the statement that, for example, apples from a particular Member State are exceeding the maximum permitted levels, when such announcements are helpful only if they include the name of the company whose products contain excessive residues of pesticides. We are setting very high standards right across the EU, particularly where health is concerned, and quite rightly too.
Equally, though, we have to look more closely at imports into the European Union. There is no room for double standards here, and what that means – as I see it – is tighter controls on imported goods. We cannot intervene in their production processes in the way we can with the food produced here, and that makes it all the more important that the end market be checked and monitored. I am glad that the committee was able to come up with a compromise on the definition of ‘good agricultural practice’. Europe’s farmers produce in accordance with the most stringent legal requirements, as is best known in the case of the rules on cross-compliance. Those who farm in accordance with the law must also be certain that their products pose no health hazard.
I am grateful to Mr Sturdy for the work he has done over many months, and for the good compromise that we have been able to reach.
Mr President, I should like to begin by thanking Mr Sturdy. I think that our cooperation has been constructive and has proceeded in a pleasant and open atmosphere. I should like to thank the other ‘shadow rapporteurs’, and I should also like to thank the Commission and the Council for the sound guidance and advice we have received. I am pleased that I have been allowed to deliver my first speech here in plenary on a matter as important as this. In actual fact, I see this draft Act or legislation as an example of the EU at its best. We shall secure a number of things with this draft Act if it is adopted in the form in which we should like to have it adopted.
Firstly, cross-border trade is of course ensured. A variety of foods is guaranteed, as is their presence on the shelves at lower prices. Other, still more important, things are, however, also ensured, namely consumers’ health, safety and security in connection with the foods they buy.
I come from a very cold country up in the north, so I am pleased to be able to buy fruit and vegetables in the winter too. I am only pleased, however, if I can be sure that the apple I eat is also healthy, and this is something that this legislation can help ensure. I shall mention a couple of the areas it has been especially important for us Social Democrats to see successfully dealt with and in which I think we have achieved compromises with which everyone can be satisfied.
Firstly, I want to mention the consideration given to especially vulnerable groups. It is one thing to devise legislation with a view to robust, healthy and vigorous men such as Mr Sturdy and myself. That is fine, of course. There also needs, however, to be legislation with a view to more vulnerable groups such as children, born and as yet unborn. That too is something, I am pleased to say, that we have obtained.
Another thing I would emphasise – and I would now apologise to the interpreters for they are about to be confronted by difficult expressions again – is that we have incorporated cumulative effects that are the result of synergy. That is extremely important. It sounds a little technical, but in reality it is quite simple. The fact is, it is not enough only to take account of how poisonous or non-poisonous a pesticide is. We must also take account of how poisonous or non-poisonous two or three or four pesticides are when they interact, that is to say when they react to each other in a particular food. That is something it is incredibly important to take account of. It is an area about which we do not know much at present, but one about which we need to know more in the future and of which we must take more account. Otherwise, there may be major consequences in terms of health. I fear that that is already now the case.
My third point is that it is all well and good to have controls and legislation, but we also need to ensure that there are sanctions. I think that naming and shaming is a sensible idea. I think it is sensible of us now to oblige the Member States to publish their control results on the Internet. It also brings about openness, which in turn produces security. The consumer must have peace of mind, and that is something we are in this way guaranteeing.
Fourthly and finally, I think it encouraging that we have obtained some clear and constructive definitions, including definitions of good agricultural practice and an actual definition of maximum limit values. These were not easy things to negotiate successfully but, especially through sound guidance from the Council and the Commission, we obtained a compromise with which everyone can be pleased and which will help secure our objectives. I would say that, all in all, this is a proposal that may make a positive difference to the everyday life of Europeans, and that is something I am pleased about and proud to be associated with.
Mr President, the draft law we are debating in this House today will be of great significance for public health in Europe and for Europeans’ confidence in food safety. It is incredibly important for all our voters in our various constituencies, but it is particularly important perhaps for parents with allergic children.
Our amendments are in line with what I and the Group of the Alliance of Liberals and Democrats for Europe think is reasonable for bringing about a proposal that is effective from the points of view both of competition and of consumer protection.
I should like to emphasise a few things. The internal market is incredibly important. In this internal market, we wish to protect our citizens and, at the same time, set standards for testing and treating food at those links in the chain where the food concerned first comes into contact with the consumer and first enters the distribution chain. In this respect, this proposal is sound. It is also sound inasmuch as it protects important and vulnerable high-risk groups such as women, infants and unborn children.
We are also adopting a position on a standard for good agricultural practice. In this, we have taken account both of integrated pest control and of climate variations in order to bring about a fairer proposal. It is incredibly important that these options for taking account of local or regional variations should not reduce the proposal’s level of ambition. This is something that has to be considered in connection with the practical application of the proposal, once it has properly entered into force.
It is good that there have been improvements to the Food Safety Authority in terms of both time and resources. I also think that the rapporteur has done a very good job. I am pleased that we have been able to make it easier for civil society and the non-governmental organisations to participate in the discussion and handling of these issues.
Mr President, it is very late now and very few of us are left but nevertheless we are dealing with a very important issue. It is a pity that once again in this Parliament legislation is left until the end of the day.
In a recent opinion poll 77 per cent of British people said that they are concerned about pesticides in food so, as everyone has said, what we are doing here resonates with public opinion. I am very pleased that we have a compromise and that we agree on the main things.
There are two issues which particularly concern me and I am very pleased that we have secured a deal on them. The first is cumulative and synergistic effects: cocktail effects. We were told that there is no methodology at present to measure this effect but this is an effect which research suggests is at the root of our problems. I am very pleased to hear the Commissioner say that he is going to take this research forward and support Parliament in making sure that we get more research into the cumulative effects. That is why I tabled the amendment to recital 5. One problem is that a lot of experts say that these cumulative effects are unfounded, but we have nothing to prove or disprove this. We must get this research, it is very important.
The second issue mentioned by Mr Jørgensen is about the effects on children and the unborn. A lot of research suggests that children and the unborn have in some way been affected by either pesticides or chemicals in our environment. In a recent radio programme about chemicals they did a series of tests on a grandmother, a mother, and a granddaughter. These tests showed that the highest level of chemicals was found not in the grandmother – who had lived through the highest levels of pollution in our streets in the 1930s, 1940s and 1950s – but in the granddaughter who was 15 years old. They found in her blood chemicals that had been taken off our shelves many years beforehand. We know that some of these substances come in through pesticides. It is extremely important that we start looking not just at testing on adults but at testing on children and looking at the effects on babies in the womb.
Public confidence in food safety and food standards is very low. In the survey that I referred to earlier, over 50 % of British people said they did not believe that government reassurances about pesticides were accurate. Consequently we need to get it right. Scientific research shows that imported products have more pesticides than products grown within the EU. This is extremely important legislation. I am very grateful to Mr Sturdy, Mr Jørgensen and all those within the Commission and the Council who worked very hard to achieve a compromise that we can all support tomorrow.
Thank you very much. That concludes the list of speakers. I understand the Commissioner does not wish to take the floor, so the debate is closed.
The vote will take place on Wednesday at 12 noon.